 Exhibit 10.2

 



 

 

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

dated as of February 15, 2018

 

among

 

COOPER RECEIVABLES LLC,
as Seller

 

COOPER TIRE & RUBBER COMPANY,
as Servicer

 

THE VARIOUS PURCHASER GROUPS FROM TIME TO TIME PARTY HERETO,

 

THE FINANCIAL INSTITUTION FROM TIME TO TIME PARTY HERETO

as LC Participants

 

and

 

PNC BANK, NATIONAL ASSOCIATION,
as Administrator and LC Bank

 



 

 

 

 

 

Table of Contents

 

    Page       ARTICLE I   AMOUNTS AND TERMS OF THE PURCHASES 2       Section
1.1 Purchase Facility 2       Section 1.2 Making Purchases 3       Section 1.3
Purchased Interest Computation 5       Section 1.4 Settlement Procedures 5      
Section 1.5 Fees 10       Section 1.6 Payments and Computations, Etc. 10      
Section 1.7 Increased Costs 11       Section 1.8 Requirements of Law 11      
Section 1.9 Funding Losses 12       Section 1.10 Taxes 12       Section 1.11
Inability to Determine Euro-Rate or LMIR 13       Section 1.12 Letters of Credit
13       Section 1.13 Issuance of Letters of Credit 14       Section 1.14
Requirements For Issuance of Letters of Credit 15       Section 1.15
Disbursements, Reimbursement 15       Section 1.16 Repayment of Participation
Advances 16       Section 1.17 Documentation 16       Section 1.18 Determination
to Honor Drawing Request 17       Section 1.19 Nature of Participation and
Reimbursement Obligations 17       Section 1.20 Indemnity 18       Section 1.21
Liability for Acts and Omissions 19       Section 1.22 Extension of Termination
Date 20       ARTICLE II   REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION EVENTS 20       Section 2.1 Representations and Warranties;
Covenants 20       Section 2.2 Termination Events 21

 

 -i- 

 

 

Table of Contents

(continued)

 

    Page       ARTICLE III   INDEMNIFICATION 21       Section 3.1 Indemnities by
the Seller 21       Section 3.2 Indemnities by the Servicer 22       ARTICLE IV
    ADMINISTRATION AND COLLECTIONS 23       Section 4.1 Appointment of the
Servicer 23       Section 4.2 Duties of the Servicer 24       Section 4.3
Lock-Box Account Arrangements 25       Section 4.4 Enforcement Rights 25      
Section 4.5 Responsibilities of the Seller 26       Section 4.6 Servicing Fee 26
      ARTICLE V     THE AGENTS 27       Section 5.1 Appointment and
Authorization 27       Section 5.2 Delegation of Duties 28       Section 5.3
Exculpatory Provisions 28       Section 5.4 Reliance by Agents 28       Section
5.5 Notice of Termination Events 29       Section 5.6 Non-Reliance on
Administrator, Purchaser Agents and Other Purchasers 30       Section 5.7
Administrators and Affiliates 30       Section 5.8 Indemnification 30      
Section 5.9 Successor Administrator 31         ARTICLE VI   MISCELLANEOUS 31    
  Section 6.1 Amendments, Etc. 31       Section 6.2 Notices, Etc. 32      
Section 6.3 Successors and Assigns; Participations; Assignments 32       Section
6.4 Costs, Expenses and Taxes 34       Section 6.5 No Proceedings; Limitation on
Payments 35       Section 6.6 GOVERNING LAW AND JURISDICTION 35

 

 -ii- 

 

 

Table of Contents

(continued)

 

    Page       Section 6.7 Confidentiality 36       Section 6.8 Execution in
Counterparts 36       Section 6.9 Survival of Termination 36       Section 6.10
WAIVER OF JURY TRIAL 36       Section 6.11 Sharing of Recoveries 37      
Section 6.12 Right of Setoff 37       Section 6.13 Entire Agreement 37      
Section 6.14 Headings 37       Section 6.15 Purchaser Groups’ Liabilities 37    
  Section 6.16 USA Patriot Act 38

 

 -iii- 

 

 

EXHIBIT I Definitions     EXHIBIT II Conditions of Purchases     EXHIBIT III
Representations and Warranties     EXHIBIT IV Covenants     EXHIBIT V
Termination Events     SCHEDULE I Credit and Collection Policy     SCHEDULE II
Lock-Box Banks and Lock-Box Accounts     SCHEDULE III Trade Names     SCHEDULE
IV Actions and Proceedings     ANNEX A Form of Information Package     ANNEX B
Form of Purchase Notice     ANNEX C Form of Assumption Agreement     ANNEX D
Form of Transfer Supplement     ANNEX E Form of Paydown Notice     ANNEX F Form
of Letter of Credit Application     ANNEX G Closing Memorandum

 

 -i- 

 

 

This SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into as of February 15, 2018, among COOPER RECEIVABLES
LLC, a Delaware limited liability company, as seller (the “Seller”), COOPER TIRE
& RUBBER COMPANY, a Delaware corporation (together with its successors and
permitted assigns, “Cooper Tire”), as initial servicer (in such capacity,
together with its successors and permitted assigns in such capacity, the
“Servicer”), THE VARIOUS PURCHASERS AND PURCHASER AGENTS FROM TIME TO TIME PARTY
HERETO, THE FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES HERETO AS LC
PARTICIPANTS (in such capacity, together with their successors and assigns in
such capacity, the “LC Participants”) and PNC BANK, NATIONAL ASSOCIATION, as
Administrator (in such capacity, together with its successors and assigns in
such capacity, the “Administrator”) and as issuer of Letters of Credit (in such
capacity, together with its successors and assigns in such capacity, the “LC
Bank”).

 

PRELIMINARY STATEMENTS. Certain terms that are capitalized and used throughout
this Agreement are defined in Exhibit I. References in the Exhibits hereto to
the “Agreement” refer to this Agreement, as amended, supplemented or otherwise
modified from time to time.

 

The Seller (i) desires to sell, transfer and assign an undivided variable
percentage interest in a pool of receivables, and the Purchasers desire to
acquire such undivided variable percentage interest, as such percentage interest
shall be adjusted from time to time based upon, in part, reinvestment payments
that are made by such Purchasers and (ii) may, subject to the terms and
conditions hereof, request that the LC Bank issue or cause the issuance of one
or more Letters of Credit.

 

This Agreement amends and restates in its entirety, as of the Restatement Date,
that certain Amended and Restated Receivables Purchase Agreement, dated as of
September 14, 2007 (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Original Agreement”), among the Seller, the
Servicer, the Purchasers and Purchaser Agents from time to time party thereto
and the Administrator. This Agreement does not constitute a novation or
replacement of the Original Agreement, but hereby ratifies and reaffirms the
Original Agreement as amended and restated by this Agreement. Notwithstanding
the amendment and restatement of the Original Agreement by this Agreement, (i)
the Seller and Servicer shall continue to be liable to each Indemnified Party
and Affected Person (as such terms are defined in the Original Agreement) for
fees and expenses which are accrued and unpaid under the Original Agreement on
the date hereof (collectively, the “Original Agreement Outstanding Amounts”) and
all agreements to indemnify such parties in connection with events or conditions
arising or existing prior to the effective date of this Agreement and (ii) the
security interest created under the Original Agreement shall remain in full
force and effect as security for such Original Agreement Outstanding Amounts
until such Original Agreement Outstanding Amounts shall have been paid in full.
Upon the effectiveness of this Agreement, PNC, as LC Bank, and PNC and each
other LC Participant noted on the signature pages hereto shall become a party to
this Agreement and each reference to the Original Agreement in any other
document, instrument or agreement shall mean and be a reference to this
Agreement.

 

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

 

 

 

ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASES

 

Section 1.1           Purchase Facility.

 

(a)          On the terms and subject to the conditions hereof, the Seller may,
from time to time before the Facility Termination Date, (i) request that the
Purchasers ratably make purchases with regard to the Purchased Interest from the
Seller from time to time from the date hereof to the Facility Termination Date
in accordance with Section 1.2. Each purchase requested by the Seller shall be
made ratably by the respective Purchaser Groups, and each Purchaser Group’s
ratable share of each purchase shall be made and funded (x) if such Purchaser
Group contains a Conduit Purchaser and such Conduit Purchaser elects (in its
sole discretion) to make and fund such portion of such Purchase, by such Conduit
Purchaser, or (y) if such Purchaser Group does not contain a Conduit Purchaser
or if the Conduit Purchaser in such Purchaser Group declines (in its sole
discretion) to make or fund such portion of such Purchase, by the Related
Committed Purchaser in such Purchaser Group and (ii) request that the LC Bank
issue or cause the issuance of Letters of Credit, in each case subject to the
terms hereof (each such purchase, reinvestment or issuance is referred to herein
as a “Purchase”). Subject to Section 1.4(b), concerning reinvestments, at no
time will a Conduit Purchaser have any obligation to make a purchase. Each
Related Committed Purchaser severally hereby agrees, on the terms and subject to
the conditions hereof, to make purchases of and reinvestments in undivided
percentage ownership interests with regard to the Purchased Interest from the
Seller from time to time from the date hereof to the Facility Termination Date,
based on the applicable Purchaser Group’s Ratable Share of each purchase
requested pursuant to Section 1.2(a) (and, in the case of each Related Committed
Purchaser, its Commitment Percentage of its Purchaser Group’s Ratable Share of
such Purchase) and, on the terms of and subject to the conditions of this
Agreement, the LC Bank agrees to issue Letters of Credit in return for (and each
LC Participant hereby severally agrees to make participation advances in
connection with any draws under such Letters of Credit equal to such LC
Participant’s Pro Rata Share of such draws), undivided percentage ownership
interests with regard to the Purchased Interest from the Seller from time to
time from the date hereof to the Facility Termination Date; provided, however,
that under no circumstances shall any Purchaser make any purchase or
reinvestment or issue any Letters of Credit hereunder, as applicable, if, after
giving effect to such Purchase, the (i) aggregate outstanding amount of the
Capital funded by such Purchaser, when added to all other Capital funded by all
other Purchasers in such Purchaser’s Purchaser Group would exceed (A) its
Purchaser Group’s Group Commitment (as the same may be reduced from time to time
pursuant to Section 1.1(c)) minus (B) the related LC Participant’s Pro Rata
Share of the face amount of any outstanding Letters of Credit or (ii) the
aggregate outstanding Capital plus the LC Participation Amount would exceed the
Purchase Limit.

 

The Seller may, subject to the requirements and conditions herein, use the
proceeds of any purchase by the Purchasers, hereunder, to satisfy its
Reimbursement Obligation to the LC Bank and the LC Participants (ratably, based
on the outstanding amounts funded by the LC Bank and each such LC Participant)
pursuant to Section 1.15 below.

 

(b)          [Reserved].

 

 -2- 

 

 

(c)          The Seller may, upon 60 days’ written notice to the Administrator
and each Purchaser Agent, reduce the unfunded portion of the Purchase Limit in
whole or in part (but not below the amount which would cause the Group Capital
of any Purchaser Group to exceed its Group Commitment (after giving effect to
such reduction)); provided that each partial reduction shall be in the amount of
at least $5,000,000, or an integral multiple of $1,000,000 in excess thereof and
the Purchase Limit shall in no event be reduced below $20,000,000. Each
reduction in the Commitments hereunder shall be made ratably among the
Purchasers in accordance with their respective pro rata shares. The
Administrator shall promptly advise the Purchaser Agents of any notice received
by it pursuant to this Section 1.1(c); it being understood that (in addition to
and without limiting any other requirements for termination, prepayment and/or
the funding of the LC Collateral Account hereunder) no such termination or
reduction shall be effective unless and until (i) in the case of a termination,
the amount on deposit in the LC Collateral Account is at least equal to the then
outstanding LC Participation Amount plus the LC Fee Expectation and (ii) in the
case of a partial reduction, the amount on deposit in the LC Collateral Account
is at least equal to the positive difference between the then outstanding LC
Participation Amount and the Purchase Limit as so reduced by such partial
reduction.

 

Section 1.2           Making Purchases. (a) Each Funded Purchase (but not
reinvestment) of undivided percentage ownership interests with regard to the
Purchased Interest hereunder may be made on any day upon the Seller’s
irrevocable written notice in the form of Annex B (each, a “Purchase Notice”)
delivered to the Administrator and each Purchaser Agent in accordance with
Section 6.2 not later than (i) 2:00 p.m. New York City time on the date that is
one Business Day prior to the requested Purchase Date or (ii) solely in the case
of a Funded Purchase in an amount less than or equal to $50,000,000, 12:00 p.m.
New York City time on the requested Purchase Date, in either case, which notice
shall specify: (A) in the case of a Funded Purchase, the amount requested to be
paid to the Seller (such amount, which shall not be less than $300,000 (or such
lesser amount as agreed to by the Administrator and the Majority Purchaser
Agents) and shall be in integral multiples of $100,000, with respect to each
Purchaser Group, (B) the date of such Funded Purchase (which shall be a Business
Day) and (C) the pro forma calculation of the Purchased Interest after giving
effect to the increase in the Aggregate Capital.

 

(b)          On the date of each Funded Purchase (but not reinvestment, issuance
of a Letter of Credit of undivided percentage ownership interests with regard to
the Purchased Interest hereunder, each applicable Conduit Purchaser or Related
Committed Purchaser, as the case may be, shall, upon satisfaction of the
applicable conditions set forth in Exhibit II, make available to the Seller in
same day funds, at such account as may be so designated in writing by the Seller
to the Administrator and each Purchaser Agent from time to time an amount equal
to the portion of Capital relating to the undivided percentage ownership
interest then being funded by such Purchaser.

 

(c)          Effective on the date of each Funded Purchase or other Purchase
pursuant to this Section 1.2 and each reinvestment pursuant to Section 1.4, the
Seller hereby sells and assigns to the Administrator for the benefit of the
Purchasers (ratably, based on the sum of Capital plus the LC Participation
Amount outstanding at such time for each such Purchaser’s Capital) an undivided
percentage ownership interest in: (i) each Pool Receivable then existing, (ii)
all Related Security with respect to such Pool Receivables, and (iii) all
Collections with respect to, and other proceeds of, such Pool Receivables and
Related Security.

 

 -3- 

 

 

(d)          To secure all of the Seller’s obligations (monetary or otherwise)
under this Agreement and the other Transaction Documents to which it is a party,
whether now or hereafter existing or arising, due or to become due, direct or
indirect, absolute or contingent, the Seller hereby grants to the Administrator,
for the benefit of the Purchasers, a security interest in all of the Seller’s
right, title and interest (including any undivided interest of the Seller) in,
to and under all of the following, whether now or hereafter owned, existing or
arising: (i) all Pool Receivables, (ii) all Related Security with respect to
such Pool Receivables, (iii) all Collections with respect to such Pool
Receivables, (iv) (A) the Lock-Box Accounts and all amounts on deposit therein,
and all certificates and instruments, if any, from time to time evidencing such
Lock-Box Accounts and amounts on deposit therein and (B) the LC Collateral
Account and all amounts on deposit therein, and all certificates and
instruments, if any, from time to time evidencing such LC Collateral Account and
amounts on deposit therein, (v) all rights (but none of the obligations) of the
Seller under the Sale Agreement, (vi) all proceeds of, and all amounts received
or receivable under any or all of, the foregoing and (vii) all of its other
property (collectively, the “Pool Assets”). The Seller hereby authorizes the
Administrator to file financing statements describing as the collateral covered
thereby as "all of the debtor's personal property or assets" or words to that
effect, notwithstanding that such wording may be broader in scope than the
collateral described in this Agreement. The Administrator, for the benefit of
the Purchasers, shall have, with respect to the Pool Assets, and in addition to
all the other rights and remedies available to the Administrator and the
Purchasers, all the rights and remedies of a secured party under any applicable
UCC. The Seller hereby acknowledges and agrees that pursuant to the Original
Agreement, the Seller granted to the Administrator a security interest in all of
the Seller’s right, title and interest in, to and under the Pool Assets (as
defined in the Prior Agreement). The Seller hereby confirms such security
interest and acknowledges and agrees that such security interest is continuing
and is supplemented and restated by the security interest granted by the Seller
pursuant to this Section 1.2(d).

 

(e)          [Reserved].

 

(f)           The Seller may, with the written consent of the Administrator and
each Purchaser Agent (and, in the case of a new related LC Participant, the LC
Bank), add additional Persons as Purchasers (either to an existing Purchaser
Group or by creating new Purchaser Groups) or cause an existing Related
Committed Purchaser or related LC Participant to increase its Commitment in
connection with a corresponding increase in the Purchase Limit; provided,
however, that the Commitment of any Related Committed Purchaser or related LC
Participant may only be increased with the prior written consent of such
Purchaser. Each new Conduit Purchaser, Related Committed Purchaser or related LC
Participant (or Purchaser Group) shall become a party hereto, by executing and
delivering to the Administrator and the Seller, an Assumption Agreement in the
form of Annex C hereto (which Assumption Agreement shall, in the case of any new
Conduit Purchaser, Related Committed Purchaser or related LC Participant, be
executed by each Person in such new Purchaser’s Purchaser Group).

 

 -4- 

 

 

(g)          Each Related Committed Purchaser’s and related LC Participant’s
obligations hereunder shall be several, such that the failure of any Related
Committed Purchaser or related LC Participant to make a payment in connection
with any purchase hereunder, or drawing under a Letter of Credit hereunder, as
the case may be, shall not relieve any other Related Committed Purchaser or
related LC Participant of its obligation hereunder to make payment for any
Funded Purchase or such drawing. Further, in the event any Related Committed
Purchaser or related LC Participant fails to satisfy its obligation to make a
purchase or payment with respect to such drawing as required hereunder, upon
receipt of notice of such failure from the Administrator (or any relevant
Purchaser Agent), subject to the limitations set forth herein, the
non-defaulting Related Committed Purchasers or related LC Participants in such
defaulting Related Committed Purchaser’s or related LC Participant’s Purchaser
Group shall fund the defaulting Related Committed Purchaser’s or related LC
Participant’s Commitment Percentage of the related Purchase or drawing pro rata
in proportion to their relative Commitment Percentages (determined without
regard to the Commitment Percentage of the defaulting Related Committed
Purchaser or related LC Participant; it being understood that a defaulting
Related Committed Purchaser’s or related LC Participant’s Commitment Percentage
of any Purchase or drawing shall be first put to the Related Committed
Purchasers or related LC Participants in such defaulting Related Committed
Purchaser’s or related LC Participant’s Purchaser Group and thereafter if there
are no other Related Committed Purchasers or related LC Participants in such
Purchaser Group or if such other Related Committed Purchasers or related LC
Participants are also defaulting Related Committed Purchasers or related LC
Participants, then such defaulting Related Committed Purchaser’s or related LC
Participant’s Commitment Percentage of such Purchase or drawing shall be put to
each other Purchaser Group ratably and applied in accordance with this paragraph
(g)). Notwithstanding anything in this paragraph (g) to the contrary, no Related
Committed Purchaser or related LC Participant shall be required to make a
Purchase or payment with respect to such drawing pursuant to this paragraph for
an amount which would cause the aggregate Capital of such Related Committed
Purchaser or Pro Rata Share of the face amount of any outstanding Letter of
Credit of such related LC Participant (after giving effect to such Purchase or
payment with respect to such drawing) to exceed its Commitment.

 

Section 1.3           Purchased Interest Computation. The Purchased Interest
shall be initially computed on the Restatement Date. Thereafter, until the
Facility Termination Date, such Purchased Interest shall be automatically
recomputed (or deemed to be recomputed) on each Business Day other than a
Termination Day. From and after the occurrence of any Termination Day, the
Purchased Interest shall (until the event(s) giving rise to such Termination Day
are satisfied or are waived by the Administrator in accordance with Section 2.2)
be deemed to be 100%. The Purchased Interest shall become zero on the Final
Payout Date.

 

Section 1.4           Settlement Procedures.

 

(a)          The collection of the Pool Receivables shall be administered by the
Servicer in accordance with this Agreement. The Seller shall provide to the
Servicer on a timely basis all information needed for such administration,
including notice of the occurrence of any Termination Day and current
computations of the Purchased Interest.

 

(b)          The Servicer shall, on each day on which Collections of Pool
Receivables are received (or deemed received) by the Seller or the Servicer:

 

(i)           set aside and hold in trust (and shall, at the request of the
Administrator, segregate in a separate account approved by the Administrator)
for the benefit of each Purchaser Group, out of such Collections, first, an
amount equal to the Aggregate Discount accrued through such day for each Portion
of Capital and not previously set aside, second, an amount equal to the fees set
forth in each Purchaser Group Fee Letter accrued and unpaid through such day,
and third, to the extent funds are available therefor, an amount equal to the
aggregate of each Purchasers’ Share of the Servicing Fee accrued through such
day and not previously set aside,

 

 -5- 

 

 

(ii)          subject to Section 1.4(f), if such day is not a Termination Day,
remit to the Seller, ratably, on behalf of each Purchaser Group, the remainder
of such Collections. Such remainder shall, to the extent representing a return
on the Aggregate Capital, ratably, according to each Purchaser’s Capital, be
automatically reinvested in Pool Receivables, and in the Related Security,
Collections and other proceeds with respect thereto; provided, however, that if
the Purchased Interest would exceed 100%, then the Servicer shall not reinvest,
but shall set aside and hold in trust for the benefit of the Purchasers (and
shall, at the request of the Administrator, segregate in a separate account
approved by the Administrator) a portion of such Collections that, together with
the other Collections set aside pursuant to this paragraph, shall equal the
amount necessary to reduce the Purchased Interest to 100%, which amount shall be
deposited ratably to each Purchaser Agent’s account (for the benefit of its
related Purchasers) on the next Settlement Date in accordance with
Section 1.4(c); provided, further, that (x) in the case of any Purchaser that is
a Conduit Purchaser, if such Purchaser has provided notice (a “Declining
Notice”) to its Purchaser Agent, the Administrator, and the Servicer that such
Purchaser (a “Declining Conduit Purchaser”) no longer wishes Collections with
respect to any Portion of Capital funded or maintained by such Purchaser to be
reinvested pursuant to this clause (ii), and (y) in the case of any Purchaser
that has provided notice (an “Exiting Notice”) to its Purchaser Agent of either
its refusal, pursuant to Section 1.22, to extend its Commitment hereunder (an
“Exiting Purchaser”) then in either case (x) or (y), above, such Collections
shall not be reinvested and shall instead be held in trust for the benefit of
such Purchaser and applied in accordance with clause (iii), below.

 

(iii)         if such day is a Termination Day (or any day following the
provision of a Declining Notice or an Exiting Notice), set aside, segregate and
hold in trust (and shall, at the request of the Administrator, segregate in a
separate account approved by the Administrator) for the benefit of each
Purchaser Group the entire remainder of such Collections (or in the case of a
Declining Conduit Purchaser or an Exiting Purchaser an amount equal to such
Purchaser’s ratable share of such Collections based on its Capital; provided,
that solely for the purpose of determining such Purchaser’s ratable share of
such Collections, such Purchaser’s Capital shall be deemed to remain constant
from the date of the provision of a Declining Notice or an Exiting Notice, as
the case may be, until the date such Purchaser’s Capital has been paid in full;
it being understood that if such day is also a Termination Day, such Declining
Conduit Purchaser’s or Exiting Purchaser’s Capital shall be recalculated taking
into account amounts received by such Purchaser in respect of this parenthetical
and thereafter Collections shall be set aside for such Purchaser ratably in
respect of its Capital (as recalculated)); provided, that if amounts are set
aside and held in trust on any Termination Day of the type described in clause
(a) of the definition of “Termination Day” (or any day following the provision
of a Declining Notice or an Exiting Notice) and, thereafter, the conditions set
forth in Section 2 of Exhibit II are satisfied or waived by the Administrator
and the Majority Purchaser Agents (or in the case of a Declining Notice or an
Exiting Notice, such Declining Notice or Exiting Notice, as the case may be, has
been revoked by the related Declining Conduit Purchaser or Exiting Purchaser,
respectively and written notice thereof has been provided to the Administrator,
the related Purchaser Agent and the Servicer), such previously set-aside amounts
shall, to the extent representing a return on Aggregate Capital (or the Capital
of the Declining Conduit Purchaser or Exiting Purchaser, as the case may be) and
ratably in accordance with each Purchaser’s Capital, be reinvested in accordance
with clause (ii) on the day of such subsequent satisfaction or waiver of
conditions or revocation of Declining Notice or Exiting Notice, as the case may
be, and

 

 -6- 

 

 

(iv)         release to the Seller (subject to Section 1.4(f)) for its own
account any Collections in excess, if any, of: (x) amounts required to be
reinvested in accordance with clause (ii) or the proviso to clause (iii) plus
(y) the amounts that are required to be set aside pursuant to clause (i), the
proviso to clause (ii) and clause (iii) plus (z) the Seller’s Share of the
Servicing Fee accrued and unpaid through such day and all reasonable and
appropriate out-of-pocket costs and expenses of the Servicer for servicing,
collecting and administering the Pool Receivables.

 

(c)          The Servicer shall, in accordance with the priorities set forth in
Section 1.4(d), below, deposit into each applicable Purchaser Agent’s account
(or such other account designated by such applicable Purchaser or its Purchaser
Agent), on each Settlement Date (for any Portion of Investment), Collections
held for each Purchaser with respect to such Purchaser’s Portion(s) of Capital
pursuant to clause (b)(i) or (f), plus the amount of Collections then held for
the related Purchasers pursuant to clauses (b)(ii) and (iii) of Section 1.4;
provided, that if Cooper Tire or an Affiliate thereof is the Servicer, such day
is not a Termination Day and the Administrator has not notified Cooper Tire (or
such Affiliate) that such right is revoked, Cooper Tire (or such Affiliate) may
retain the portion of the Collections set aside pursuant to clause (b)(i) that
represents the aggregate of each Purchasers’ Share of the Servicing Fee.

 

(d)          The Servicer shall distribute the amounts described (and at the
times set forth) in Section 1.4(c), as follows:

 

(i)           if such distribution occurs on a day that is not a Termination Day
and the Purchased Interest does not exceed 100%, first to each Purchaser Agent
ratably according to the Discount accrued during such Yield Period (for the
benefit of the relevant Purchasers within such Purchaser Agent’s Purchaser
Group) in payment in full of all accrued Discount and Fees (other than Servicing
Fees) with respect to each Portion of Capital maintained by such Purchasers; it
being understood that each Purchaser Agent shall distribute such amounts to the
Purchasers within its Purchaser Group ratably according to Discount, and second,
if the Servicer has set aside amounts in respect of the Servicing Fee pursuant
to clause (b)(i) and has not retained such amounts pursuant to clause (c), to
the Servicer’s own account (payable in arrears on each Settlement Date) in
payment in full of the aggregate of the Purchasers’ Share of accrued Servicing
Fees so set aside, and

 

 -7- 

 

 

(ii)          if such distribution occurs on a Termination Day or on a day when
the Purchased Interest exceeds 100%, first if Cooper Tire or an Affiliate
thereof is not the Servicer, to the Servicer’s own account in payment in full of
the Purchasers’ Share of all accrued Servicing Fees, second to each Purchaser
Agent ratably (based on the aggregate accrued and unpaid Discount and Fees
(other than Servicing Fees) payable to all Purchasers at such time) (for the
benefit of the relevant Purchasers within such Purchaser Agent’s Purchaser
Group) in payment in full of all accrued Discount with respect to each Portion
of Capital funded or maintained by the Purchasers within such Purchaser Agent’s
Purchaser Group, third to each Purchaser Agent ratably according to the
aggregate of the Capital of each Purchaser in each such Purchaser Agent’s
Purchaser Group (for the benefit of the relevant Purchasers within such
Purchaser Agent’s Purchaser Group) in payment in full of each Purchaser’s
Capital (or, if such day is not a Termination Day, the amount necessary to
reduce the Purchased Interest to 100%) (determined as if such Collections had
been applied to reduce the Aggregate Capital); it being understood that each
Purchaser Agent shall distribute the amounts described in the first and second
clauses of this Section 1.4(d)(ii) to the Purchasers within its Purchaser Group
ratably according to Discount and Capital, respectively, fourth, to the LC
Collateral Account for the benefit of the LC Bank and the LC Participants (x)
the amount necessary to cash collateralize the LC Participation Amount until the
amount of cash collateral held in such LC Collateral Account (other than amount
representing LC Fee Expectation) equals 100% of the aggregate outstanding amount
of the LC Participation Amount) and (y) if such day is a Termination Day of the
type described in clause (b) of the definition thereof or a Termination Event is
continuing, an amount equal to the LC Fee Expectation at such time (or such
portion thereof not currently on deposit in the LC Collateral Account); fifth,
if the Aggregate Capital and accrued Aggregate Discount with respect to each
Portion of Capital for all Purchaser Groups have been reduced to zero, and the
Purchasers’ Share of all accrued Servicing Fees payable to the Servicer (if
other than Cooper Tire or an Affiliate thereof) have been paid in full, to each
Purchaser Group ratably, based on the amounts payable to each (for the benefit
of the Purchasers within such Purchaser Group), the Administrator and any other
Indemnified Party or Affected Person in payment in full of any other amounts
owed thereto by the Seller or Servicer hereunder and, sixth, to the Servicer’s
own account (if the Servicer is Cooper Tire or an Affiliate thereof) in payment
in full of the aggregate of the Purchasers’ Share of all accrued Servicing Fees.

 

After the Aggregate Capital, Aggregate Discount, fees payable pursuant to each
Purchaser Group Fee Letter and Servicing Fees with respect to the Purchased
Interest, and any other amounts payable by the Seller and the Servicer to each
Purchaser Group, the Administrator or any other Indemnified Party or Affected
Person hereunder, have been paid in full, and (on and after a Termination Day)
after an amount equal to 100% of the LC Participation Amount and the LC Fee
Expectation has been deposited in the LC Collateral Account, all additional
Collections with respect to the Purchased Interest shall be paid to the Seller
for its own account.

 

(e)          For the purposes of this Section 1.4:

 

(i)           if on any day the Outstanding Balance of any Pool Receivable is
reduced or adjusted as a result of any defective, rejected, returned,
repossessed or foreclosed goods or services, or any revision, cancellation,
allowance, rebate, discount or other adjustment made by the Seller or any
Affiliate of the Seller, or the Servicer or any Affiliate of the Servicer, or
any setoff or dispute between the Seller or any Affiliate of the Seller, or the
Servicer or any Affiliate of the Servicer and an Obligor, the Seller shall be
deemed to have received on such day a Collection of such Pool Receivable in the
amount of such reduction or adjustment and shall immediately pay any and all
such amounts in respect thereof to a Lock-Box Account for the benefit of the
Purchasers and their assigns and for application pursuant to Section 1.4;

 

 -8- 

 

 

(ii)          if on any day any of the representations or warranties in Sections
1(j) or 3(a) of Exhibit III is not true with respect to any Pool Receivable, the
Seller shall be deemed to have received on such day a Collection of such Pool
Receivable in full and shall immediately pay any and all such amounts to a
Lock-Box Account (or as otherwise directed by the Administrator at such time)
for the benefit of the Purchasers and their assigns and for application pursuant
to this Section 1.4 (Collections deemed to have been received pursuant to clause
(i) or (ii) of this paragraph (e) are hereinafter sometimes referred to as
“Deemed Collections”);

 

(iii)         except as otherwise required by applicable law or the relevant
Contract, all Collections received from an Obligor of any Receivable shall be
applied to the Receivables of such Obligor in the order of the age of such
Receivables, starting with the oldest such Receivable, unless such Obligor
designates in writing its payment for application to specific Receivables; and

 

(iv)         if and to the extent the Administrator, any Purchaser Agent or any
Purchaser shall be required for any reason to pay over to an Obligor (or any
trustee, receiver, custodian or similar official in any Insolvency Proceeding)
any amount received by it hereunder, such amount shall be deemed not to have
been so received by such Person but rather to have been retained by the Seller
and, accordingly, such Person shall have a claim against the Seller for such
amount, payable when and to the extent that any distribution from or on behalf
of such Obligor is made in respect thereof.

 

(f)           If at any time the Seller shall wish to cause the reduction of
Aggregate Capital (but not to commence the liquidation, or reduction to zero, of
the entire Aggregate Capital) the Seller may do so as follows:

 

(i)           the Seller shall give the Administrator, each Purchaser Agent and
the Servicer written notice in the form of Annex E (each, a “Paydown Notice”)
not later than 2:00 p.m. New York City time on the date that is one Business Day
prior to the date of such reduction for any reduction of the Aggregate Capital,
and each such Paydown Notice shall include, among other things, the amount of
such proposed reduction and the proposed date on which such reduction will
commence;

 

(ii)          on the proposed date of commencement of such reduction and on each
day thereafter, the Servicer shall cause Collections not to be reinvested until
the amount thereof not so reinvested shall equal the desired amount of
reduction; and

 

 -9- 

 

 

(iii)         the Servicer shall hold such Collections in trust for the benefit
of each Purchaser ratably according to its Capital, for payment to each such
Purchaser (or its related Purchaser Agent for the benefit of such Purchaser) on
the next Settlement Date (or such other date as agreed to by the Administrator)
with respect to any Portions of Capital maintained by such Purchaser immediately
following the related current Yield Period, and the Aggregate Capital (together
with the Capital of any related Purchaser) shall be deemed reduced in the amount
to be paid to such Purchaser (or its related Purchaser Agent for the benefit of
such Purchaser) only when in fact finally so paid;

 

provided, that:

 

(A)         the amount of any such reduction shall be not less than $100,000 for
each Purchaser Group and shall be an integral multiple of $100,000; and

 

(B)         with respect to any Portion of Capital, the Seller shall choose a
reduction amount, and the date of commencement thereof, so that to the extent
practicable such reduction shall commence and conclude in the same Yield Period.

 

Section 1.5           Fees. The Seller shall pay to each Purchaser Agent for the
benefit of the Purchasers and Liquidity Providers in the related Purchaser Group
in accordance with the provisions set forth in Section 1.4(d) certain fees in
the amounts and on the dates set forth in one or more fee letter agreements,
dated the Restatement Date (or dated the date any such Purchaser and member of
its related Purchaser Group become a party hereto pursuant to an Assumption
Agreement, a Transfer Supplement or otherwise), among the Servicer, the Seller,
and the applicable Purchaser Agent, respectively (as any such fee letter
agreement may be amended, restated, supplemented or otherwise modified from time
to time, each, a “Purchaser Group Fee Letter”) and each of the Purchaser Group
Fee Letters may be referred to collectively as, the “Fee Letters”).

 

Section 1.6           Payments and Computations, Etc.

 

(a)          All amounts to be paid or deposited by the Seller or the Servicer
hereunder shall be made without reduction for offset or counterclaim and shall
be paid or deposited no later than 2:00 p.m. (New York City time) on the day
when due in same day funds to the account for each Purchaser maintained by the
applicable Purchaser Agent (or such other account as may be designated from time
to time by such Purchaser Agent to the Seller and the Servicer). All amounts
received after 2:00 p.m. (New York City time) will be deemed to have been
received on the next Business Day.

 

(b)          The Seller or the Servicer, as the case may be, shall, to the
extent permitted by law, pay interest on any amount not paid or deposited by the
Seller or the Servicer, as the case may be, when due hereunder, at an interest
rate equal to 2.0% per annum above the Base Rate, payable on demand.

 

(c)          All computations of interest under clause (b) and all computations
of Discount, Fees and other amounts hereunder shall be made on the basis of a
year of 360 (or 365 or 366, as applicable, with respect to Discount or other
amounts calculated by reference to the Base Rate) days for the actual number of
days elapsed. Whenever any payment or deposit to be made hereunder shall be due
on a day other than a Business Day, such payment or deposit shall be made on the
next Business Day and such extension of time shall be included in the
computation of such payment or deposit.

 

 -10- 

 

 

Section 1.7           Increased Costs. (a) If, after the date hereof, the
Administrator, any Purchaser, Purchaser Agent, Liquidity Provider or Program
Support Provider or any of their respective Affiliates (each an “Affected
Person”) determines that any Change in Law affects or would affect the amount of
capital required or expected to be maintained by such Affected Person, and such
Affected Person determines that the amount of such capital is increased by or
based upon the existence of any commitment to make purchases of (or otherwise to
maintain the investment in) Pool Receivables or issue any Letter of Credit or
any related liquidity facility, credit enhancement facility and other
commitments of the same type, then, upon demand by such Affected Person (with a
copy to the Administrator), the Seller shall promptly pay such Affected Person,
from time to time as specified by such Affected Person, additional amounts
sufficient to compensate such Affected Person in the light of such
circumstances, to the extent that such Affected Person determines such increase
in capital to be allocable to the existence of any of such commitments.

 

(b)          If due to any Change in Law, there shall be any increase after the
Restatement Date in the cost to any Affected Person of agreeing to purchase or
purchasing, or maintaining the ownership of, the Purchased Interest (or its
portion thereof) in respect of which Discount is computed by reference to the
Euro-Rate or LMIR, then, upon demand by such Affected Person, the Seller shall
promptly pay to such Affected Person, from time to time as specified by such
Affected Person, additional amounts sufficient to compensate such Affected
Person for such increased costs.

 

(c)          A certificate of an Affected Person setting forth the amount or
amounts necessary to compensate such Affected Person or its holding company, as
the case may be, as specified in clause (a) or (b) of this Section and delivered
to the Seller, shall be conclusive absent manifest error. The Seller shall pay
such Affected Person the amount shown as due on any such certificate on the
first Settlement Date occurring after the Seller’s receipt of such certificate.

 

(d)          Failure or delay on the part of any Affected Person to demand
compensation pursuant to this Section shall not constitute a waiver of such
Affected Person’s right to demand such compensation.

 

Section 1.8           Requirements of Law. If, after the date hereof, any Change
in Law:

 

(a)          does or shall subject such Affected Person to any tax of any kind
whatsoever with respect to this Agreement, any increase in the Purchased
Interest (or its portion thereof) or in the amount of Capital relating thereto,
or does or shall change the basis of taxation of payments to such Affected
Person on account of Collections, Discount or any other amounts payable
hereunder, or

 

(b)          does or shall impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, purchases, advances
or loans by, or other credit extended by, or any other acquisition of funds by,
any office of such Affected Person that are not otherwise included in the
determination of the Euro-Rate or LMIR hereunder,

 

 -11- 

 

 

and the result of any of the foregoing is: (A) to increase the cost to such
Affected Person of agreeing to purchase or purchasing or maintaining the
ownership of undivided percentage ownership interests with regard to, or issuing
any Letter of Credit in respect of, the Purchased Interest (or interests
therein) or any Portion of Capital, or (B) to reduce any amount receivable
hereunder (whether directly or indirectly), then, in any such case, upon demand
by such Affected Person, the Seller shall promptly pay to such Affected Person
additional amounts necessary to compensate such Affected Person for such
additional cost or reduced amount receivable. All such amounts shall be payable
as incurred.

 

Section 1.9          Funding Losses. The Seller shall compensate each Affected
Person, upon written request by such Person for all losses, expenses and
liabilities (including any interest paid by such Affected Person to lenders of
funds borrowed by it to fund or maintain any Portion of Capital hereunder at an
interest rate determined by reference to the Euro-Rate or LMIR and any loss
sustained by such Person in connection with the re-employment of such funds),
which such Affected Person may sustain with respect to funding or maintaining
such Portion of Capital at the Euro-Rate or LMIR if, for any reason, at the
applicable request by the Seller to fund or maintain such Portion of Capital at
an interest rate determined by reference to the Euro-Rate does not occur on a
date specified therefor.

 

Section 1.10         Taxes. The Seller agrees that:

 

Any and all payments by the Seller under this Agreement and any other
Transaction Document shall be made free and clear of and without deduction for
any and all current or future taxes, stamp or other taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(all such taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If the Seller shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Purchaser, any Liquidity Provider, Program Support Provider or
the Administrator, then the sum payable shall be increased by the amount
necessary to yield to such Person (after payment of all Taxes) an amount equal
to the sum it would have received had no such deductions been made.

 

Whenever any Taxes are payable by the Seller, as promptly as possible
thereafter, the Seller shall send to the Administrator for its own account or
for the account of any Purchaser or any Liquidity Provider or other Program
Support Provider, as the case may be, a certified copy of an original official
receipt showing payment thereof or such other evidence of such payment as may be
available to the Seller and acceptable to the taxing authorities having
jurisdiction over such Person. If the Seller fails to pay any Taxes when due to
the appropriate taxing authority or fails to remit to the Administrator the
required receipts or other required documentary evidence, the Seller shall
indemnify the Administrator and/or any other Affected Person, as applicable, for
any incremental taxes, interest or penalties that may become payable by such
party as a result of any such failure.

 

 -12- 

 

 

Section 1.11         Inability to Determine Euro-Rate or LMIR. (a) If the
Administrator (or any Purchaser Agent) determines before the first day of any
Yield Period (or solely with respect to LMIR, on any day) (which determination
shall be final and conclusive) that, by reason of circumstances affecting the
interbank eurodollar market generally, (i) deposits in dollars (in the relevant
amounts for such Yield Period) are not being offered to banks in the interbank
eurodollar market for such Yield Period, (ii) adequate means do not exist for
ascertaining the Euro-Rate or LMIR for such Yield Period (or portion thereof) or
(iii) the Euro-Rate or LMIR does not accurately reflect the cost to any
Purchaser (as determined by the related Purchaser or the applicable Purchaser
Agent) of maintaining any Portion of Capital during such Yield Period (or
portion thereof), then the Administrator shall give notice thereof to the
Seller. Thereafter, until the Administrator or such Purchaser Agent notifies the
Seller that the circumstances giving rise to such suspension no longer exist,
(a) no Portion of Capital shall be funded at the Yield Rate determined by
reference to the Euro-Rate or LMIR and (b) the Discount for any outstanding
Portions of Capital then funded at the Yield Rate determined by reference to the
Euro-Rate or LMIR shall, on the last day of the then current Yield Period (or
solely with respect to LMIR, immediately), be converted to the Yield Rate
determined by reference to the Base Rate.

 

(b)          If, on or before the first day of any Yield Period (or solely with
respect to LMIR, on any day), the Administrator shall have been notified by any
Affected Person that such Affected Person has determined (which determination
shall be final and conclusive) that any Change in Law or compliance by such
Affected Person with any Change in Law shall make it unlawful or impossible for
such Affected Person to fund or maintain any Portion of Capital at the Yield
Rate and based upon the Euro-Rate or LMIR, the Administrator shall notify the
Seller thereof. Upon receipt of such notice, until the Administrator notifies
the Seller that the circumstances giving rise to such determination no longer
apply, (a) no Portion of Capital shall be funded at the Yield Rate determined by
reference to the Euro-Rate or LMIR and (b) the Discount for any outstanding
Portions of Capital then funded at the Yield Rate determined by reference to the
Euro-Rate or LMIR shall be converted to the Yield Rate determined by reference
to the Base Rate either (i) on the last day of the then current Yield Period (or
solely with respect to LMIR, immediately) if such Affected Person may lawfully
continue to maintain such Portion of Capital at the Yield Rate determined by
reference to the Euro-Rate or LMIR to such day, or (ii) immediately, if such
Affected Person may not lawfully continue to maintain such Portion of Capital at
the Yield Rate determined by reference to the Euro-Rate or LMIR to such day.

 

Section 1.12         Letters of Credit.

 

Subject to the terms and conditions hereof and the satisfaction of the
applicable conditions set forth in Exhibit II, the LC Bank shall issue or cause
the issuance of Letters of Credit (“Letters of Credit”) on behalf of the Seller
(and, if applicable, on behalf of, or for the account of, an Originator);
provided, however, that, for the avoidance of doubt, the LC Bank’s obligation to
issue a Letter of Credit shall be subject in all respects to the limitations set
forth in the last sentence of the first paragraph of Section 1.1(a). Discount
shall accrue on all amounts drawn under Letters of Credit for each day on and
after the applicable Drawing Date so long as such drawn amounts shall have not
been reimbursed to the LC Bank pursuant to the terms hereof.

 

 -13- 

 

 

Section 1.13         Issuance of Letters of Credit.

 

(a)          The Seller may request the LC Bank, upon two (2) Business Days’
prior written notice submitted on or before 11:00 a.m., New York City time, to
issue a Letter of Credit by delivering to the Administrator a Letter of Credit
Application (the “Letter of Credit Application”), substantially in the form of
Annex F hereto and a Purchase Notice, in the form of Annex B hereto, in each
case completed to the satisfaction of the Administrator and the LC Bank, and
such other certificates, documents and other papers and information as the
Administrator may reasonably request. The Seller also has the right to give
instructions and make agreements with respect to any Letter of Credit
Application and the disposition of documents, and to agree with the
Administrator upon any amendment, extension or renewal of any Letter of Credit.

 

(b)          Each Letter of Credit shall, among other things, (i) provide for
the payment of sight drafts or other written demands for payment when presented
for honor thereunder in accordance with the terms thereof and when accompanied
by the documents described therein and (ii) have an expiry date not later than
the date that is twelve (12) months after such Letter of Credit’s date of
issuance, extension or renewal, as the case may be, and in no event later than
the date that is twelve (12) months after the Facility Termination Date. The
terms of each Letter of Credit may include customary “evergreen” provisions
providing that such Letter of Credit’s expiry date shall automatically be
extended for additional periods not to exceed twelve (12) months unless, not
less than thirty (30) days (or such longer period as may be specified in such
Letter of Credit) (the “Notice Date”) prior to the applicable expiry date, the
LC Bank delivers written notice to the beneficiary thereof declining such
extension; provided, however, that if (x) any such extension would cause the
expiry date of such Letter of Credit to occur after the date that is twelve (12)
months after the Facility Termination Date or (y) the LC Bank determines that
any condition precedent (including, without limitation, those set forth in
Section 1.1(a) or Exhibit II) to issuing such Letter of Credit hereunder are not
satisfied (other than any such condition requiring the Seller to submit an
Issuance Notice or Letter of Credit Application in respect thereof), then the LC
Bank, in the case of clause (x) above, may (or at the written direction of any
LC Participant, shall) or, in the case of clause (y) above, shall, use
reasonable efforts in accordance with (and to the extent permitted by) the terms
of such Letter of Credit to prevent the extension of such expiry date (including
notifying the Seller and the beneficiary of such Letter of Credit in writing
prior to the Notice Date that such expiry date will not be so extended). Each
Letter of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits (2007 Revision), International Chamber of Commerce
Publication No. 600, and any amendments or revisions thereof adhered to by the
LC Bank or the International Standby Practices (ISP98-International Chamber of
Commerce Publication Number 590), and any amendments or revisions thereof
adhered to by the LC Bank, as determined by the LC Bank.

 

(c)          Immediately upon the issuance by the LC Bank of any Letter of
Credit (or any amendment to a Letter of Credit increasing the amount thereof),
the LC Bank shall be deemed to have sold and transferred to each LC Participant,
and each LC Participant shall be deemed irrevocably and unconditionally to have
purchased and received from the LC Bank, without recourse or warranty, an
undivided interest and participation, to the extent of such LC Participant’s Pro
Rata Share, in such Letter of Credit, each drawing made thereunder and the
obligations of the Seller hereunder with respect thereto, and any security
therefor or guaranty pertaining thereto. Upon any change in the Commitments or
Pro Rata Shares of the LC Participants pursuant to this Agreement, it is hereby
agreed that, with respect to all outstanding Letters of Credit and unreimbursed
drawings thereunder, there shall be an automatic adjustment to the
participations pursuant to this Section 1.13(c) to reflect the new Pro Rata
Shares of the assignor and assignee LC Participant or of all LC Participants
with Commitments, as the case may be. In the event that the LC Bank makes any
payment under any Letter of Credit and the Seller shall not have reimbursed such
amount in full to the LC Bank pursuant to Section 1.15(a), each LC Participant
shall be obligated to make Participation Advances with respect to such Letter of
Credit in accordance with Section 1.15(b).

 

 -14- 

 

 

Section 1.14         Requirements For Issuance of Letters of Credit.

 

The Seller shall authorize and direct the LC Bank to name the Seller or any
Originator as the “Applicant” or “Account Party” of each Letter of Credit.

 

Section 1.15         Disbursements, Reimbursement.

 

(a)          In the event of any request for a drawing under a Letter of Credit
by the beneficiary or transferee thereof, the LC Bank will promptly notify the
Administrator and the Seller of such request. Provided that it shall have
received such notice, the Seller shall reimburse (such obligation to reimburse
the LC Bank shall sometimes be referred to as a “Reimbursement Obligation”) the
LC Bank prior to 12:00 p.m., New York City time on the first Business Day after
the date that an amount is paid by the LC Bank under any Letter of Credit (each
such date, a “Drawing Date”) in an amount equal to the amount so paid by the LC
Bank. In the event the Seller fails to reimburse the LC Bank for the full amount
of any drawing under any Letter of Credit by 12:00 p.m., New York City time, on
the Drawing Date (including because the conditions precedent to a Purchase
requested by the Seller pursuant to Section 1.2 shall not have been satisfied),
the LC Bank will promptly notify each LC Participant thereof. Any notice given
by the LC Bank pursuant to this Section may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(b)          Each LC Participant shall upon any notice pursuant to clause (a)
above make available to the LC Bank an amount in immediately available funds
equal to its Pro Rata Share of the amount of the drawing (a “Participation
Advance”), whereupon the LC Participants shall each be deemed to have made a
Purchase in that amount. If any LC Participant so notified fails to make
available to the LC Bank the amount of such LC Participant’s Pro Rata Share of
such amount by no later than 2:00 p.m., New York City time on the Drawing Date,
then interest shall accrue on such LC Participant’s obligation to make such
payment, from the Drawing Date to the date on which such LC Participant makes
such payment (i) at a rate per annum equal to the Federal Funds Rate during the
first three days following the Drawing Date and (ii) at a rate per annum equal
to the Base Rate on and after the fourth day following the Drawing Date. The LC
Bank will promptly give notice of the occurrence of the Drawing Date, but
failure of the LC Bank to give any such notice on the Drawing Date or in
sufficient time to enable any LC Participant to effect such payment on such date
shall not relieve such LC Participant from its obligation under this clause (b).
Each LC Participant’s Commitment shall continue until the last to occur of any
of the following events: (A) the LC Bank ceases to be obligated to issue or
cause to be issued Letters of Credit hereunder; (B) no Letter of Credit issued
hereunder remains outstanding and uncancelled or (C) all Persons (other than the
Seller) have been fully reimbursed for all payments made under or relating to
Letters of Credit.

 

 -15- 

 

 

Section 1.16         Repayment of Participation Advances.

 

(a)          Upon (and only upon) receipt by the LC Bank for its account of
immediately available funds from or for the account of the Seller (i) in
reimbursement of any payment made by the LC Bank under a Letter of Credit with
respect to which any LC Participant has made a Participation Advance to the LC
Bank or (ii) in payment of Discount on the Purchases made or deemed to have been
made in connection with any such draw, the LC Bank (or the Administrator on its
behalf) will pay to each LC Participant, ratably (based on the outstanding drawn
amounts funded by each such LC Participant in respect of such Letter of Credit),
in the same funds as those received by the LC Bank; it being understood, that
the LC Bank shall retain a ratable amount of such funds that were not the
subject of any payment in respect of such Letter of Credit by any LC
Participant.

 

(b)          If the LC Bank is required at any time to return to the Seller, or
to a trustee, receiver, liquidator, custodian, or any official in any Insolvency
Proceeding, any portion of the payments made by the Seller to the LC Bank
pursuant to this Agreement in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each LC Participant shall, on demand of
the LC Bank, forthwith return to the LC Bank the amount of its Pro Rata Share of
any amounts so returned by the LC Bank plus interest at the Federal Funds Rate,
from the date the payment was first made to such LC Participant through, but not
including, the date the payment is returned by such LC Participant.

 

(c)          If any Letters of Credit are outstanding and undrawn on the
Facility Termination Date, the LC Collateral Account shall be funded from
Collections (or, in the Seller’s sole discretion, by other funds available to
the Seller) in an amount equal to the aggregate undrawn face amount of such
Letters of Credit plus all related fees to accrue through the stated expiration
dates thereof (such fees to accrue, as reasonably estimated by the LC Bank, the
“LC Fee Expectation”).

 

Section 1.17         Documentation.

 

The Seller agrees to be bound by the terms of the Letter of Credit Application
and by the LC Bank’s interpretations of any Letter of Credit issued for the
Seller and by the LC Bank’s written regulations and customary practices relating
to letters of credit, though the LC Bank’s interpretation of such regulations
and practices may be different from the Seller’s own. In the event of a conflict
between the Letter of Credit Application and this Agreement, this Agreement
shall govern. The LC Bank shall not be liable for any error, negligence and/or
mistakes, whether of omission or commission, in following the Seller’s
instructions or those contained in the Letters of Credit or any modifications,
amendments or supplements thereto except to the extent resulting from the gross
negligence or willful misconduct of the LC Bank. In addition to any other fees
or expenses owing under the Fee Letter or any other Transaction Document or
otherwise pursuant to any Letter of Credit Application, the Seller shall pay to
the LC Bank for its own account any customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of the LC Bank
relating to letters of credit as from time to time in effect. Such customary
fees shall be due and payable upon demand and shall be nonrefundable.

 

 -16- 

 

 

Section 1.18         Determination to Honor Drawing Request.

 

(a)          In determining whether to honor any request for drawing under any
Letter of Credit by the beneficiary thereof, the LC Bank shall be responsible
only to determine that the documents and certificates required to be delivered
under such Letter of Credit have been delivered and that they comply on their
face with the requirements of such Letter of Credit and that any other drawing
condition appearing on the face of such Letter of Credit has been satisfied in
the manner so set forth.

 

Section 1.19         Nature of Participation and Reimbursement Obligations.

 

Each LC Participant’s obligation in accordance with this Agreement to make
Participation Advances as a result of a drawing under a Letter of Credit, and
the obligations of the Seller to reimburse the LC Bank upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Article I under all
circumstances, including the following circumstances:

 

(a)          any set-off, counterclaim, recoupment, defense or other right which
such LC Participant may have against the LC Bank, the Administrator, the
Purchasers, the Purchaser Agents, the Seller or any other Person for any reason
whatsoever;

 

(b)          the failure of the Seller or any other Person to comply with the
conditions set forth in this Agreement for the making of a purchase,
reinvestments, requests for Letters of Credit or otherwise, it being
acknowledged that such conditions are not required for the making of
Participation Advances hereunder;

 

(c)          any lack of validity or enforceability of any Letter of Credit or
any set-off, counterclaim, recoupment, defense or other right which Seller or
any Originator on behalf of which a Letter of Credit has been issued may have
against the LC Bank, the Administrator, any Purchaser, or any other Person for
any reason whatsoever;

 

(d)          any claim of breach of warranty that might be made by the Seller,
the LC Bank or any LC Participant against the beneficiary of a Letter of Credit,
or the existence of any claim, set-off, defense or other right which the Seller,
the LC Bank or any LC Participant may have at any time against a beneficiary,
any successor beneficiary or any transferee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the LC Bank, any LC Participant, the Purchasers or Purchaser Agents or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between the Seller or any Subsidiaries of the Seller or any Affiliates of the
Seller and the beneficiary for which any Letter of Credit was procured);

 

(e)          the lack of power or authority of any signer of, or lack of
validity, sufficiency, accuracy, enforceability or genuineness of, any draft,
demand, instrument, certificate or other document presented under any Letter of
Credit, or any such draft, demand, instrument, certificate or other document
proving to be forged, fraudulent, invalid, defective or insufficient in any
respect (other than any defect or insufficiency appearing on the face of such
document) or any statement therein being untrue or inaccurate in any respect,
even if the Administrator or the LC Bank has been notified thereof;

 

 -17- 

 

 

(f)           payment by the LC Bank under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit other than as a result of the
gross negligence or willful misconduct of the LC Bank;

 

(g)          the solvency of, or any acts or omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

(h)          any failure by the LC Bank or any of the LC Bank’s Affiliates to
issue any Letter of Credit in the form requested by the Seller, unless the LC
Bank has received written notice from the Seller of such failure within three
Business Days after the LC Bank shall have furnished the Seller a copy of such
Letter of Credit and such error is material and no drawing has been made thereon
prior to receipt of such notice;

 

(i)           any Material Adverse Effect on the Seller, any Originator or any
Affiliates thereof;

 

(j)           any breach of this Agreement or any Transaction Document by any
party thereto;

 

(k)          the occurrence or continuance of an Insolvency Proceeding with
respect to the Seller, any Originator or any Affiliate thereof;

 

(l)           the fact that a Termination Event or an Unmatured Termination
Event shall have occurred and be continuing;

 

(m)         the fact that this Agreement or the obligations of Seller or
Servicer hereunder shall have been terminated; and

 

(n)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

 

Section 1.20         Indemnity.

 

In addition to other amounts payable hereunder, the Seller hereby agrees to
protect, indemnify, pay and save harmless the Administrator, the LC Bank, each
LC Participant and any of the LC Bank’s Affiliates that have issued a Letter of
Credit from and against any and all claims, demands, liabilities, damages,
taxes, penalties, interest, judgments, losses, costs, charges and expenses
(including Attorney Costs) which the Administrator, the LC Bank, any LC
Participant or any of their respective Affiliates may incur or be subject to as
a consequence, direct or indirect, of the issuance of any Letter of Credit,
other than as a result of (a) the gross negligence or willful misconduct of the
party to be indemnified as determined by a final judgment of a court of
competent jurisdiction or (b) the wrongful dishonor by the LC Bank of a proper
demand for payment made under any Letter of Credit, except if such dishonor
resulted from any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto Governmental Authority (all such acts or omissions
herein called “Governmental Acts”).

 

 -18- 

 

 

Section 1.21         Liability for Acts and Omissions.

 

As between the Seller, on the one hand, and the Administrator, the LC Bank, the
LC Participants, the Purchasers and the Purchaser Agents, on the other, the
Seller assumes all risks of the acts and omissions of, or misuse of any Letter
of Credit by, the respective beneficiaries of such Letter of Credit. In
furtherance and not in limitation of the respective foregoing, none of the
Administrator, the LC Bank, the LC Participants, the Purchasers or the Purchaser
Agents shall be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) the failure of the beneficiary of any such Letter of Credit, or
any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of the Seller against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among the Seller and
any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, e-mail, cable, telegraph, telex or otherwise, whether or not they be in
cipher; (v) errors in interpretation of technical terms; (vi) any loss or delay
in the transmission or otherwise of any document required in order to make a
drawing under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Administrator, the LC Bank, the LC
Participants, the Purchasers and the Purchaser Agents, including any
Governmental Acts, and none of the above shall affect or impair, or prevent the
vesting of, any of the LC Bank’s rights or powers hereunder. Nothing in the
preceding sentence shall relieve the LC Bank from liability for its gross
negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence. In no
event shall the Administrator, the LC Bank, the LC Participants, the Purchasers
or the Purchaser Agents or their respective Affiliates, be liable to the Seller
or any other Person for any indirect, consequential, incidental, punitive,
exemplary or special damages or expenses (including without limitation Attorney
Costs), or for any damages resulting from any change in the value of any
property relating to a Letter of Credit.

 

Without limiting the generality of the foregoing, the Administrator, the LC
Bank, the LC Participants, the Purchasers and the Purchaser Agents and each of
its Affiliates (i) may rely on any written communication believed in good faith
by such Person to have been authorized or given by or on behalf of the applicant
for a Letter of Credit; (ii) may honor any presentation if the documents
presented appear on their face to comply with the terms and conditions of the
relevant Letter of Credit; (iii) may honor a previously dishonored presentation
under a Letter of Credit, whether such dishonor was pursuant to a court order,
to settle or compromise any claim of wrongful dishonor, or otherwise, and shall
be entitled to reimbursement to the same extent as if such presentation had
initially been honored, together with any interest paid by the LC Bank or its
Affiliates; (iv) may honor any drawing that is payable upon presentation of a
statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and (vi)
may settle or adjust any claim or demand made on the Administrator, the LC Bank,
the LC Participants, the Purchasers or the Purchaser Agents or their respective
Affiliates, in any way related to any order issued at the applicant’s request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and may honor any drawing in connection with
any Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.

 

 -19- 

 

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the LC Bank under or in
connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Seller, any LC Participant or any other Person.

 

Section 1.22         Extension of Termination Date. For each of the first three
years after the Restatement Date, the Seller may request the extension of the
Facility Termination Date for an additional three hundred and sixty-four (364)
days from the Facility Termination Date then in effect by providing written
notice to the Administrator and each Purchaser Agent; provided such request is
made not more than 120 days prior to, and not less than 90 days prior to, the
then current Facility Termination Date. In the event that the Purchasers are all
agreeable to such extension, the Administrator shall so notify the Seller in
writing (it being understood that the Purchasers may accept or decline such a
request in their sole discretion and on such terms as they may elect) not less
than 30 days prior to the then current Facility Termination Date and the Seller,
the Servicer, the Administrator, the Purchaser Agents and the Purchasers shall
enter into such documents as the Purchasers may deem necessary or appropriate to
reflect such extension, and all reasonable costs and expenses incurred by the
Purchasers, the Administrator and the Purchaser Agents in connection therewith
(including reasonable Attorney Costs) shall be paid by the Seller. In the event
any Purchaser declines the request for such extension, such Purchaser (or the
applicable Purchaser Agent on its behalf) shall so notify the Administrator and
the Administrator shall so notify the Seller of such determination; provided,
however, that the failure of the Administrator to notify the Seller of the
determination to decline such extension shall not affect the understanding and
agreement that the applicable Purchasers shall be deemed to have refused to
grant the requested extension in the event the Administrator fails to
affirmatively notify the Seller, in writing, of their agreement to accept the
requested extension.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION EVENTS

 

Section 2.1           Representations and Warranties; Covenants. Each of the
Seller and the Servicer hereby makes the representations and warranties, and
hereby agrees to perform and observe the covenants, applicable to it set forth
in Exhibits III and IV, respectively.

 

 -20- 

 

 

Section 2.2           Termination Events. If any of the Termination Events set
forth in Exhibit V shall occur, the Administrator may (with the consent of the
Majority Purchaser Agents) or shall (at the direction of the Majority Purchaser
Agents), by notice to the Seller, declare the Facility Termination Date to have
occurred (in which case the Facility Termination Date shall be deemed to have
occurred); provided, that automatically upon the occurrence of any event
(without any requirement for the passage of time or the giving of notice)
described in paragraph (f) of Exhibit V, the Facility Termination Date shall
occur. Upon any such declaration, occurrence or deemed occurrence of the
Facility Termination Date, the Administrator, each Purchaser Agent and each
Purchaser shall have, in addition to the rights and remedies that they may have
under this Agreement, all other rights and remedies provided after default under
the UCC and under other applicable law, which rights and remedies shall be
cumulative.

 

ARTICLE III

INDEMNIFICATION

 

Section 3.1           Indemnities by the Seller. Without limiting any other
rights any such Person may have hereunder or under applicable law, the Seller
hereby indemnifies and holds harmless, on an after-tax basis, the Administrator,
each Purchaser Agent, each Liquidity Provider, each Program Support Provider and
each Purchaser and their respective officers, directors, agents and employees
(each an “Indemnified Party”) from and against any and all damages, losses,
claims, liabilities, penalties, Taxes, costs and expenses (including reasonable
attorneys’ fees and court costs) (all of the foregoing collectively, the
“Indemnified Amounts”) at any time imposed on or incurred by any Indemnified
Party arising out of or otherwise relating to any Transaction Document, the
transactions contemplated thereby or the acquisition of any portion of the
Purchased Interest, or any action taken or omitted by any of the Indemnified
Parties (including any action taken by the Administrator as attorney-in-fact for
the Seller or any Originator hereunder or under any other Transaction Document),
whether arising by reason of the acts to be performed by the Seller hereunder or
otherwise, excluding only Indemnified Amounts to the extent (a) a final judgment
of a court of competent jurisdiction holds that such Indemnified Amounts
resulted from gross negligence or willful misconduct of the Indemnified Party
seeking indemnification, (b) due to the credit risk of the Obligor and for which
reimbursement would constitute recourse to any Originator, the Seller or the
Servicer for uncollectible Receivables or (c) such Indemnified Amounts include
Taxes imposed or based on, or measured by, the gross or net income or receipts
of such Indemnified Party by the jurisdiction under the laws of which such
Indemnified Party is organized (or any political subdivision thereof); provided,
however, that nothing contained in this sentence shall limit the liability of
the Seller or the Servicer or limit the recourse of any Indemnified Party to the
Seller or the Servicer for any amounts otherwise specifically provided to be
paid by the Seller or the Servicer hereunder. Without limiting the foregoing
indemnification, but subject to the limitations set forth in clauses (a), (b)
and (c) of the previous sentence, the Seller shall indemnify each Indemnified
Party for Amounts (including losses in respect of uncollectible Receivables,
regardless, for purposes of these specific matters, whether reimbursement
therefor would constitute recourse to the Seller or the Servicer) relating to or
resulting from:

 

(i)           any representation or warranty made by the Seller (or any employee
or agent of the Seller) under or in connection with this Agreement, any
Information Package or any other information or report delivered by or on behalf
of the Seller pursuant hereto, which shall have been false or incorrect in any
respect when made or deemed made;

 

 -21- 

 

 

(ii)          the failure by the Seller to comply with any applicable law, rule
or regulation related to any Receivable, or the nonconformity of any Receivable
with any such applicable law, rule or regulation;

 

(iii)         the failure of the Seller to vest and maintain vested in the
Administrator, for the benefit of the Purchasers, a perfected ownership or
security interest in the Purchased Interest and the property conveyed hereunder,
free and clear of any Adverse Claim;

 

(iv)         any commingling of funds to which the Administrator, any Purchaser
Agent or any Purchaser is entitled hereunder with any other funds;

 

(v)          any failure of a Lock-Box Bank to comply with the terms of the
applicable Lock-Box Agreement;

 

(vi)         any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable, or
any other claim resulting from the sale or lease of goods or the rendering of
services related to such Receivable or the furnishing or failure to furnish any
such goods or services or other similar claim or defense not arising from the
financial inability of any Obligor to pay undisputed indebtedness;

 

(vii)        any failure of the Seller, to perform its duties or obligations in
accordance with the provisions of this Agreement or any other Transaction
Document to which it is a party;

 

(viii)       any action taken by the Administrator as attorney-in-fact for the
Seller or any Originator pursuant to this Agreement or any other Transaction
Document;

 

(ix)          the use of proceeds of purchase or reinvestment or the issuance of
any Letter of Credit on behalf of Seller (and, if applicable, on behalf of, or
for the account of, any Originator); or

 

(x)           any environmental liability claim, products liability claim or
personal injury or property damage suit or other similar or related claim or
action of whatever sort, arising out of or in connection with any Receivable or
any other suit, claim or action of whatever sort relating to any of the
Transaction Documents.

 

Section 3.2           Indemnities by the Servicer. Without limiting any other
rights that any Indemnified Party may have hereunder or under applicable law,
the Servicer hereby agrees to indemnify each Indemnified Party from and against
any and all Indemnified Amounts arising out of or resulting from (whether
directly or indirectly): (a) the failure of any information contained in any
Information Package to be true and correct, or the failure of any other
information provided to such Indemnified Party by, or on behalf of, the Servicer
to be true and correct, (b) the failure of any representation, warranty or
statement made or deemed made by the Servicer (or any of its officers) under or
in connection with this Agreement or any other Transaction Document to which it
is a party to have been true and correct as of the date made or deemed made in
all respects when made, (c) the failure by the Servicer to comply with any
applicable law, rule or regulation with respect to any Pool Receivable or the
related Contract, (d) any dispute, claim, offset or defense of the Obligor to
the payment of any Receivable in, or purporting to be in, the Receivables Pool
resulting from or related to the collection activities with respect to such
Receivable or (e) any failure of the Servicer to perform its duties or
obligations in accordance with the provisions hereof or any other Transaction
Document to which it is a party.

 

 -22- 

 

 

ARTICLE IV

ADMINISTRATION AND COLLECTIONS

 

Section 4.1           Appointment of the Servicer.

 

(a)          The servicing, administering and collection of the Pool Receivables
shall be conducted by the Person so designated from time to time as the Servicer
in accordance with this Section 4.1. Until the Administrator gives notice to
Cooper Tire (in accordance with this Section 4.1) of the designation of a new
Servicer, Cooper Tire is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Servicer pursuant to the terms hereof. Upon the
occurrence of a Termination Event, the Administrator may (with the consent of
the Majority Purchaser Agents) or shall (at the direction of the Majority
Purchaser Agents) designate as Servicer any Person (including itself) to succeed
Cooper Tire or any successor Servicer, on the condition in each case that any
such Person so designated shall agree to perform the duties and obligations of
the Servicer pursuant to the terms hereof.

 

(b)          Upon the designation of a successor Servicer as set forth in clause
(a), Cooper Tire agrees that it will terminate its activities as Servicer
hereunder in a manner that the Administrator determines will facilitate the
transition of the performance of such activities to the new Servicer, and Cooper
Tire shall cooperate with and assist such new Servicer. Such cooperation shall
include access to and transfer of related records (including all Contracts) and
use by the new Servicer of all licenses, hardware or software necessary or
desirable to collect the Pool Receivables and the Related Security.

 

(c)          Cooper Tire acknowledges that, in making their decision to execute
and deliver this Agreement, the Administrator and each member in each Purchaser
Group have relied on Cooper Tire’s agreement to act as Servicer hereunder.
Accordingly, Cooper Tire agrees that it will not voluntarily resign as Servicer.

 

(d)          The Servicer may delegate its duties and obligations hereunder to
any subservicer (each a “Sub-Servicer”); provided, that, in each such
delegation: (i) such Sub-Servicer shall agree in writing to perform the duties
and obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain liable for the performance of the duties and obligations so
delegated, (iii) the Seller, the Administrator and each Purchaser Group shall
have the right to look solely to the Servicer for performance, and (iv) the
terms of any agreement with any Sub-Servicer shall provide that the
Administrator may terminate such agreement upon the termination of the Servicer
hereunder by giving notice of its desire to terminate such agreement to the
Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer); provided, however, that if any such delegation is to any Person
other than an Originator or an Affiliate thereof, the Administrator and the
Majority Purchaser Agents shall have consented in writing in advance to such
delegation.

 

 -23- 

 

 

Section 4.2           Duties of the Servicer.

 

(a)          The Servicer shall take or cause to be taken all such action as may
be necessary or advisable to administer and collect each Pool Receivable from
time to time, all in accordance with this Agreement and all applicable laws,
rules and regulations, with reasonable care and diligence, and in accordance
with the Credit and Collection Policies. The Servicer shall set aside for the
accounts of the Seller and each Purchaser Group the amount of Collections to
which each such Purchaser Group is entitled in accordance with Article I hereof.
The Servicer may correct errors in Receivables and records of Receivables,
including correcting to conform to applicable laws, rules and regulations, and
to the applicable Contract, and, in accordance with the applicable Credit and
Collection Policy, take such action, including modifications, waivers or
restructurings of Pool Receivables and the related Contracts, as the Servicer
may reasonably determine to be appropriate to maximize Collections thereof or
reflect adjustments permitted under the Credit and Collection Policy; provided,
however, that: (i) corrections, modifications, waivers and restructurings shall
not alter the status of such Pool Receivable as a Delinquent Receivable or a
Defaulted Receivable or limit the rights of any Purchaser, Purchaser Agent or
the Administrator under this Agreement and (ii) if a Termination Event or an
Unmatured Termination Event has occurred and is continuing and Cooper Tire or an
Affiliate thereof is serving as the Servicer, Cooper Tire or such Affiliate may
make such extension or adjustment only upon the prior approval of the
Administrator. The Seller shall deliver to the Servicer and the Servicer shall
hold for the benefit of the Seller and the Administrator (individually and for
the benefit of each Purchaser Group, in accordance with their respective
interests, all records and documents (including computer tapes or disks) with
respect to each Pool Receivable. Notwithstanding anything to the contrary
contained herein, the Administrator may direct the Servicer (whether the
Servicer is Cooper Tire or any other Person) to commence or settle any legal
action to enforce collection of any Pool Receivable or to foreclose upon or
repossess any Related Security.

 

(b)          The Servicer shall, as soon as practicable following actual receipt
of collected funds, turn over to the Seller the collections of any indebtedness
that is not a Pool Receivable, less, if Cooper Tire or an Affiliate thereof is
not the Servicer, all reasonable and appropriate out-of-pocket costs and
expenses of such Servicer of servicing, collecting and administering such
collections. The Servicer, if other than Cooper Tire or an Affiliate thereof,
shall, as soon as practicable upon demand, deliver to the Seller all records in
its possession that evidence or relate to any indebtedness that is not a Pool
Receivable, and copies of records in its possession that evidence or relate to
any indebtedness that is a Pool Receivable.

 

(c)          The Servicer’s obligations hereunder shall terminate on the Final
Payout Date. After such termination, if Cooper Tire or an Affiliate thereof was
not the Servicer on the date of such termination, the Servicer shall promptly
deliver to the Seller all books, records and related materials that the Seller
previously provided to the Servicer, or that have been obtained by the Servicer,
in connection with this Agreement.

 

 -24- 

 

 

Section 4.3           Lock-Box Account Arrangements. Prior to the Restatement
Date, the Seller shall have entered into Lock-Box Agreements with all of the
Lock-Box Banks and delivered original counterparts of each to the Administrator.
Upon the occurrence of a Termination Event or Unmatured Termination Event, the
Administrator may (with the consent of the Majority Purchaser Agents) or shall
(upon the direction of the Majority Purchaser Agents) at any time thereafter
give notice to each Lock-Box Bank that the Administrator is exercising its
rights under the Lock-Box Agreements to do any or all of the following: (a) to
have the exclusive ownership and control of the Lock-Box Accounts transferred to
the Administrator (for the benefit of the Purchasers) and to exercise exclusive
dominion and control over the funds deposited therein, (b) to have the proceeds
that are sent to the respective Lock-Box Accounts redirected pursuant to the
Administrator’s instructions rather than deposited in the applicable Lock-Box
Account, and (c) to take any or all other actions permitted under the applicable
Lock-Box Agreement. The Seller hereby agrees that if the Administrator at any
time takes any action set forth in the preceding sentence, the Administrator
shall have exclusive control (for the benefit of the Purchasers) of the proceeds
(including Collections) of all Pool Receivables and the Seller hereby further
agrees to take any other action that the Administrator or any Purchaser Agent
may reasonably request to transfer such control. Any proceeds of Pool
Receivables received by the Seller or the Servicer thereafter shall be sent
immediately to, or as otherwise instructed by, the Administrator. The parties
hereto hereby acknowledge that if at any time the Administrator takes control of
any Lock-Box Account, the Administrator shall not have any rights to the funds
therein in excess of the unpaid amounts due to the Administrator, any member of
any Purchaser Group, any Indemnified Party or Affected Person or any other
Person hereunder, and the Administrator shall distribute or cause to be
distributed such funds in accordance with Section 4.2(b) and Article I (in each
case as if such funds were held by the Servicer thereunder).

 

Section 4.4           Enforcement Rights.

 

(a)          At any time following the occurrence of a Termination Event:

 

(i)           the Administrator may direct the Obligors that payment of all
amounts payable under any Pool Receivable is to be made directly to the
Administrator or its designee,

 

(ii)          the Administrator may instruct the Seller or the Servicer to give
notice of the Purchaser Groups’ interest in Pool Receivables to each Obligor,
which notice shall direct that payments be made directly to the Administrator or
its designee (on behalf of such Purchaser Groups), and the Seller or the
Servicer, as the case may be, shall give such notice at the expense of the
Seller or the Servicer, as the case may be; provided, that if the Seller or the
Servicer, as the case may be, fails to so notify each Obligor, the Administrator
(at the Seller’s or the Servicer’s, as the case may be, expense) may so notify
the Obligors, and

 

(iii)         the Administrator may request the Servicer to, and upon such
request the Servicer shall: (A) assemble all of the records necessary or
desirable to collect the Pool Receivables and the Related Security, and transfer
or license to a successor Servicer the use of all software necessary or
desirable to collect the Pool Receivables and the Related Security, and make the
same available to the Administrator or its designee (for the benefit of the
Purchasers) at a place selected by the Administrator, and (B) segregate all
cash, checks and other instruments received by it from time to time constituting
Collections in a manner acceptable to the Administrator and, promptly upon
receipt, remit all such cash, checks and instruments, duly endorsed or with duly
executed instruments of transfer, to the Administrator or its designee.

 

 -25- 

 

 

(b)          The Seller hereby authorizes the Administrator (on behalf of each
Purchaser Group), and irrevocably appoints the Administrator as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Seller, which appointment is coupled with an interest, to
take any and all steps in the name of the Seller and on behalf of the Seller
necessary or desirable, in the determination of the Administrator, after the
occurrence of a Termination Event, to collect any and all amounts or portions
thereof due under any and all Pool Assets, including endorsing the name of the
Seller on checks and other instruments representing Collections and enforcing
such Pool Assets. Notwithstanding anything to the contrary contained in this
subsection, none of the powers conferred upon such attorney-in-fact pursuant to
the preceding sentence shall subject such attorney-in-fact to any liability if
any action taken by it shall prove to be inadequate or invalid, nor shall they
confer any obligations upon such attorney-in-fact in any manner whatsoever.

 

Section 4.5           Responsibilities of the Seller.

 

(a)          Anything herein to the contrary notwithstanding, the Seller shall:
(i) perform all of its obligations, if any, under the Contracts related to the
Pool Receivables to the same extent as if interests in such Pool Receivables had
not been transferred hereunder, and the exercise by the Administrator, the
Purchaser Agents or the Purchasers of their respective rights hereunder shall
not relieve the Seller from such obligations, and (ii) pay when due any taxes,
including any sales taxes payable in connection with the Pool Receivables and
their creation and satisfaction. None of the Administrator, the Purchaser Agents
or any of the Purchasers shall have any obligation or liability with respect to
any Pool Asset, nor shall any of them be obligated to perform any of the
obligations of the Seller, Servicer, Cooper Tire or the Originators thereunder.

 

(b)          Cooper Tire hereby irrevocably agrees that if at any time it shall
cease to be the Servicer hereunder, it shall act (if the then-current Servicer
so requests) as the data-processing agent of the Servicer and, in such capacity,
Cooper Tire shall conduct the data-processing functions of the administration of
the Receivables and the Collections thereon in substantially the same way that
Cooper Tire conducted such data-processing functions while it acted as the
Servicer.

 

Section 4.6           Servicing Fee. (a) Subject to clause (b), the Servicer
shall be paid a fee (the “Servicing Fee”) equal to 1.00% per annum (the
“Servicing Fee Rate”) of the daily average aggregate Outstanding Balance of the
Pool Receivables. The Purchasers’ Share of such fee shall be paid through the
distributions contemplated by Section 1.4(d), and the Seller’s Share of such fee
shall be paid directly by the Seller.

 

(b)          If the Servicer ceases to be Cooper Tire or an Affiliate thereof,
the servicing fee shall be the greater of: (i) the amount calculated pursuant to
clause (a), and (ii) an alternative amount specified by the successor Servicer
not to exceed 110% of the aggregate reasonable costs and expenses incurred by
such successor Servicer in connection with the performance of its obligations as
Servicer.

 

 -26- 

 

 

ARTICLE V

THE AGENTS

 

Section 5.1           Appointment and Authorization. (a) Each Purchaser and
Purchaser Agent hereby irrevocably designates and appoints PNC Bank, National
Association, as the “Administrator” hereunder and authorizes the Administrator
to take such actions and to exercise such powers as are delegated to the
Administrator hereby and to exercise such other powers as are reasonably
incidental thereto. The Administrator shall have no duties or responsibilities
except those expressly set forth in this Agreement or in the other Transaction
Documents. The duties of the Administrator shall be mechanical and
administrative in nature. At no time shall the Administrator have any duty or
responsibility to any Person to investigate or confirm the correctness or
accuracy of any information or documents delivered to it in its role as
Administrator hereunder or any obligation in respect of the failure of any
Person (other than the Administrator) to perform any obligation hereunder or
under any other Transaction Document. The Administrator shall not have, by
reason of this Agreement, a fiduciary relationship in respect of any Purchaser
Agent, Purchaser, the Seller, the Servicer or any Originator. Nothing in this
Agreement or any of the Transaction Documents, express or implied, is intended
to or shall be construed to impose upon the Administrator any obligations in
respect of this Agreement or any of the Transaction Documents except as
expressly set forth herein or therein. The Administrator shall not have any duty
or responsibility, either initially or on a continuing basis, to provide any
Purchaser or Purchaser Agent with any credit or other information with respect
to the Seller, any Originator, Cooper Tire or their Affiliates, whether coming
into its possession before the Restatement Date or at any time or times
thereafter.

 

(b)          Each Purchaser hereby irrevocably designates and appoints the
respective institution identified as the Purchaser Agent for such Purchaser’s
Purchaser Group on the signature pages hereto or in the Assumption Agreement or
Transfer Supplement pursuant to which such Purchaser becomes a party hereto, and
each authorizes such Purchaser Agent to take such action on its behalf under the
provisions of this Agreement and to exercise such powers and perform such duties
as are expressly delegated to such Purchaser Agent by the terms of this
Agreement, if any, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Purchaser Agent shall have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any
Purchaser or other Purchaser Agent or the Administrator, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of such Purchaser Agent shall be read into this Agreement or otherwise
exist against such Purchaser Agent.

 

(c)          Except as otherwise specifically provided in this Agreement, the
provisions of this Article V are solely for the benefit of the Purchaser Agents,
the Administrator and the Purchasers, and none of the Seller or Servicer shall
have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Article V, except that this Article V shall not affect any
obligations which any Purchaser Agent, the Administrator or any Purchaser may
have to the Seller or the Servicer under the other provisions of this Agreement.
Furthermore, no Purchaser shall have any rights as a third-party beneficiary or
otherwise under any of the provisions hereof in respect of a Purchaser Agent
which is not the Purchaser Agent for such Purchaser.

 

 -27- 

 

 

(d)          In performing its functions and duties hereunder, the Administrator
shall act solely as the agent of the Purchasers and the Purchaser Agents and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Seller or Servicer or any of
their successors and assigns. In performing its functions and duties hereunder,
each Purchaser Agent shall act solely as the agent of its respective Purchaser
and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Seller, the Servicer, any other
Purchaser, any other Purchaser Agent or the Administrator, or any of their
respective successors and assigns.

 

Section 5.2           Delegation of Duties. The Administrator may execute any of
its duties through agents or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. The Administrator
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

Section 5.3           Exculpatory Provisions. None of the Purchaser Agents, the
Administrator or any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted (i) with the consent
or at the direction of the Majority Purchaser Agents (or in the case of any
Purchaser Agent, the Purchasers within its Purchaser Group that have a majority
of the aggregate Commitments of such Purchaser Group) or (ii) in the absence of
such Person’s gross negligence or willful misconduct. The Administrator shall
not be responsible to any Purchaser, Purchaser Agent or other Person for (i) any
recitals, representations, warranties or other statements made by the Seller,
the Servicer, any Originator or any of their Affiliates, (ii) the value,
validity, effectiveness, genuineness, enforceability or sufficiency of any
Transaction Document, (iii) any failure of the Seller, the Servicer, any
Originator or any of their Affiliates to perform any obligation hereunder or
under the other Transaction Documents to which it is a party (or under any
Contract), or (iv) the satisfaction of any condition specified in Exhibit II.
The Administrator shall not have any obligation to any Purchaser or Purchaser
Agent to ascertain or inquire about the observance or performance of any
agreement contained in any Transaction Document or to inspect the properties,
books or records of the Seller, the Servicer, any Originator or any of their
respective Affiliates.

 

Section 5.4           Reliance by Agents. (a) Each Purchaser Agent and the
Administrator shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document or other writing or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person and upon advice and statements of legal counsel (including
counsel to the Seller), independent accountants and other experts selected by
the Administrator. Each Purchaser Agent and the Administrator shall in all cases
be fully justified in failing or refusing to take any action under any
Transaction Document unless it shall first receive such advice or concurrence of
the Majority Purchaser Agents (or in the case of any Purchaser Agent, the
Purchasers within its Purchaser Group that have a majority of the aggregate
Commitment of such Purchaser Group), and assurance of its indemnification, as it
deems appropriate.

 

 -28- 

 

 

(b)          The Administrator shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement in accordance with a request
of the Majority Purchaser Agents or the Purchaser Agents, and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
Purchasers, the Administrator and Purchaser Agents.

 

(c)          The Purchasers within each Purchaser Group with a majority of the
Commitments of such Purchaser Group shall be entitled to request or direct the
related Purchaser Agent to take action, or refrain from taking action, under
this Agreement on behalf of such Purchasers. Such Purchaser Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement in accordance with a request of such Majority Purchaser Agents, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of such Purchaser Agent’s Purchasers.

 

(d)          Unless otherwise advised in writing by a Purchaser Agent or by any
Purchaser on whose behalf such Purchaser Agent is purportedly acting, each party
to this Agreement may assume that (i) such Purchaser Agent is acting for the
benefit of each of the Purchasers in respect of which such Purchaser Agent is
identified as being the “Purchaser Agent” in the definition of “Purchaser Agent”
hereto, as well as for the benefit of each assignee or other transferee from any
such Person, and (ii) each action taken by such Purchaser Agent has been duly
authorized and approved by all necessary action on the part of the Purchasers on
whose behalf it is purportedly acting. Each Purchaser Agent and its Purchaser(s)
shall agree amongst themselves as to the circumstances and procedures for
removal, resignation and replacement of such Purchaser Agent.

 

Section 5.5           Notice of Termination Events. Neither any Purchaser Agent
nor the Administrator shall be deemed to have knowledge or notice of the
occurrence of any Termination Event or Unmatured Termination Event unless the
Administrator and the Purchaser Agents have received notice from any Purchaser,
the Servicer or the Seller stating that a Termination Event or an Unmatured
Termination Event has occurred hereunder and describing such Termination Event
or Unmatured Termination Event. In the event that the Administrator receives
such a notice, it shall promptly give notice thereof to each Purchaser Agent
whereupon each such Purchaser Agent shall promptly give notice thereof to its
related Purchasers. In the event that a Purchaser Agent receives such a notice
(other than from the Administrator), it shall promptly give notice thereof to
the Administrator. The Administrator shall take such action concerning a
Termination Event or an Unmatured Termination Event as may be directed by the
Majority Purchaser Agents (unless such action otherwise requires the consent of
all Purchasers, the LC Bank), but until the Administrator receives such
directions, the Administrator may (but shall not be obligated to) take such
action, or refrain from taking such action, as the Administrator deems advisable
and in the best interests of the Purchasers and the Purchaser Agents.

 

 -29- 

 

 

Section 5.6           Non-Reliance on Administrator, Purchaser Agents and Other
Purchasers. Each Purchaser expressly acknowledges that none of the
Administrator, the Purchaser Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrator, or any
Purchaser Agent hereafter taken, including any review of the affairs of the
Seller, Cooper Tire, the Servicer or any Originator, shall be deemed to
constitute any representation or warranty by the Administrator or such Purchaser
Agent, as applicable. Each Purchaser represents and warrants to the
Administrator and the Purchaser Agents that, independently and without reliance
upon the Administrator, Purchaser Agents or any other Purchaser and based on
such documents and information as it has deemed appropriate, it has made and
will continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Seller, Cooper Tire, the Servicer or the Originators,
and the Receivables and its own decision to enter into this Agreement and to
take, or omit, action under any Transaction Document. Except for items
specifically required to be delivered hereunder, the Administrator shall not
have any duty or responsibility to provide any Purchaser Agent with any
information concerning the Seller, Cooper Tire, the Servicer or the Originators
or any of their Affiliates that comes into the possession of the Administrator
or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

 

Section 5.7           Administrators and Affiliates. Each of the Purchasers and
the Administrator and any of their respective Affiliates may extend credit to,
accept deposits from and generally engage in any kind of banking, trust, debt,
equity or other business with the Seller, Cooper Tire, the Servicer or any
Originator or any of their Affiliates. With respect to the acquisition of the
Eligible Receivables pursuant to this Agreement, each of the Purchaser Agents
and the Administrator shall have the same rights and powers under this Agreement
as any Purchaser and may exercise the same as though it were not such an agent,
and the terms “Purchaser” and “Purchasers” shall include, to the extent
applicable, each of the Purchaser Agents and the Administrator in their
individual capacities.

 

Section 5.8           Indemnification. Each LC Participant and Related Committed
Purchaser shall indemnify and hold harmless the Administrator (but solely in its
capacity as Administrator) and the LC Bank and their respective officers,
directors, employees, representatives and agents (to the extent not reimbursed
by the Seller, the Servicer or any Originator and without limiting the
obligation of the Seller, the Servicer, or any Originator to do so), ratably
(based on its Commitment) from and against any and all liabilities, obligations,
losses, damages, penalties, judgments, settlements, costs, expenses and
disbursements of any kind whatsoever (including in connection with any
investigative or threatened proceeding, whether or not the Administrator, the LC
Bank or such Person shall be designated a party thereto) that may at any time be
imposed on, incurred by or asserted against the Administrator, the LC Bank or
such Person as a result of, or related to, any of the transactions contemplated
by the Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith
(but excluding any such liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses or disbursements resulting solely from
the gross negligence or willful misconduct of the Administrator, the LC Bank or
such Person as finally determined by a court of competent jurisdiction). Without
limiting the generality of the foregoing, each LC Participant agrees to
reimburse the Administrator and the LC Bank, ratably according to its Pro Rata
Shares, promptly upon demand, for any out of pocket expenses (including
reasonable counsel fees) incurred by the Administrator or the LC Bank in
connection with the administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of, its rights and responsibilities under this Agreement.

 

 -30- 

 

 

Section 5.9           Successor Administrator. The Administrator may, upon at
least five (5) days’ notice to the Seller, each Purchaser and Purchaser Agent,
resign as Administrator. Such resignation shall not become effective until a
successor Administrator is appointed by the Majority Purchaser Agents and has
accepted such appointment. Upon such acceptance of its appointment as
Administrator hereunder by a successor Administrator, such successor
Administrator shall succeed to and become vested with all the rights and duties
of the retiring Administrator, and the retiring Administrator shall be
discharged from its duties and obligations under the Transaction Documents.
After any retiring Administrator’s resignation hereunder, the provisions of
Sections 3.1 and 3.2 and this Article V shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrator.

 

ARTICLE VI

MISCELLANEOUS

 

Section 6.1           Amendments, Etc. No amendment or waiver of any provision
of this Agreement or any other Transaction Document, or consent to any departure
by the Seller or the Servicer therefrom, shall be effective unless in a writing
signed by the Administrator, the LC Bank and Majority Purchaser Agents, and, in
the case of any amendment, by the other parties thereto; and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that, to the
extent required by the securitization program of any Conduit Purchaser, no such
material amendment shall be effective until the Rating Agency Condition shall
have been satisfied with respect thereto (the Administrator hereby agrees to
provide executed copies of any material amendment to or waiver of any provision
of this Agreement to the Rating Agencies); provided, further that no such
amendment or waiver shall, without the consent of each affected Purchaser, (A)
extend the date of any payment or deposit of Collections by the Seller or the
Servicer, (B) reduce the rate or extend the time of payment of Discount, (C)
reduce any fees payable to the Administrator, any Purchaser Agent or any
Purchaser pursuant to the applicable Purchaser Group Fee Letter, (D) change the
amount of Capital of any Purchaser, any Purchaser’s pro rata share of the
Purchased Interest or any Related Committed Purchaser’s or LC Participant’s
Commitment, (E) amend, modify or waive any provision of the definition of
“Majority Purchaser Agents” or this Section 6.1, (F) consent to or permit the
assignment or transfer by the Seller of any of its rights and obligations under
this Agreement, (G) change the definition of “Eligible Receivable,” “Loss
Reserve,” “Loss Reserve Percentage,” “Dilution Reserve,” “Dilution Reserve
Percentage”, “Specifically Reserved Dilution Amount” or “Termination Event”, or
(H) amend or modify any defined term (or any defined term used directly or
indirectly in such defined term) used in clauses (A) through (G) above in a
manner that would circumvent the intention of the restrictions set forth in such
clauses. No failure on the part of the Purchasers, the Purchaser Agents or the
Administrator to exercise, and no delay in exercising any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.

 

 -31- 

 

 

Section 6.2           Notices, Etc. All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including e-mail communication) and shall be personally delivered or sent by
e-mail, or by overnight mail, to the intended party at the mailing address or
e-mail address of such party set forth under its name on the signature pages
hereof (or in any other document or agreement pursuant to which it is or became
a party hereto), or at such other address or e-mail address as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall be effective (i) if delivered by overnight
mail, when received, and (ii) if transmitted by or e-mail, when sent, receipt
confirmed by telephone or electronic means.

 

Section 6.3           Successors and Assigns; Participations; Assignments.

 

(a)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Except as otherwise provided in Section 4.1(d), neither the Seller nor
the Servicer may assign or transfer any of its rights or delegate any of its
duties hereunder or under any Transaction Document without the prior consent of
the Administrator, the LC Bank and each Purchaser Agent.

 

(b)          Participations. Except as otherwise specifically provided herein,
any Purchaser may sell to one or more Persons (each a “Participant”)
participating interests in the interests of such Purchaser hereunder; provided,
however, that no Purchaser shall grant any participation under which the
Participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Transaction Document. Such Purchaser shall remain solely
responsible for performing its obligations hereunder, and the Seller, each
Purchaser Agent and the Administrator shall continue to deal solely and directly
with such Purchaser in connection with such Purchaser’s rights and obligations
hereunder. A Purchaser shall not agree with a Participant to restrict such
Purchaser’s right to agree to any amendment hereto, except amendments that
require the consent of all Purchasers. Any such Participant shall not have any
rights hereunder or under the Transaction Documents. Each Related Committed
Purchaser that sells a participation shall, acting solely for this purpose as an
agent of the Seller, maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Capital or other obligations under this Agreement
(the “Participant Register”); provided that no Related Committed Purchaser shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Capital, Letters of Credit or its
other obligations under any this Agreement) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Capital,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Related
Committed Purchaser shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrator (in its capacity as Administrator) shall have no
responsibility for maintaining a Participant Register.

 

 -32- 

 

 

(c)          Assignments by Certain Related Committed Purchasers. Any Related
Committed Purchaser may assign to one or more Persons (each a “Purchasing
Related Committed Purchaser”), reasonably acceptable to the Administrator, the
LC Bank and the related Purchaser Agent in its sole discretion, any portion of
its Commitment (which shall be inclusive of its Commitment as an LC Participant)
pursuant to a supplement hereto, substantially in the form of Annex D with any
changes as have been approved by the parties thereto (each, a “Transfer
Supplement”), executed by each such Purchasing Related Committed Purchaser, such
selling Related Committed Purchaser, such related Purchaser Agent and the
Administrator. Any such assignment by Related Committed Purchaser cannot be for
an amount less than $10,000,000. Upon (i) the execution of the Transfer
Supplement, (ii) delivery of an executed copy thereof to the Seller, such
related Purchaser Agent and the Administrator and (iii) payment by the
Purchasing Related Committed Purchaser to the selling Related Committed
Purchaser of the agreed purchase price, if any, such selling Related Committed
Purchaser shall be released from its obligations hereunder to the extent of such
assignment and such Purchasing Related Committed Purchaser shall for all
purposes be a Related Committed Purchaser party hereto and shall have all the
rights and obligations of a Related Committed Purchaser hereunder to the same
extent as if it were an original party hereto. The amount of the Commitment of
the selling Related Committed Purchaser allocable to such Purchasing Related
Committed Purchaser shall be equal to the amount of the Commitment of the
selling Related Committed Purchaser transferred regardless of the purchase
price, if any, paid therefor. The Transfer Supplement shall be an amendment
hereof only to the extent necessary to reflect the addition of such Purchasing
Related Committed Purchaser as a “Related Committed Purchaser” and a related “LC
Participant” and any resulting adjustment of the selling Related Committed
Purchaser’s Commitment.

 

(d)          Assignments to Liquidity Providers and other Program Support
Providers. Any Conduit Purchaser may at any time grant to one or more of its
Liquidity Providers or other Program Support Providers, participating interests
in its portion of the Purchased Interest. In the event of any such grant by such
Conduit Purchaser of a participating interest to a Liquidity Provider or other
Program Support Provider, such Conduit Purchaser shall remain responsible for
the performance of its obligations hereunder. The Seller agrees that each
Liquidity Provider and Program Support Provider of any Conduit Purchaser
hereunder shall be entitled to the benefits of Section 1.7.

 

(e)          Other Assignment by Conduit Purchasers. Each party hereto agrees
and consents (i) to any Conduit Purchaser’s assignment, participation, grant of
security interests in or other transfers of any portion of, or any of its
beneficial interest in, the Purchased Interest (or portion thereof), including
without limitation to any collateral agent in connection with its commercial
paper program and (ii) to the complete assignment by any Conduit Purchaser of
all of its rights and obligations hereunder to any other Person, and upon such
assignment such Conduit Purchaser shall be released from all obligations and
duties, if any, hereunder; provided, however, that such Conduit Purchaser may
not, without the prior consent of its Related Committed Purchasers, make any
such transfer of its rights hereunder unless the assignee (i) is principally
engaged in the purchase of assets similar to the assets being purchased
hereunder, (ii) has as its Purchaser Agent the Purchaser Agent of the assigning
Conduit Purchaser and (iii) issues commercial paper or other Notes with credit
ratings substantially comparable to the ratings of the assigning Conduit
Purchaser. Any assigning Conduit Purchaser shall deliver to any assignee a
Transfer Supplement with any changes as have been approved by the parties
thereto, duly executed by such Conduit Purchaser, assigning any portion of its
interest in the Purchased Interest to its assignee. Such Conduit Purchaser shall
promptly (i) notify each of the other parties hereto of such assignment and (ii)
take all further action that the assignee reasonably requests in order to
evidence the assignee’s right, title and interest in such interest in the
Purchased Interest and to enable the assignee to exercise or enforce any rights
of such Conduit Purchaser hereunder. Upon the assignment of any portion of its
interest in the Purchased Interest, the assignee shall have all of the rights
hereunder with respect to such interest (except that the Discount therefor shall
thereafter accrue at the rate, determined with respect to the assigning Conduit
Purchaser unless the Seller, the related Purchaser Agent and the assignee shall
have agreed upon a different Discount).

 

 -33- 

 

 

(f)           Certain Pledges. Without limiting the right of any Purchaser to
sell or grant interests, security interests or participations to any Person as
otherwise described in this Section 6.3, (i) any Purchaser may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure its obligations as a Purchaser hereunder, including any
pledge or assignment to secure obligations to a Federal Reserve Bank without
notice to or the consent of any Person; provided that no such pledge or
assignment shall release such Purchaser from any of its obligations hereunder or
substitute any such pledgee or assignee for such Purchaser as a party hereto and
(ii) any Purchaser may at any time pledge or grant a security interest in all or
any portion of its rights under this Agreement to a security trustee in
connection with the funding by such Person of Purchases without notice to or the
consent of any Person; provided that no such pledge or assignment shall release
such Purchaser from any of its obligations hereunder or substitute any such
pledgee or assignee for such Purchaser as a party hereto.

 

Section 6.4           Costs, Expenses and Taxes. (a) By way of clarification,
and not of limitation, of Sections 1.7 or 3.1, the Seller shall pay to the
Administrator, each Purchaser Agent and/or any Purchaser on demand all costs and
expenses in connection with (i) the preparation, execution, delivery and
administration (including amendments or waivers of any provision) of this
Agreement or the other Transaction Documents, (ii) the sale of the Purchased
Interest (or any portion thereof), (iii) the perfection (and continuation) of
the Administrator’s rights in the Receivables, Collections and other Pool
Assets, (iv) the enforcement by the Administrator, any Purchaser Agent or any
member of any Purchaser Group of the obligations of the Seller, the Servicer or
the Originators under the Transaction Documents or of any Obligor under a
Receivable and (v) the maintenance by the Administrator of the Lock-Box Accounts
(and any related lock-box or post office box), including fees, costs and
expenses of legal counsel for the Administrator and the Purchaser Agents
relating to any of the foregoing or to advising the Administrator or any member
of any Purchaser Group (including, any related Liquidity Provider or any other
related Program Support Provider) about its rights and remedies under any
Transaction Document or any other document, agreement or instrument related
thereto and all costs and expenses (including counsel fees and expenses) of the
Administrator and any Purchaser Agent in connection with the enforcement or
administration of the Transaction Documents or any other document, agreement or
instrument related thereto. The Seller shall reimburse the Administrator and
each Purchaser Agent for the cost of such Person’s auditors (which may be
employees of such Person) auditing the books, records and procedures of the
Seller or the Servicer. The Seller shall reimburse each Conduit Purchaser for
any amounts such Conduit Purchaser must pay to any related Liquidity Provider or
other related Program Support Provider pursuant to any Funding Agreement on
account of any Tax. The Seller shall reimburse each Conduit Purchaser on demand
for all out of pocket costs and expenses incurred by such Conduit Purchaser in
connection with the Transaction Documents or the transactions contemplated
thereby.

 

 -34- 

 

 

(b)          In addition, the Seller shall pay on demand any and all stamp and
other taxes and fees payable in connection with the execution, delivery, filing
and recording of this Agreement or the other documents or agreements to be
delivered hereunder, and agrees to save each Indemnified Party and Affected
Person harmless from and against any liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes and fees.

 

Section 6.5           No Proceedings; Limitation on Payments. (a) Each of the
Seller, Cooper Tire, the Servicer, the Administrator, the Purchaser Agents, the
Purchasers, each assignee of the Purchased Interest or any interest therein, and
each Person that enters into a commitment to purchase the Purchased Interest or
interests therein, hereby covenants and agrees that it will not institute
against, or join any other Person in instituting against, any Conduit Purchaser
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, for one year and one day after the latest maturing Note issued by such
Conduit Purchaser is paid in full. The provisions of this paragraph shall
survive any termination of this Agreement.

 

(b)          Notwithstanding any provisions contained in this Agreement to the
contrary, no Conduit Purchaser shall or shall be obligated to, pay any amount,
if any, payable by it pursuant to this Agreement or any other Transaction
Document unless (i) such Conduit Purchaser has received funds which may be used
to make such payment and which funds are not required to repay the Notes when
due and (ii) after giving effect to such payment, either (x) such Conduit
Purchaser could issue Notes to refinance all outstanding Notes (assuming such
outstanding Notes matured at such time) in accordance with the program documents
governing such Conduit Purchaser’s securitization program or (y) all Notes are
paid in full. Any amount which such Conduit Purchaser does not pay pursuant to
the operation of the preceding sentence shall not constitute a claim (as defined
in §101 of the Bankruptcy Code) against or company obligation of such Conduit
Purchaser for any such insufficiency unless and until such Conduit Purchaser
satisfies the provisions of clauses (i) and (ii) above. The provisions of this
paragraph shall survive any termination of this Agreement.

 

Section 6.6           GOVERNING LAW AND JURISDICTION.

 

(a)          THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK) EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF A SECURITY
INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

 -35- 

 

 

(b)          ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

 

Section 6.7           Confidentiality. Unless otherwise required by applicable
law, each of the Seller and the Servicer agrees to maintain the confidentiality
of this Agreement and the other Transaction Documents (and all drafts thereof)
in communications with third parties and otherwise; provided, that this
Agreement may be disclosed (a) to third parties to the extent such disclosure is
made pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to the Administrator and each Purchaser Agent, (b) to
the Seller’s and Servicer’s legal counsel and auditors if they agree to hold it
confidential and (c) as may be necessary or desirable for financial reports,
reports required by state and federal securities laws and by any other law. The
Purchaser Agents and the Purchasers agree to maintain the confidentiality of
non-public financial and other business and proprietary information regarding
the Seller, the Servicer and the Originators; provided, that such information
may be disclosed (i) to third parties to the extent such disclosure is made
pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to the Servicer, (ii) to legal counsel and auditors of
the Purchasers, the Purchaser Agents or the Administrator if they agree to hold
it confidential, (iii) to any nationally recognized statistical rating
organization or if applicable to the rating agencies rating the Notes of any
Conduit Purchaser, (iv) to any Program Support Provider or potential Program
Support Provider (if they agree to hold it confidential), (v) to any placement
agency placing the Notes, (vi) to any regulatory authorities having jurisdiction
over the Administrator, the Purchaser Agents, any Purchaser, any Program Support
Provider or any Liquidity Provider, and (vii) with prompt notice to the Servicer
in advance if practicable and permitted by law, to others as otherwise required
by law.

 

Section 6.8           Execution in Counterparts. This Agreement may be executed
in any number of counterparts, each of which, when so executed, shall be deemed
to be an original, and all of which, when taken together, shall constitute one
and the same agreement.

 

Section 6.9           Survival of Termination. The provisions of Sections 1.7,
1.8, 1.9, 1.10, 3.1, 3.2, 6.4, 6.5, 6.6, 6.7, 6.10 and 6.15 shall survive any
termination of this Agreement.

 

Section 6.10         WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES
THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. EACH OF THE PARTIES HERETO
AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL
WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO
FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

 -36- 

 

 

Section 6.11         Sharing of Recoveries. Each Purchaser agrees that if it
receives any recovery, through set-off, judicial action or otherwise, on any
amount payable or recoverable hereunder in a greater proportion than should have
been received hereunder or otherwise inconsistent with the provisions hereof,
then the recipient of such recovery shall purchase for cash an interest in
amounts owing to the other Purchasers (as return of Capital or otherwise),
without representation or warranty except for the representation and warranty
that such interest is being sold by each such other Purchaser free and clear of
any Adverse Claim created or granted by such other Purchaser, in the amount
necessary to create proportional participation by the Purchaser in such
recovery. If all or any portion of such amount is thereafter recovered from the
recipient, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, but without interest.

 

Section 6.12         Right of Setoff. Each Purchaser is hereby authorized (in
addition to any other rights it may have) to setoff, appropriate and apply
(without presentment, demand, protest or other notice which are hereby expressly
waived) any deposits and any other indebtedness held or owing by such Purchaser
(including by any branches or agencies of such Purchaser) to, or for the account
of, the Seller against amounts owing by the Seller hereunder (even if contingent
or unmatured).

 

Section 6.13         Entire Agreement. This Agreement and the other Transaction
Documents embody the entire agreement and understanding between the parties
hereto, and supersede all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof.

 

Section 6.14         Headings. The captions and headings of this Agreement and
any Exhibit, Schedule or Annex hereto are for convenience of reference only and
shall not affect the interpretation hereof or thereof.

 

Section 6.15         Purchaser Groups’ Liabilities. The obligations of each
Purchaser Agent and each Purchaser under the Transaction Documents are solely
the corporate obligations of such Person. Except with respect to any claim
arising out of the willful misconduct or gross negligence of the Administrator,
any Purchaser Agent or any Purchaser, no claim may be made by the Seller or the
Servicer or any other Person against the Administrator, any Purchaser Agent or
any Purchaser or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any other Transaction Document, or any act, omission or event occurring in
connection therewith; and each of Seller and Servicer hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

 

 -37- 

 

 

Section 6.16         USA Patriot Act. Each of the Administrator and each of the
Purchasers hereby notifies the Seller and the Servicer that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “PATRIOT Act”), the Administrator and the Purchasers
may be required to obtain, verify and record information that identifies the
Seller, the Servicer and Cooper Tire, which information includes the name,
address, tax identification number and other information regarding the Seller,
the Servicer and Cooper Tire that will allow the Administrator and the
Purchasers to identify the Seller, the Servicer and Cooper Tire in accordance
with the PATRIOT Act. This notice is given in accordance with the requirements
of the PATRIOT Act. Each of the Seller and the Servicer agrees to provide the
Administrator and the Purchasers, from time to time, with all documentation and
other information required by bank regulatory authorities under “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 -38- 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

  COOPER RECEIVABLES LLC, as Seller         By: /s/ Gerald C. Bialek   Name:
Gerald C. Bialek   Title: President and Treasurer

 

  Address: Cooper Receivables LLC     c/o Cooper Tire & Rubber Company     701
Lima Avenue     Findlay, Ohio 45840     Attention: Vice President and Treasurer
    Fax: (419) 424-7320     Email: Cooper_Legal@coopertire.com           With a
copy:     Cooper Receivables LLC     c/o Cooper Tire & Rubber Company     701
Lima Avenue     Findlay, Ohio 45840     Attention: Vice President and Treasurer
    Fax: (419) 429-6785     Email: Treasury@coopertire.com

 

 S-1Receivables Purchase Agreement
(Cooper Tire)



 

 

  COOPER TIRE & RUBBER COMPANY, as Servicer         By: /s/ Ginger M. Jones  
Name: Ginger M. Jones   Title: Senior Vice President and Chief Financial Officer

 

  Address: Cooper Receivables LLC     c/o Cooper Tire & Rubber Company     701
Lima Avenue     Findlay, Ohio 45840     Attention: Vice President and Treasurer
    Fax: (419) 424-7320     Email: Cooper_Legal@coopertire.com           With a
copy:     Cooper Receivables LLC     c/o Cooper Tire & Rubber Company     701
Lima Avenue     Findlay, Ohio 45840     Attention: Vice President and Treasurer
    Fax: (419) 429-6785     Email: Treasury@coopertire.com

 

 S-2Receivables Purchase Agreement
(Cooper Tire)



 

 

  THE PURCHASER GROUPS:       PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent
and Related Committed Purchaser         By: /s/ Michael Brown   Name: Michael
Brown   Title: Senior Vice President

 

  Address: PNC Bank, National Association     Three PNC Plaza     225 Fifth
Avenue     Pittsburgh, PA 15222-2707           Attn:  Robyn Reeher    
Tel:  412-768-3090     Fax:  412-762-9184     Email:  robyn.reeher@pnc.com

 

 S-3Receivables Purchase Agreement
(Cooper Tire)



 

 

  PNC BANK, NATIONAL ASSOCIATION, as the LC Bank and as an LC Participant      
  By: /s/ Michael Brown   Name: Michael Brown   Title: Senior Vice President

 

  Address: PNC Bank, National Association     Three PNC Plaza     225 Fifth
Avenue     Pittsburgh, PA 15222-2707           Attn:  Robyn Reeher    
Tel:  412-768-3090     Fax:  412-762-9184     Email:  robyn.reeher@pnc.com

 

  PNC BANK, NATIONAL ASSOCIATION, as Administrator         By: /s/ Michael Brown
  Name: Michael Brown   Title: Senior Vice President

 

  Address:   Address:  PNC Bank, National Association     Three PNC Plaza    
225 Fifth Avenue     Pittsburgh, PA 15222-2707           Attn:  Robyn Reeher    
Tel:  412-768-3090     Fax:  412-762-9184     Email:  robyn.reeher@pnc.com

 

 S-4Receivables Purchase Agreement
(Cooper Tire)



 

 

EXHIBIT I

DEFINITIONS

 

As used in this Agreement (including its Exhibits, Schedules and Annexes), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined). Unless
otherwise indicated, all Section, Annex, Exhibit and Schedule references in this
Exhibit are to Sections of and Annexes, Exhibits and Schedules to this
Agreement.

 

“Adjusted Canadian Dollar Receivables Balance” means, as of any date of
determination, to the U.S. Dollar Equivalent of the aggregate Outstanding
Balance of Receivables payable in Canadian Dollars.

 

“Adjusted LC Participation Amount” means, at any time, the greater of (i) LC
Participation Amount less the amount of cash collateral held in the LC
Collateral Account at such time and (ii) zero ($0).

 

“Administrator” has the meaning set forth in the preamble to this Agreement.

 

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement; it being understood that any
thereof in favor of the Administrator (for the benefit of the Purchasers ) shall
not constitute an Adverse Claim.

 

“Affected Person” has the meaning set forth in Section 1.7 of this Agreement.

 

“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, in the case of each Conduit
Purchaser, Affiliate shall mean the holder of its capital stock or membership
interest, as the case may be. For purposes of this definition, control of a
Person shall mean the power, direct or indirect: (x) to vote 25% or more of the
securities having ordinary voting power for the election of directors of such
Person, or (y) to direct or cause the direction of the management and policies
of such Person, in either case whether by ownership of securities, contract,
proxy or otherwise.

 

“Aggregate Capital” means, at any time, the aggregate outstanding Capital of all
Purchasers at such time.

 

“Aggregate Discount” at any time, means the sum of the aggregate for each
Purchaser of the accrued and unpaid Discount with respect to each such
Purchaser’s Capital at such time.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

 I-1 

 

 

“Alternate Rate” for any Yield Period for any Portion of Capital funded by any
Purchaser other than through the issuance of Notes, means an interest rate per
annum equal to (i) solely with respect to PNC, as a Purchaser, either: (a) with
respect to any day during such Yield Period, LMIR for such day or (b) if LMIR is
unavailable pursuant to Section 1.11, the Base Rate for such Yield Period or
(ii) with respect to any Purchaser other than PNC, the greater of: (a) 4.00% per
annum above the Euro-Rate for such Yield Period, or (b) the Base Rate for such
Yield Period; provided, that the “Alternate Rate” for any day while a
Termination Event or an Unmatured Termination Event exists shall be an interest
rate equal to the greater of (i) 2.0% per annum above the Base Rate in effect on
such day and (ii) the “Alternate Rate” as calculated in clause (i)(a) or
(ii)(a), as applicable, above.

 

“Anti-Terrorism Laws” means any Applicable Law relating to terrorism, trade
sanctions programs and embargoes, import/export licensing, money laundering or
bribery, and any regulation, order, or directive promulgated, issued or enforced
pursuant to such Applicable Laws, all as amended, supplemented or replaced from
time to time.

 

“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, requirement,
restriction, permit, executive order, certificate, decision, directive or order
of any Governmental Authority applicable to such Person or any of its property
and (y) all judgments, injunctions, orders, writs, decrees and awards of all
courts and arbitrators in proceedings or actions in which such Person is a party
or by which any of its property is bound.

 

“Assumption Agreement” means an agreement substantially in the form set forth in
Annex C to this Agreement.

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the reasonable allocated cost of internal
legal services and all reasonable disbursements of internal counsel.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

 

“Base Rate” means, with respect to any Purchaser, for any day, a fluctuating
interest rate per annum as shall be in effect from time to time, which rate
shall be at all times equal to the higher of:

 

(a)          the rate of interest in effect for such day as publicly announced
from time to time by the applicable Purchaser Agent (or applicable Related
Committed Purchaser) as its “reference rate”. Such “reference rate” is set by
the applicable Purchaser Agent based upon various factors, including the
applicable Purchaser Agent’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate, and

 

(b)          0.50% per annum above the latest Federal Funds Rate.

 

“Benefit Plan” means any employee benefit pension plan as defined in Section
3(2) of ERISA in respect of which the Seller, any Originator, Cooper Tire or any
ERISA Affiliate is, or at any time during the immediately preceding six years
was, an “employer” as defined in Section 3(5) of ERISA.

 

 I-2 

 

 

“Business Day” means any day (other than a Saturday or Sunday) on which: (a)
banks are not authorized or required to close in Pittsburgh, Pennsylvania, or
New York City, New York, and (b) if this definition of “Business Day” is
utilized in connection with the Euro-Rate or LMIR, dealings are carried out in
the London interbank market.

 

“CAD Lock-Box Account” means that certain account maintained at JPMorgan Chase
Bank, N.A. (Canada), which is subject to a Lock-Box Agreement for the purpose of
receiving Collections.

 

“Canadian Currency Volatility Reserve” means the value at risk percentage
calculated by PNC Bank, National Association from time to time, and which shall
initially be 8.50%, multiplied by an amount equal to the Adjusted Canadian
Dollar Receivables Balance.

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Capital” means, with respect to any Purchaser, without duplication, the
aggregate amounts (i) paid to, or on behalf of, the Seller in connection with
all Funded Purchases made by such Purchaser pursuant to Section 1.2(b) of this
Agreement, (ii) paid by such Purchaser, as an LC Participant, to the LC Bank in
respect of a Participation Advance made by such Purchaser to LC Bank pursuant to
Section 1.15 and (iii) with respect to the Purchaser that is the LC Bank, paid
by the LC Bank with respect to all drawings under the Letter of Credit to the
extent such drawings have not been reimbursed by the Seller or funded by
Participation Advances, in each case, as reduced from time to time by
Collections distributed to such Purchaser (or its Purchaser Agent on its behalf)
and applied on account of such Capital pursuant to Section 1.4(d) of this
Agreement; provided, that if such Capital shall have been reduced by any
distribution and thereafter all or a portion of such distribution is rescinded
or must otherwise be returned for any reason, such Capital shall be increased by
the amount of such rescinded or returned distribution as though it had not been
made.

 

“Change in Control” means that Cooper Tire ceases to own, directly or
indirectly, (a) 100% of the membership interests of the Seller free and clear of
all Adverse Claims or (b) 100% of the voting stock of any other Originator.

 

“Change in Law” means the occurrence, after the Restatement Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (w) the final rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to the agreements reached by the Basel
Committee on Banking Supervision in “Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems” (as amended, supplemented or
otherwise modified or replaced from time to time), shall in each case be deemed
to be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

 I-3 

 

 

“Closing Date” means September 14, 2007.

 

“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, Cooper Tire, the Seller or the Servicer in payment
of any amounts owed in respect of such Receivable (including purchase price,
finance charges, interest and all other charges), or applied to amounts owed in
respect of such Receivable (including insurance payments and net proceeds of the
sale or other disposition of repossessed goods or other collateral or property
of the related Obligor or any other Person directly or indirectly liable for the
payment of such Pool Receivable and available to be applied thereon), (b) all
Deemed Collections and (c) all other proceeds of such Pool Receivable.

 

“Commitment” means, with respect to any Related Committed Purchaser, LC
Participant or LC Bank, as applicable, the maximum aggregate amount which such
Purchaser is obligated to pay hereunder on account of all Funded Purchases and
all drawings under all Letters of Credit, on a combined basis, as set forth on
Schedule V to this Agreement or in the Assumption Agreement or other agreement
pursuant to which it became a Purchaser, as such amount may be modified in
connection with any subsequent assignment pursuant to Section 6.3(c) or in
connection with a change in the Purchase Limit pursuant to Section 1.1(c). If
the context so requires, “Commitment” also refers to a Purchaser’s obligation to
make Purchases, make Participation Advances and/or issue Letters of Credit
hereunder.

 

“Commitment Percentage” means, for each Related Committed Purchaser or related
LC Participant in a Purchaser Group, the Commitment of such Related Committed
Purchaser or related LC Participant, as the case may be, divided by the total of
all Commitments of all Related Committed Purchasers or related LC Participants,
as the case may be, in such Purchaser Group.

 

“Company Note” has the meaning set forth in Section 3.1 of the Sale Agreement.

 

“Concentration Percentage” means, at any time: (a) for any Group A Obligor,
20.0%, (b) for any Group B Obligor, 20.0%, (c) for any Group C Obligor, 13.3%
and (d) for any Group D Obligor, 8.0%; provided, however, that the Administrator
(with the prior written consent of the Majority Purchaser Agents ) may (to the
extent the Rating Agency Condition has been satisfied with respect thereto if
required by the securitization program of any Conduit Purchaser) approve higher
Concentration Percentages for selected Obligors.

 

“Concentration Reserve” means at any time, the product of (a) the sum of (i) the
Aggregate Capital plus (ii) the Adjusted LC Participation Amount, multiplied by
(b)(i) the Concentration Reserve Percentage divided by (ii) 1, minus the
Concentration Reserve Percentage.

 

 I-4 

 

  

“Concentration Reserve Percentage” means, at any time, the (a) largest of the
following: (i) the sum of the five (5) largest Group D Obligor Receivables
balances (up to the Concentration Percentage for each Obligor), (ii) the sum of
the three (3) largest Group C Obligor Receivables balances (up to the
Concentration Percentage for each Obligor), (iii) the sum of the two (2) largest
Group B Obligor Receivables balances (up to the Concentration Percentage for
each Obligor), and (iv) the largest Group A Obligor Receivables balance (up to
the Concentration Percentage for such Obligor), divided by (b) the sum of the
outstanding balances of all Eligible Receivables.

 

“Conduit Purchasers” means each commercial paper conduit that is a party to this
Agreement, as a purchaser, or that becomes a party to this Agreement, as a
purchaser pursuant to an Assumption Agreement or otherwise.

 

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

 

“Cooper Tire” has the meaning set forth in the preamble to this Agreement.

 

“Covered Entity” shall mean (a) each of Seller, Servicer, each Originator and
each of Cooper Tire’s Subsidiaries and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

 

“CP Rate” means, for any Conduit Purchaser and for any Yield Period for any
Portion of Capital (a) the per annum rate equivalent to the weighted average
cost (as determined by the applicable Purchaser Agent and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Notes of such Person maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, other borrowings by
such Conduit Purchaser (other than under any Program Support Agreement) and any
other costs associated with the issuance of Notes) of or related to the issuance
of Notes that are allocated, in whole or in part, by the applicable Purchaser
Agent to fund or maintain such Portion of Capital (and which may be also
allocated in part to the funding of other assets of such Conduit Purchaser);
provided, however, that if any component of such rate is a discount rate, in
calculating the “CP Rate” for such Portion of Capital for such Yield Period, the
applicable Purchaser Agent shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum;
provided, further, that notwithstanding anything in this Agreement or the other
Transaction Documents to the contrary, the Seller agrees that any amounts
payable to the Purchasers in respect of Discount for any Yield Period with
respect to any Portion of Capital funded by such Purchaser at the CP Rate shall
include an amount equal to the portion of the face amount of the outstanding
Notes issued to fund or maintain such Portion of Capital that corresponds to the
portion of the proceeds of such Notes that was used to pay the interest
component of maturing Notes issued to fund or maintain such Portion of Capital,
to the extent that such Purchaser had not received payments of interest in
respect of such interest component prior to the maturity date of such maturing
Notes (for purposes of the foregoing, the “interest component” of Notes equals
the excess of the face amount thereof over the net proceeds received by such
Purchaser from the issuance of Notes, except that if such Notes are issued on an
interest-bearing basis its “interest component” will equal the amount of
interest accruing on such Notes through maturity) or (b) any other rate
designated as the “CP Rate” for such Conduit Purchaser in an Assumption
Agreement or Transfer Supplement pursuant to which such Person becomes a party
as a Conduit Purchaser to this Agreement, or any other writing or agreement
provided by such Conduit Purchaser to the Seller, the Servicer and the
applicable Purchaser Agent from time to time. The “CP Rate” for any day while a
Termination Event or an Unmatured Termination Event exists shall be an interest
rate equal to the greater of (a) 2.0% per annum above the Base Rate as in effect
on such day and (b) the Alternate Rate as calculated in the definition thereof.

 

 I-5 

 

  

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of each Originator and
of Cooper Tire in effect on the date of this Agreement and described in Schedule
I to this Agreement, as modified in compliance with this Agreement.

 

“Cut-off Date” has the meaning set forth in Section 1.1(a) the Sale Agreement.

 

“Days’ Sales Outstanding” means, for any calendar month, an amount computed as
of the last day of such calendar month equal to: (a) the average of the
Outstanding Balance of all Pool Receivables as of the last day of each of the
three most recent calendar months ended on the last day of such calendar month
divided by (b)(i) the aggregate initial Outstanding Balance of all Pool
Receivables generated by the Originators during the three calendar months ended
on the last day of such calendar month divided by (ii) 90.

 

“Debt” means: (a) indebtedness for borrowed money, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services, (d) obligations as lessee
under leases that shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, and (e) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (a) through (d).

 

“Declining Conduit Purchaser” has the meaning set forth in Section 1.4(b)(ii) of
this Agreement.

 

“Declining Notice” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.

 

“Deemed Collections” has the meaning set forth in Section 1.4(e)(ii) of this
Agreement.

 

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%) computed as of the last day of each calendar month by
dividing: (i) the aggregate Outstanding Balance of all Pool Receivables that
became Defaulted Receivables during such month (other than Receivables that
became Defaulted Receivables as a result of an Event of Bankruptcy with respect
to the Obligor thereof during such month) by (ii) the sum of (a) 75% of the
initial Outstanding Balance of all Pool Receivables generated by all the
Originators during the calendar month that is seven months before such month and
(b) 25% of the aggregate initial Outstanding Balance of all Pool Receivables
generated by all the Originators during the calendar month that is nine months
before such month.

 

 I-6 

 

  

“Defaulted Receivable” means a Receivable:

 

(a)          as to which any payment, or part thereof, remains unpaid for more
than 60 days from the original due date for such payment, or

 

(b)          without duplication (i) as to which an Event of Bankruptcy shall
have occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto, or (ii) that has
been written off the Seller’s books as uncollectible.

 

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each calendar month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables that were Delinquent Receivables on such day by
(b) the aggregate Outstanding Balance of all Pool Receivables on such day.

 

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days from the original due date for
such payment.

 

“Determination Date” means, with respect to any calendar month, the last
Business Day of such calendar month.

 

“Dilution Horizon” means, for any calendar month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%) computed as of the last day
of such calendar month of: (a) the aggregate initial Outstanding Balance of all
Pool Receivables generated by all the Originators during the two most recent
calendar months, to (b) the Net Receivables Pool Balance at the last day of such
calendar month.

 

“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each calendar month by dividing: (a) the aggregate amount of
payments made or owed by the Seller pursuant to Section 1.4(e)(i) of this
Agreement (other than amounts related to the Specifically Reserved Dilution
Amount) during such calendar month by (b) the aggregate initial Outstanding
Balance of all Pool Receivables generated by all the Originators during the
calendar month that is two months prior to such calendar month.

 

“Dilution Reserve” means, on any day, an amount equal to: (a) the sum of the
Aggregate Capital plus the Adjusted LC Participation Amount at the close of
business of the Servicer on such day multiplied by (b) (i) the Dilution Reserve
Percentage on such day, divided by (ii) 100% minus the Dilution Reserve
Percentage on such day.

 

“Dilution Reserve Percentage” means, on any date, the product of (a) the
Dilution Horizon multiplied by (b) the sum of (i) 2.5 times the average of the
Dilution Ratios for the twelve most recent calendar months and (ii) the Dilution
Spike Factor.

 

 I-7 

 

  

“Dilution Spike Factor” means, for any calendar month, the product of (a) the
positive difference, if any, between: (i) the highest Dilution Ratio for any
calendar month during the twelve most recent calendar months and (ii) the
arithmetic average of the Dilution Ratios for such twelve months and (b) (i) the
highest Dilution Ratio for any calendar month during the twelve most recent
calendar months, divided by (ii) the arithmetic average of the Dilution Ratios
for such twelve months.

 

“Discount” means with respect to any Purchaser:

 

(a)          for any Portion of Capital for any Yield Period with respect to any
Purchaser to the extent such Portion of Capital will be funded by such Purchaser
during such Yield Period through the issuance of Notes:

 

CPR x C x ED/360 + YPF

 

(b)          for any Portion of Capital for any Yield Period with respect to any
Purchaser to the extent such Portion of Capital will not be funded by such
Purchaser during such Yield Period through the issuance of Notes:

 

AR x C x ED/Year + YPF

 

where:

 

AR = the Alternate Rate for such Portion of Capital for such Yield Period with
respect to such Purchaser,       C = the Capital with respect to such Portion of
Capital during such Yield Period with respect to such Purchaser,       CPR = the
CP Rate for the Portion of Capital for such Yield Period with respect to such
Purchaser,       ED = the actual number of days during such Yield Period,      
Year = if such Portion of Capital is funded based upon: (i) the Euro-Rate or
LMIR, 360 days, and (ii) the Base Rate, 365 or 366 days, as applicable, and    
  YPF = the Yield Protection Fee, if any, for the Portion of Capital for such
Yield Period with respect to such Purchaser;

 

provided, that no provision of this Agreement shall require the payment or
permit the collection of Discount in excess of the maximum permitted by
applicable law; and provided further, that Discount for any Portion of Capital
shall not be considered paid by any distribution to the extent that at any time
all or a portion of such distribution is rescinded or must otherwise be returned
for any reason.

 

“Drawing Date” has the meaning set forth in Section 1.15(a) of the Agreement.

 

 I-8 

 

  

“Eligible Assignee” means any bank or financial institution acceptable to the LC
Bank and the Administrator.

 

“Eligible Foreign Obligor” means an Obligor which is a resident of any country
(other than the United States of America) that has a short-term foreign currency
rating (or, if such country does not have such a short-term foreign currency
rating, a long-term foreign currency rating) of at least “A-1” (or “A”) by
Standard & Poor’s and “P-1” (or “A2”) by Moody’s.

 

“Eligible Receivable” means, at any time, a Pool Receivable:

 

(a)          the Obligor of which is (i) a United States resident, a Canadian
resident or an Eligible Foreign Obligor ; provided that with respect to any
Receivable the Obligor of which is a Canadian resident or an Eligible Foreign
Obligor, the Seller shall have taken all actions, at its own expense, and shall
have delivered (or caused to be delivered) to the Administrator all further
instruments, opinions and documents, that may be necessary or desirable in the
sole determination of the Administrator, as the Administrator may reasonably
request, to perfect, protect or more fully evidence such Receivable and the
security interest granted therein and in the Related Security and Collections
with respect thereto, or to enable the Administrator, any Purchaser Agent or any
Purchaser to exercise and enforce their respective rights and remedies under
this Agreement, (ii) not subject to any action of the type described in
paragraph (f) of Exhibit V to this Agreement and (iii) is neither an Affiliate
of Cooper Tire or any Affiliate of Cooper Tire nor a Sanctioned Person.

 

(b)          that is denominated and payable either (i) in U.S. dollars and the
Obligor with respect to which has been instructed to remit Collections in
respect thereof to a Lock-Box Account in the United States of America or (ii) in
Canadian Dollars and the Obligor with respect to which has been instructed to
remit Collections in respect thereof to the CAD Lock-Box Account, as the case
may be.

 

(c)          that does not have a stated maturity which is more than 360 days
after the original invoice date of such Receivable,

 

(d)          that arises under a duly authorized Contract for the sale and
delivery of goods and services in the ordinary course of an Originator’s
business,

 

(e)          that arises under a duly authorized Contract that is in full force
and effect and that is a legal, valid and binding obligation of the related
Obligor, enforceable against such Obligor in accordance with its terms,

 

(f)           that conforms in all material respects with all applicable laws,
rulings and regulations in effect,

 

(g)          that is not the subject of any asserted dispute, offset, hold back,
defense, Adverse Claim or other claim,

 

 I-9 

 

  

(h)          that satisfies all applicable requirements of the applicable Credit
and Collection Policy,

 

(i)           that has not been modified, waived or restructured since its
creation, except as permitted pursuant to Section 4.2 of this Agreement,

 

(j)           in which the Seller owns good and marketable title, free and clear
of any Adverse Claims, and that is freely assignable by the Seller (including
without any consent of the related Obligor),

 

(k)          for which the Administrator (for the benefit of each Purchaser)
shall have a valid and enforceable undivided percentage ownership or security
interest, to the extent of the Purchased Interest, and a valid and enforceable
first priority perfected security interest therein and in the Related Security
and Collections with respect thereto, in each case free and clear of any Adverse
Claim,

 

(l)           that constitutes an account as defined in the UCC, and that is not
evidenced by instruments or chattel paper,

 

(m)         that is not a Defaulted Receivable or a Delinquent Receivable,

 

(n)          for which none of the Originator thereof, the Seller and the
Servicer has established any offset arrangements with the related Obligor,

 

(o)          for which Defaulted Receivables of the related Obligor do not
exceed 35% of the Outstanding Balance of all such Obligor’s Receivables, and

 

(p)          that represents amounts earned and payable by the Obligor that are
not subject to the performance of additional services by the Originator thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.

 

“ERISA Affiliate” means: (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Seller, any Originator or Cooper Tire, (b) a trade
or business (whether or not incorporated) under common control (within the
meaning of Section 414(c) of the Internal Revenue Code) with the Seller, any
Originator or Cooper Tire, or (c) a member of the same affiliated service group
(within the meaning of Section 414(m) of the Internal Revenue Code) as the
Seller, any Originator, any corporation described in clause (a) or any trade or
business described in clause (b).

 

 I-10 

 

  

“Euro-Rate” means with respect to any Yield Period, the greater of (a) 0.00% and
(b) the interest rate per annum determined by the applicable Purchaser Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (i) the rate of interest determined by such Purchaser
Agent in accordance with its usual procedures (which determination shall be
conclusive absent manifest error) to be the rate per annum for deposits in U.S.
dollars as reported by Bloomberg Finance L.P. and shown on US0001M Screen as the
composite offered rate for London interbank deposits for such period (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by such Purchaser Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at or about 11:00
a.m. (London time) on the Business Day which is two (2) Business Days prior to
the first day of such Yield Period for an amount comparable to the Portion of
Capital to be funded at the Yield Rate and based upon the Euro-Rate during such
Yield Period by (ii) a number equal to 1.00 minus the Euro-Rate Reserve
Percentage. The Euro-Rate may also be expressed by the following formula:

 

Euro-Rate =

Composite of London interbank offered rates shown on

Bloomberg Finance L.P. Screen US0001M

or appropriate successor

 

 

1.00 - Euro-Rate Reserve Percentage

 

where “Euro-Rate Reserve Percentage” means, the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”). The Euro-Rate shall be adjusted with respect to any
Portion of Capital funded at the Yield Rate and based upon the Euro-Rate that is
outstanding on the effective date of any change in the Euro-Rate Reserve
Percentage as of such effective date. The applicable Purchaser Agent shall give
prompt notice to the Seller of the Euro-Rate as determined or adjusted in
accordance herewith (which determination shall be conclusive absent manifest
error).

 

“Event of Bankruptcy” means an Insolvency Proceeding.

 

“Excess Concentration” means the sum of the amounts by which the Outstanding
Balance of Eligible Receivables of each Obligor then in the Receivables Pool
exceeds, without duplication, an amount equal to the sum of:

 

(i)           an amount equal to (a) the applicable Concentration Percentage for
such Obligor multiplied by (b) the Outstanding Balance of all Eligible
Receivables then in the Receivables Pool, plus

 

(ii)          the amount by which the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool that are denominated in
Canadian Dollars exceeds 10.0% of the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool, plus

 

 I-11 

 

  

(iii)         the amount by which the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool the Obligor of which is an
Eligible Foreign Obligor exceeds 5.0% of the aggregate Outstanding Balance of
all Eligible Receivables then in the Receivables Pool, plus

 

(iv)         the amount by which the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool that have a stated maturity
which is more than 120 days but less than 361 days after the original invoice
date of such Receivable exceeds 35.0% of the aggregate Outstanding Balance of
all Eligible Receivables then in the Receivables Pool, plus

 

(v)          the amount by which the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool the Obligor of which is a
governmental entity exceeds 2.0% of the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool.

 

“Exiting Notice” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.

 

“Exiting Purchaser” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.

 

“Facility Termination Date” means the earliest to occur of: (a) with respect to
each Purchaser, February 12, 2021, subject to any extension pursuant to Section
1.22 of this Agreement (it being understood that if any such Purchaser does not
extend its Commitment hereunder then the Purchase Limit shall be reduced ratably
with respect to the Purchasers in each Purchaser Group by an amount equal to the
Commitment of such Exiting Purchaser and the Commitment Percentages and Group
Commitments of the Purchasers within each Purchaser Group shall be appropriately
adjusted), (b) the date determined pursuant to Section 2.2 of this Agreement,
(c) the date the Purchase Limit reduces to zero pursuant to Section 1.1(c) of
this Agreement, (d) [Reserved], (e) with respect to each Purchaser Group, the
date that the commitment, of all of the Related Committed Purchasers of such
Purchaser Group terminate pursuant to Section 1.22 and (f) the date which is 60
days after the date on which the Administrator and each Purchaser Agent has
received written notice from the Seller of its election to terminate the
Purchase Facility.

 

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrator of the rates for the last
transaction in overnight Federal funds arranged before 9:00 a.m. (New York City
time) on that day by each of three leading brokers of Federal funds transactions
in New York City selected by the Administrator.

 

 I-12 

 

  

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fees” means the fees payable by the Seller to each member of each Purchaser
Group pursuant to the applicable Purchaser Group Fee Letter.

 

“Final Payout Date” means the latest of (i) the Facility Termination Date, (ii)
the date on which no Capital of or Discount in respect of the Purchased Interest
shall be outstanding, (iii) the LC Participation Amount has been reduced to zero
($0) and no Letters of Credit issued hereunder remain outstanding and undrawn
(unless backstopped in a manner agreed to in writing by the LC Bank and the
Majority Purchaser Agents in their sole and absolute discretion), (iv) the date
all other amounts owing to the Purchaser Agents, the Purchasers, the
Administrator and the other Indemnified Parties and Affected Person under this
Agreement and each of the other Transaction Documents have been paid in full
(other than indemnification or other contingent obligations not yet due and
owing) and (v) all accrued Servicing Fees have been paid in full.

 

“Funded Purchase” shall mean a Purchase that is made pursuant to Section 1.2(b).

 

“GAAP” means the generally accepted accounting principles and practices in the
United States, consistently applied.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity (including any supranational body, including the European Union and
the European Central Bank) exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

 

“Group A Obligor” means any Obligor with a short-term rating of at least: (a)
“A-1” by Standard & Poor’s, or if such Obligor does not have a short-term rating
from Standard & Poor’s, a rating of “A+” or better by Standard & Poor’s on its
long-term senior unsecured and uncredit-enhanced debt securities, and (b) “P-1”
by Moody’s, or if such Obligor does not have a short-term rating from Moody’s,
“A1” or better by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities.

 

“Group B Obligor” means an Obligor, not a Group A Obligor, with a short-term
rating of at least: (a) “A-2” by Standard & Poor’s, or if such Obligor does not
have a short-term rating from Standard & Poor’s, a rating of “BBB+” to “A” by
Standard & Poor’s on its long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P-2” by Moody’s, or if such Obligor does not have a
short-term rating from Moody’s, “Baa1” to “A2” by Moody’s on its long-term
senior unsecured and uncredit-enhanced debt securities.

 

“Group C Obligor” means an Obligor, not a Group A Obligor or Group B Obligor,
with a short-term rating of at least: (a) “A-3” by Standard & Poor’s, or if such
Obligor does not have a short-term rating from Standard & Poor’s, a rating of
“BBB-” to “BBB” by Standard & Poor’s on its long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-3” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Baa3” to “Baa2” by Moody’s on
its long-term senior unsecured and uncredit-enhanced debt securities.

 

 I-13 

 

  

“Group Capital” means with respect to any Purchaser Group, an amount equal to
the aggregate of all Capital of the Purchasers within such Purchaser Group.

 

“Group Commitment” means with respect to any Purchaser Group the aggregate of
the Commitments of each Purchaser within such Purchaser Group, which amount is
set forth on Schedule V to this Agreement.

 

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor.

 

“Indemnified Amounts” has the meaning set forth in Section 3.1 of this
Agreement.

 

“Indemnified Party” has the meaning set forth in Section 3.1 of this Agreement.

 

“Independent Director” has the meaning set forth in paragraph 3(c) of Exhibit IV
to this Agreement.

 

“Information Package” means each report, in substantially the form of Annex A to
this Agreement, furnished by or on behalf of the Servicer to the Administrator
and each Purchaser Agent pursuant to this Agreement.

 

“Insolvency Proceeding” means: (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors,
in each case undertaken under U.S. Federal, state or foreign law, including the
Bankruptcy Code.

 

“Intercreditor Agreement” means any intercreditor agreement entered into by PNC
in its capacity as Administrator under the Agreement.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of the Internal Revenue Code also refer to any successor sections.

 

“LC Bank” has the meaning set forth in the preamble to the Agreement.

 

“LC Collateral Account” means the account designated as the LC Collateral
Account established and maintained by the Administrator (for the benefit of the
LC Bank and the LC Participants), or such other account as may be so designated
as such by the Administrator.

 

“LC Fee Expectation” has the meaning set forth in Section 1.16(c) of the
Agreement.

 

“LC Participant” has the meaning set forth in the preamble to the Agreement.

 

“LC Participation Amount” shall mean, at any time, the then aggregate undrawn
face amount of all outstanding Letters of Credit.

 

 I-14 

 

  

“LCR Security” means any commercial paper or security (other than equity
securities issued to Cooper Tire or any Originator that is a consolidated
subsidiary of Cooper Tire under GAAP) within the meaning of Paragraph
__.32(e)(viii) of the final rules titled Liquidity Coverage Ratio: Liquidity
Risk Measurement Standards, 79 Fed. Reg. 197, 61440 et seq. (October 10, 2014).

 

“Letter of Credit” shall mean any stand-by letter of credit issued by the LC
Bank for the account of the Seller (or for the account of an Originator, as
applicable) pursuant to the Agreement.

 

“Letter of Credit Application” has the meaning set forth in Section 1.13(a) of
the Agreement.

 

“Liquidity Agent” means each of the banks acting as agent for the various
Liquidity Providers under each Liquidity Agreement.

 

“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, any Conduit Purchaser in order to provide
liquidity for such Conduit Purchaser’s Purchases.

 

“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Purchaser pursuant to the terms of a
Liquidity Agreement.

 

“Lock-Box Account” means each account listed on Schedule II to this Agreement
and maintained at a bank or other financial institution acting as a Lock-Box
Bank pursuant to a Lock-Box Agreement for the purpose of receiving Collections.

 

“LMIR” means for any day during any Yield Period, the greater of (a) 0.00% and
(b) the one-month eurodollar rate for U.S. dollar deposits as reported on the
Reuters Screen LIBOR01 Page or any other page that may replace such page from
time to time for the purpose of displaying offered rates of leading banks for
London interbank deposits in United States dollars, as of 11:00 a.m. (London
time) on such day, or if such day is not a Business Day, then the immediately
preceding Business Day (or if not so reported, then as determined by the
Administrator from another recognized source for interbank quotation), in each
case, changing when and as such rate changes.

 

“Lock-Box Agreement” means an agreement, among the Seller, the Servicer, a
Lock-Box Bank and the Administrator, governing the terms of the related Lock-Box
Accounts, in each case acceptable to the Administrator.

 

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

 

“Loss Reserve” means, on any date, an amount equal to (a) the sum of the
Aggregate Capital plus the Adjusted LC Participation Amount at the close of
business of the Servicer on such date multiplied by (b)(i) the Loss Reserve
Percentage on such date divided by (ii) 1, minus the Loss Reserve Percentage on
such date.

 

 I-15 

 

  

“Loss Reserve Percentage” means, on any date, an amount equal to (a) the product
of (i) 2.5 times the highest average of the Default Ratios for any three
consecutive calendar months during the twelve most recent calendar months,
multiplied by (ii) the sum of (A) the aggregate initial Outstanding Balance of
all Pool Receivables generated by all Originators during the four most recent
calendar months and (B) on any day that Days’ Sales Outstanding is greater than
30.0, the product of (1) (x) Days’ Sales Outstanding on such date minus 30.0,
divided by (y) 30.0, multiplied by (2) the aggregate initial Outstanding Balance
of all Pool Receivables generated by all Originators during the fifth most
recent calendar month, divided by (b) an amount equal to the Net Receivables
Pool Balance as determined without giving effect to clause (i) of the definition
of Excess Concentration.

 

“Majority Purchaser Agents” means, at any time, the Purchaser Agents which in
their related Purchaser Group have Related Committed Purchasers whose
Commitments aggregate more than 50% of the aggregate of the Commitments of all
Related Committed Purchasers in all Purchaser Groups; provided, however, that so
long as any one Related Committed Purchaser’s Commitment is greater than 50% of
the aggregate Commitments and there is more than one Purchaser Group, then
“Majority Purchaser Agents” shall mean a minimum of two Purchaser Agents which
in their related Purchaser Group have Related Committed Purchasers whose
Commitments aggregate more than 50% of the aggregate Commitment of all Related
Committed Purchasers in all Purchaser Groups.

 

“Material Adverse Effect” means, relative to any Person with respect to any
event or circumstance, a material adverse effect on:

 

(a)          the assets, operations, business or financial condition of an
Originator, Cooper Tire, the Seller or the Servicer,

 

(b)          the ability of any of an Originator, Cooper Tire, the Seller or
Servicer to perform its obligations under this Agreement or any other
Transaction Document to which it is a party,

 

(c)          the validity or enforceability of any of the Transaction Documents,
or the validity, enforceability or collectibility of the Pool Receivables, or

 

(d)          the status, perfection, enforceability or priority of the
Administrator’s, any Purchaser’s or the Seller’s interest in the Pool Assets.

 

“Minimum Dilution Reserve” means at any time, the product of (a) the Aggregate
Capital plus the Adjusted LC Participation Amount at the close of business of
the Servicer on such date multiplied by (b)(i) the Minimum Dilution Reserve
Percentage divided by (ii) 1 minus the Minimum Dilution Reserve Percentage.

 

“Minimum Dilution Reserve Percentage” means, at any time, the product of (a) the
12-month rolling average of the Dilution Ratio at such time multiplied by (b)
the Dilution Horizon.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

 I-16 

 

  

“Net Receivables Pool Balance” means, at any time: (a) the Outstanding Balance
of Eligible Receivables then in the Receivables Pool minus (b) the Excess
Concentration.

 

“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Purchaser to fund its investments in accounts receivable or other
financial assets.

 

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

 

“Order’ has the meaning set forth in Section 1.21 of the Agreement.

 

“Original Agreement” has the meaning set forth in the preliminary statements of
the Agreement.

 

“Original Agreement Outstanding Amounts” has the meaning set forth in the
preliminary statements of the Agreement.

 

“Originator” means each Person from time to time party to the Sale Agreement as
an Originator.

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof; provided, that any amounts denominated and payable in
Canadian Dollars shall be deemed to be the U.S. Dollar Equivalent of such amount
at the time of determination thereof.

 

“Participant” has the meaning set forth in Section 6.3(b) of this Agreement.

 

“Pep Boys Receivables” means accounts receivable that arise out of the sale of
goods and services by Cooper Tire to The Pep Boys – Manny, Moe and Jack
(Company) and all proceeds and other rights with respect to such accounts
receivable, including any rights under any acknowledgment or confirmation by the
related obligor with respect to such accounts receivable.

 

“Performance Guaranty” means the Performance Guaranty, dated as of August 30,
2006, by Cooper Tire, as performance guarantor, in favor of the Administrator
for the benefit of the Purchasers and Purchaser Agents, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“PNC” means PNC Bank, National Association.

 

“Pool Assets” has the meaning set forth in Section 1.2(d) of this Agreement.

 

“Pool Receivable” means a Receivable in the Receivables Pool.

 

 I-17 

 

  

“Portion of Capital” means, with respect to any Purchaser and its related
Capital, the portion of such Capital being funded or maintained by such
Purchaser by reference to a particular interest rate basis.

 

“Pro Rata Share” shall mean, as to any LC Participant or LC Bank, a fraction,
the numerator of which equals the Commitment of such LC Participant or LC Bank
at such time and the denominator of which equals the aggregate of the
Commitments of all LC Participants in such LC Participant’s related Purchaser
Group and the LC Bank at such time.

 

“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for: (a)
the issuance of one or more letters of credit for the account of any Conduit
Purchaser, (b) the issuance of one or more surety bonds for which the such
Conduit Purchaser is obligated to reimburse the applicable Program Support
Provider for any drawings thereunder, (c) the sale by such Conduit Purchaser to
any Program Support Provider of the Purchased Interest (or portions thereof)
maintained by such Conduit Purchaser and/or (d) the making of loans and/or other
extensions of credit to any Conduit Purchaser in connection with such Conduit
Purchaser’s securitization program contemplated in this Agreement, together with
any letter of credit, surety bond or other instrument issued thereunder.

 

“Program Support Provider” means and includes with respect to each Conduit
Purchaser any Liquidity Provider and any other Person (other than any customer
of such Conduit Purchaser) now or hereafter extending credit or having a
commitment to extend credit to or for the account of, or to make purchases from,
such Conduit Purchaser pursuant to any Program Support Agreement.

 

“Purchase” has the meaning set forth in Section 1.1(a) of this Agreement.

 

“Purchase and Sale Indemnified Amounts” has the meaning set forth in Section 9.1
of the Sale Agreement.

 

“Purchase and Sale Indemnified Party” has the meaning set forth in Section 9.1
of the Sale Agreement.

 

“Purchase and Sale Termination Date” has the meaning set forth in Section 1.4 of
the Sale Agreement.

 

“Purchase and Sale Termination Event” has the meaning set forth in Section 8.1
of the Sale Agreement.

 

“Purchase Date” means the date of which a Purchase or a reinvestment is made
pursuant to this Agreement.

 

“Purchase Facility” has the meaning set forth in Section 1.1 of the Sale
Agreement.

 

“Purchase Limit” means $150,000,000, as such amount may be reduced pursuant to
Section 1.1(c) of this Agreement or otherwise in connection with any Exiting
Purchaser. References to the unused portion of the Purchase Limit shall mean, at
any time, the Purchase Limit minus the sum of the then outstanding Aggregate
Capital plus the LC Participation Amount.

 

 I-18 

 

  

“Purchase Notice” has the meaning set forth in Section 1.2(a) to this Agreement.

 

“Purchased Interest” means, at any time, the undivided percentage ownership
interest in: (a) each and every Pool Receivable now existing or hereafter
arising, (b) all Related Security with respect to such Pool Receivables and (c)
all Collections with respect to, and other proceeds of, such Pool Receivables
and Related Security. Such undivided percentage interest shall be computed as:

 

Aggregate Capital + Adjusted LC Participation Amount + Total Reserves 

Net Receivables Pool Balance

 

The Purchased Interest shall be determined from time to time pursuant to Section
1.3 of this Agreement.

 

“Purchaser” means each Conduit Purchaser, each Related Committed Purchaser, each
LC Participant and/or the LC Bank, as applicable.

 

“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and designated as a Purchaser Agent for such Purchaser Group on the
signature pages to this Agreement or any other Person who becomes a party to
this Agreement as a Purchaser Agent pursuant to an Assumption Agreement or a
Transfer Supplement.

 

“Purchaser Group” means, (i) for any Conduit Purchaser, such Conduit Purchaser,
its Related Committed Purchaser, its related Purchaser Agent and its related LC
Participants and (ii) for PNC, PNC, as a Purchaser Agent, a Related Committed
Purchaser, an LC Participant and the LC Bank.

 

“Purchaser Group Fee Letter” has the meaning set forth in Section 1.5 of this
Agreement.

 

“Purchasers’ Share” of any amount, at any time, means such amount multiplied by
the Purchased Interest at such time.

 

“Purchasing Related Committed Purchaser” has the meaning set forth in Section
6.3(c) of this Agreement.

 

“Ratable Share” means, for each Purchaser Group, such Purchaser Group’s
aggregate Commitments divided by the aggregate Commitments of all Purchaser
Groups.

 

“Rating Agency Condition” means, when applicable, with respect to any material
event or occurrence, receipt by the Administrator (or the applicable Purchaser
Agent) of written confirmation from each of Standard & Poor’s and Moody’s
(and/or each other rating agency then rating the Notes of the applicable Conduit
Purchaser) that such event or occurrence shall not cause the rating on the then
outstanding Notes of any applicable Purchaser to be downgraded or withdrawn.

 

 I-19 

 

  

“Receivable” means any indebtedness and other obligations owed to any Originator
or the Seller or any right of the Seller or any Originator to payment from or on
behalf of an Obligor or any right to reimbursement for funds paid or advanced by
the Seller or any Originator on behalf of an Obligor, whether constituting an
account, chattel paper, payment intangible, instrument or general intangible,
however arising (whether or not earned by performance), and includes, without
limitation, the obligation to pay any finance charges, fees and other charges
with respect thereto; provided, that, the term Receivable shall not include Pep
Boys Receivables. Indebtedness and other obligations arising from any one
transaction, including, without limitation, indebtedness and other obligations
represented by an individual invoice or agreement, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness and other obligations
arising from any other transaction.

 

“Receivables Pool” means, at any time, all of the then outstanding Receivables
purchased by the Seller pursuant to the Sale Agreement prior to the Facility
Termination Date.

 

“Reimbursement Obligation” has the meaning set forth in Section 1.15(a) of the
Agreement.

 

“Related Committed Purchaser” means each Person listed as such (and its
respective Commitment) as set forth on the signature pages of this Agreement or
in any Assumption Agreement or Transfer Supplement.

 

“Related Rights” has the meaning set forth in Section 1.1 of the Sale Agreement.

 

“Related Security” means, with respect to any Receivable:

 

(a)          all of the Seller’s and the Originator thereof’s interest in any
goods (including returned goods), and documentation of title evidencing the
shipment or storage of any goods (including returned goods), the sale of which
gave rise to such Receivable,

 

(b)          all instruments and chattel paper that may evidence such
Receivable,

 

(c)          all other security interests or liens and property subject thereto
from time to time purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all UCC financing statements or similar filings relating thereto,

 

(d)          solely to the extent applicable to such Receivable, all of the
Seller’s and the Originator thereof’s rights, interests and claims under the
Contracts relating to such Receivable, and all guaranties, indemnities,
insurance and other agreements (including the related Contract) or arrangements
of whatever character from time to time supporting or securing payment of such
Receivable or otherwise relating to such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, and

 

(e)          all of the Seller’s rights, interests and claims under the Sale
Agreement and the other Transaction Documents.

 

 I-20 

 

  

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

“Restatement Date” means the date hereof.

 

“Restricted Payments” has the meaning set forth in Section 1(n) of Exhibit IV to
the Agreement.

 

“Sale Agreement” means the Purchase and Sale Agreement, dated as of August 30,
2006 among the Seller and the Originators, as the same may be amended, amended
and restated, supplemented or otherwise modified from time to time.

 

“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

 

“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

“Seller” has the meaning set forth in the preamble to this Agreement.

 

“Seller’s Share” of any amount means the greater of: (a) $0 and (b) such amount
minus the product of (i) such amount multiplied by (ii) the Purchased Interest.

 

“Servicer” has the meaning set forth in the preamble to this Agreement.

 

“Servicing Fee” shall mean the fee referred to in Section 4.6 of this Agreement.

 

“Servicing Fee Rate” shall have the meaning set forth in Section 4.6 of this
Agreement.

 

“Settlement Date” means the 25th day of each calendar month (or if such day is
not a Business Day, the next occurring Business Day); provided, however, that on
and after the occurrence and continuation of any Termination Event, the
Settlement Date shall be the date selected as such by the Administrator (with
the consent or at the direction of the Majority Purchaser Agents) from time to
time (it being understood that the Administrator (with the consent or at the
direction of the Majority Purchaser Agents) may select such Settlement Date to
occur as frequently as daily) or, in the absence of any such selection, the date
which would be the Settlement Date pursuant to this definition.

 

 I-21 

 

  

“Specifically Reserved Dilution Amount” means, (a) for the months of February,
May, August and November, the amounts recorded on the books and records of
Cooper Tire under general ledger numbers 10210600, 10210000, 10210200, 10210300
and 10210610 (or such other accounts that cover cash discounts allowance,
anticipated cash discounts allowance, volume rebate and marketing and
merchandising accruals and any other similar account or accounts as designated
by Cooper Tire from time to time), and (b) for any other month, the amounts
recorded on the books and records of Cooper Tire under general ledger number
10210600 (or such similar account or accounts as designated by Cooper Tire from
time to time).

 

“Solvent” means, with respect to any Person at any time, a condition under
which:

 

(i)           the fair value and present fair saleable value of such Person’s
total assets is, on the date of determination, greater than such Person’s total
liabilities (including contingent and unliquidated liabilities) at such time;

 

(ii)          the fair value and present fair saleable value of such Person’s
assets is greater than the amount that will be required to pay such Person’s
probable liability on its existing debts as they become absolute and matured
(“debts,” for this purpose, includes all legal liabilities, whether matured or
unmatured, liquidated or unliquidated, absolute, fixed, or contingent);

 

(iii)         such Person is and shall continue to be able to pay all of its
liabilities as such liabilities mature; and

 

(iv)         such Person does not have unreasonably small capital with which to
engage in its current and in its anticipated business.

 

For purposes of this definition:

 

(A)         the amount of a Person’s contingent or unliquidated liabilities at
any time shall be that amount which, in light of all the facts and circumstances
then existing, represents the amount which can reasonably be expected to become
an actual or matured liability;

 

(B)         the “fair value” of an asset shall be the amount which may be
realized within a reasonable time either through collection or sale of such
asset at its regular market value;

 

(C)         the “regular market value” of an asset shall be the amount which a
capable and diligent business person could obtain for such asset from an
interested buyer who is willing to Purchase such asset under ordinary selling
conditions; and

 

(D)         the “present fair saleable value” of an asset means the amount which
can be obtained if such asset is sold with reasonable promptness in an
arm’s-length transaction in an existing and not theoretical market.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business, and any successor thereto that is a
nationally recognized statistical rating organization.

 

“Sub-Servicer” has the meaning set forth in Section 4.1(d) of this Agreement.

 

 I-22 

 

  

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.

 

“Tangible Net Worth” means, with respect to any Person, the tangible net worth
of such Person as determined in accordance with GAAP.

 

“Taxes” means, with respect to any Person, all taxes, charges, fees, levies or
other assessments (including income, gross receipts, profits, withholding,
excise, property, sales, use, license, occupation and franchise taxes and
including any related interest, penalties or other additions) imposed by any
jurisdiction or taxing authority (whether foreign or domestic) under the laws of
which such Person is organized.

 

“Termination Day” means: (a) each day on which the conditions set forth in
Section 2 of Exhibit II to this Agreement are not satisfied or (b) each day that
occurs on or after the Facility Termination Date.

 

“Termination Event” has the meaning specified in Exhibit V to this Agreement.

 

“Total Reserves” means, at any time the sum of: (a) the Yield Reserve, plus (b)
the Specifically Reserved Dilution Amount, plus (c) the Canadian Currency
Volatility Reserve, plus (d) the greater of (i) the sum of the Loss Reserve plus
the Dilution Reserve and (ii) the sum of the Minimum Dilution Reserve plus the
Concentration Reserve.

 

“Transaction Documents” means this Agreement, the Lock-Box Agreements, each
Purchaser Group Fee Letter, the Sale Agreement, the Performance Guaranty, any
Intercreditor Agreement and all other certificates, instruments, reports,
notices, agreements and documents executed or delivered under or in connection
with this Agreement, in each case as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof.

 

“Transfer Supplement” has the meaning set forth in Section 6.3(c) of this
Agreement.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

“Unmatured Purchase and Sale Termination Event” means any event which, with the
giving of notice or lapse of time, or both, would become a Purchase and Sale
Termination Event.

 

“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.

 

 I-23 

 

  

“U.S. Dollar Equivalent” means, on any day with respect to a specified amount
denominated in Canadian Dollars, the U.S. dollar equivalent of such specified
amount of Canadian Dollars determined using the Bloomberg (BGN) closing rate in
the New York market for the value of a U.S. Dollar in Canadian Dollars on such
day as published on a Bloomberg L.P. terminal (or any successor or alternative
service or source reporting market-based currency exchange rates reasonably
selected by Cooper Tire in its reasonable business judgment with the written
consent of the Administrator (which consent shall not be unreasonably withheld))
as of (i) subject to clause (ii) below, for purposes of determining the amount
of any Receivable or portion thereof, the Business Day immediately preceding the
date such Receivable was invoiced or billed or (ii) for purposes of determining
the Adjusted Canadian Dollar Receivables Balance or for any other purposes, the
Determination Date.

 

“Yield Period” means, with respect to any Portion of Capital, (i) initially the
period commencing on (and including) the date of the initial purchase or funding
of such Portion of Capital and ending on (and including) the last day of the
calendar month of such purchase or funding, and (ii) thereafter, each calendar
month; provided, that in the case of any Yield Period for any Portion of Capital
which commences before the Facility Termination Date and would otherwise end on
a date occurring after the Facility Termination Date, such Yield Period shall
end on such Facility Termination Date and the duration of each Yield Period
which commences on or after the Facility Termination Date shall be of such
duration as shall be selected by the Administrator (with the consent or at the
direction of the applicable Purchaser Agent).

 

“Yield Protection Fee” means, for any Yield Period, with respect to any Portion
of Capital, to the extent that (i) any payments are made by the Seller to the
related Purchaser in respect of such Capital hereunder prior to the applicable
maturity date of any Notes or other instruments or obligations used or incurred
by such Purchaser to fund or maintain such Portion of Capital or (ii) any
failure by the Seller to borrow, continue or prepay any Portion of Capital on
the date specified in any Purchase Notice delivered pursuant to Section 1.2 of
this Agreement, the amount, if any, by which: (a) the additional Discount
related to such Portion of Capital that would have accrued through the maturity
date of such Notes or other instruments on the portion thereof for which
payments were received from the Seller (or with respect to which the Seller
failed to borrow such amounts), exceeds (b) the income, if any, received by such
Purchaser from investing the proceeds so received in respect of such Portion of
Capital, as determined by the applicable Purchaser Agent, which determination
shall be binding and conclusive for all purposes, absent manifest error.

 

“Yield Reserve” means, on any date, an amount equal to (a) the sum of the
Aggregate Capital plus the Adjusted LC Participation Amount at the close of
business of the Servicer on such date multiplied by (b)(i) the Yield Reserve
Percentage on such date divided by (ii) 1, minus the Yield Reserve Percentage on
such date.

 

“Yield Reserve Percentage” means, at any time the sum of (a) all accrued and
unpaid Discount at such time, plus (b) the following amount:

 



  {(BR + SFR) x 1.5(DSO) x Aggregate Capital}        360

 

where:

 

 I-24 

 

  

BR = the Base Rate in effect at such time,       DSO = the Days’ Sales
Outstanding, and       SFR = Servicing Fee Rate.

 

Other Terms. (a) All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles. All terms
used in Article 9 of the UCC in the State of New York, and not specifically
defined herein, are used herein as defined in such Article 9. Unless the context
otherwise requires, “or” means “and/or,” and “including” (and with correlative
meaning “include” and “includes”) means including without limiting the
generality of any description preceding such term, and (b) any reference in any
Transaction Document to any monetary amount (other than an amount denominated in
U.S. dollars) shall mean the U.S. Dollar Equivalent of such monetary amount at
the time of determination thereof.

 

 I-25 

 

 

EXHIBIT II

CONDITIONS OF PURCHASES

 

1.           Conditions Precedent to Effectiveness of Amendment and Restatement
of Original Agreement. This Agreement shall become effective as of the
Restatement Date when (a) the Administrator shall have received each of the
documents, agreements (in fully executed form), opinions of counsel, lien search
results, UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Annex G hereto, in each case, in form and substance
reasonably acceptable to the Administrator and (b) all fees and expenses payable
by the Seller on the Restatement Date to the Purchasers have been paid in full
in accordance with the terms of the Transaction Documents.

 

2.           Conditions Precedent to All Funded Purchases and Issuance of
Letters of Credit. Each Funded Purchase, including the initial Funded Purchase
and issuance of any Letters of Credit shall be subject to the further conditions
precedent that:

 

(a)          in the case of each Funded Purchase and the issuance of any Letters
of Credit, the Servicer shall have delivered to the Administrator and each
Purchaser Agent on or before such purchase or issuance, as the case may be, in
form and substance satisfactory to the Administrator and each Purchaser Agent, a
completed pro forma Information Package to reflect the level of the Aggregate
Capital, the LC Participation Amount and related reserves and the calculation of
the Purchased Interest after such subsequent purchase or issuance, as the case
may be, and a completed Purchase Notice in the form of Annex B (in the case of
such purchase) and a completed Letter of Credit Application in the form of Annex
F (in the case of such issuance); and

 

(b)          on the date of such Funded Purchase or issuance, as the case may
be, the following statements shall be true (and acceptance of the proceeds of
such Funded Purchase or issuance shall be deemed a representation and warranty
by the Seller that such statements are then true):

 

(i)           the representations and warranties contained in Exhibit III to
this Agreement are true and correct in all material respects on and as of the
date of such Funded Purchase or issuance, as the case may be, as though made on
and as of such date except for representations and warranties which apply as to
an earlier date (in which case such representations and warranties shall be true
and correct as of such earlier date);

 

(ii)          no event has occurred and is continuing, or would result from such
Funded Purchase or issuance, as the case may be, that constitutes a Termination
Event or an Unmatured Termination Event;

 

(iii)         the sum of the Aggregate Capital plus the LC Participation Amount,
after giving effect to any such Funded Purchase or issuance, as the case may be,
shall not be greater than the Purchase Limit, and the Purchased Interest shall
not exceed 100%; and

 

(iv)          the Facility Termination Date has not occurred.

 

 II-1 

 

 

EXHIBIT III

REPRESENTATIONS AND WARRANTIES

 

1.           Representations and Warranties of the Seller. The Seller represents
and warrants to the Administrator, each Purchaser Agent and each Purchaser as of
the date of execution of this Agreement that:

 

(a)          Existence and Power. The Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of Delaware, and
has all organizational power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted, except in each case as could not reasonably be
expected to result in a Material Adverse Effect.

 

(b)          Company and Governmental Authorization, Contravention. The
execution, delivery and performance by the Seller of this Agreement and each
other Transaction Document to which it is a party are within the Seller’s
organizational powers, have been duly authorized by all necessary organizational
action, require no action by or in respect of, or filing with (other than the
filing of UCC financing statements and continuation statements), any
governmental body, agency or official, and, do not contravene, or constitute a
default under, any provision of applicable law or regulation or of the operating
agreement of the Seller or of any agreement, judgment, injunction, order, decree
or other instrument binding upon the Seller or result in the creation or
imposition of any lien (other than liens in favor of the Administrator) on
assets of the Seller.

 

(c)          Binding Effect of Agreement. This Agreement and each other
Transaction Document to which it is a party constitutes the legal, valid and
binding obligation of the Seller enforceable against the Seller in accordance
with its respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether enforceability is considered in a proceeding in equity or
at law.

 

(d)          Accuracy of Information. All information heretofore furnished by
the Seller to the Administrator or any Purchaser Agent pursuant to or in
connection with this Agreement or any other Transaction Document is, and all
such information hereafter furnished by the Seller to the Administrator or any
Purchaser Agent in writing pursuant to this Agreement or any Transaction
Document will be, true and accurate in all material respects on the date such
information is stated or certified.

 

(e)          Actions, Suits. There are no actions, suits or proceedings pending
or, to the best of the Seller’s knowledge, threatened against or affecting the
Seller or any of its Affiliates or their respective properties, in or before any
court, arbitrator or other body.

 

 III-1 

 

  

(f)           Accuracy of Exhibits; Lock-Box Arrangements. The names and
addresses of all the Lock-Box Banks together with the account numbers of the
Lock-Box Accounts at such Lock-Box Banks, are specified in Schedule II to this
Agreement (or at such other Lock-Box Banks and/or with such other Lock-Box
Accounts as have been notified to the Administrator), and all Lock-Box Accounts
are subject to Lock-Box Agreements. All information on each Exhibit, Schedule or
Annex to this Agreement or the other Transaction Documents (as updated by the
Seller from time to time) is true and complete. The Seller has delivered a copy
of all Lock-Box Agreements to the Administrator. The Seller has not granted any
interest in any Lock-Box Account (or any related lock-box or post office box) to
any Person other than the Administrator and, upon delivery to a Lock-Box Bank of
the related Lock-Box Agreement, the Administrator will have exclusive ownership
and control of the Lock-Box Account at such Lock-Box Bank.

 

(g)          No Material Adverse Effect. Since the date of formation of Seller
as set forth in its certificate of formation, there has been no Material Adverse
Effect.

 

(h)          Names and Location. The Seller has not used any company names,
trade names or assumed names other than its name set forth on the signature
pages of this Agreement. The Seller is “located” (as such term is defined in the
applicable UCC) in Delaware. The office where the Seller keeps its records
concerning the Receivables is at the address set forth below its signature to
this Agreement.

 

(i)           Margin Stock. The Seller is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations T, U and X, as issued by the Board of Governors of
the Federal Reserve System), and no proceeds of any Purchase will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.

 

(j)           Eligible Receivables. Each Pool Receivable included as an Eligible
Receivable in the calculation of the Net Receivables Pool Balance is an Eligible
Receivable.

 

(k)          Credit and Collection Policy. The Seller has complied in all
material respects with the Credit and Collection Policy of each Originator with
regard to each Receivable originated by such Originator.

 

(l)           Investment Company Act; Not a Covered Fund. The Seller is not an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended. The Seller
is not a “covered fund” under Section 619 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act and the regulations implemented thereunder (the
“Volcker Rule”). In determining that the Seller is not a “covered fund” under
the Volcker Rule, the Seller is entitled to rely on the exemption from the
definition of “investment company” set forth in Section 3(c)(5)(A) or (B) of the
Investment Company Act of 1940, as amended.

 

(m)         No Covered Entity is a Sanctioned Person. No Covered Entity, either
in its own right or through any third party, (i) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (ii) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (iii) engages in any dealings or transactions prohibited by any
Anti-Terrorism Law.

 

(n)          Liquidity Coverage Ratio. The Seller has not issued any LCR
Securities, and the Seller is a consolidated subsidiary of Cooper Tire under
GAAP.

 

 III-2 

 

  

(o)          Linked Accounts. There are no “Linked Accounts” (as defined in the
Lock-Box Agreement with Bank of America, National Association) with respect to
any Lock- Box Account maintained at Bank of America, National Association.

 

(p)          Taxes. The Seller has (i) timely filed all tax returns (federal,
state and local) required to be filed by it and (ii) paid, or caused to be paid,
all taxes, assessments and other governmental charges, if any, in each case,
other than (A) taxes, assessments and other governmental charges being contested
in good faith by appropriate proceedings and as to which adequate reserves have
been provided in accordance with GAAP or (B) to the extent that the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.

 

(q)          Tax Status. The Seller (i) is, and shall at all relevant times
continue to be, a “disregarded entity” within the meaning of U.S. Treasury
Regulation § 301.7701-3 for U.S. federal income tax purposes that is wholly
owned by a “United States person” (within the meaning of Section 7701(a)(30) of
the Code) and (ii) is not and will not at any relevant time become an
association (or publicly traded partnership) taxable as an association for U.S.
federal income tax purposes.

 

2.           Representations and Warranties of the Servicer. The Servicer
represents and warrants to the Administrator, each Purchaser Agent and each
Purchaser as of the date of execution of this Agreement that:

 

(a)          Existence and Power. The Servicer is a corporation duly organized,
validly existing and in good standing under the laws of its state of
organization, and has all company power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted, except in each case as could
not reasonably be expected to result in a Material Adverse Effect..

 

(b)          Company and Governmental Authorization, Contravention. The
execution, delivery and performance by the Servicer of this Agreement and each
other Transaction Document to which it is a party are within the Servicer’s
organizational powers, have been duly authorized by all necessary organizational
action, require no action by or in respect of, or filing with, any governmental
body, agency or official other than filings and disclosures made under
securities laws, and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of the Certificate of Incorporation
of the Servicer or of any judgment, injunction, order or decree or agreement or
other instrument binding upon the Servicer or result in the creation or
imposition of any lien on assets of the Servicer or any of its Subsidiaries,
except in each case as could not reasonably be expected to result in a Material
Adverse Effect.

 

(c)          Binding Effect of Agreement. This Agreement and each other
Transaction Document to which it is a party constitutes the legal, valid and
binding obligation of the Servicer enforceable against the Servicer in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether enforceability is considered in a proceeding in equity or
at law.

 

 III-3 

 

  

(d)          Accuracy of Information. All information heretofore furnished by
the Servicer to the Administrator or any Purchaser Agent pursuant to or in
connection with this Agreement or any other Transaction Document is, and all
such information hereafter furnished by the Servicer to the Administrator or any
Purchaser Agent in writing pursuant to this Agreement or any other Transaction
Document will be, true and accurate in all material respects on the date such
information is stated or certified.

 

(e)          Actions, Suits. Except as set forth in Schedule IV, there are no
actions, suits or proceedings pending or, to the best of the Servicer’s
knowledge, threatened against or affecting the Servicer or any of its Affiliates
or their respective properties, in or before any court, arbitrator or other
body, which could reasonably be expected to have a Material Adverse Effect upon
the ability of the Servicer (or such Affiliate) to perform its obligations under
this Agreement or any other Transaction Document to which it is a party.

 

(f)           No Material Adverse Effect. Since the date of the financial
statements described in Section 2(i) below, there has been no Material Adverse
Effect.

 

(g)          Credit and Collection Policy. The Servicer has complied in all
material respects with the Credit and Collection Policy of each Originator with
regard to each Receivable originated by such Originator.

 

(h)          Investment Company Act. The Servicer is not an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

 

(i)           Financial Information. The balance sheets of Cooper Tire and its
consolidated Subsidiaries as at December 31, 2016, and the related statements of
income and retained earnings for the fiscal year then ended, copies of which
have been furnished to the Administrator and each Purchaser Agent, fairly
present in all material respects the financial condition of Cooper Tire and its
consolidated Subsidiaries as at such date and the results of the operations of
Cooper Tire and its Subsidiaries for the period ended on such date, all in
accordance with generally accepted accounting principles consistently applied.

 

(j)           No Covered Entity is a Sanctioned Person. No Covered Entity,
either in its own right or through any third party, (i) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (ii) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (iii) engages in any dealings or transactions prohibited by any
Anti-Terrorism Law.

 

(k)          Linked Accounts. There are no “Linked Accounts” (as defined in the
Lock-Box Agreement with Bank of America, National Association) with respect to
any Lock-Box Account maintained at Bank of America, National Association.

 

(l)           Taxes. The Servicer has (i) timely filed all tax returns (federal,
state and local) required to be filed by it and (ii) paid, or caused to be paid,
all taxes, assessments and other governmental charges, if any, in each case,
other than (A) taxes, assessments and other governmental charges being contested
in good faith by appropriate proceedings and as to which adequate reserves have
been provided in accordance with GAAP or (B) to the extent that the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.

 

 III-4 

 

  

3.           Representations, Warranties and Agreements Relating to the Security
Interest. The Seller hereby makes the following representations, warranties and
agreements with respect to the Receivables and Related Security:

 

(a)          The Receivables.

 

(i)           Creation. This Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Receivables included in the
Receivables Pool in favor of the Administrator (for the benefit of the
Purchasers), which security interest is prior to all other Adverse Claims, and
is enforceable as such as against creditors of and purchasers from the Seller.

 

(ii)          Nature of Receivables. The Receivables included in the Receivables
Pool constitute either “accounts”, “general intangibles” or “tangible chattel
paper” within the meaning of the applicable UCC.

 

(iii)         Ownership of Receivables. The Seller owns and has good and
marketable title to the Receivables included in the Receivables Pool and Related
Security free and clear of any Adverse Claim.

 

(iv)         Perfection and Related Security. The Seller has caused the filing
of all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the sale of
the Receivables and Related Security from such Originator to the Seller pursuant
to the Sale Agreement, and the sale and security interest therein from the
Seller to the Administrator under this Agreement, to the extent that such
collateral constitutes “accounts,” “general intangibles,” or “tangible chattel
paper.”

 

(v)          Tangible Chattel Paper. With respect to any Receivables included in
the Receivables Pool that constitute “tangible chattel paper”, if any, the
Seller (or the Servicer on its behalf) has in its possession the original copies
of such tangible chattel paper that constitute or evidence such Receivables, and
the Seller has caused (and will cause the applicable Originator to cause),
within ten days after the Restatement Date, the filing of financing statements
described in clause (iv), above, each of which will contain a statement that: “A
purchase of, or security interest in, any collateral described in this financing
statement will violate the rights of the Administrator.” The Receivables to the
extent they are evidenced by “tangible chattel paper” do not have any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Seller or the Administrator.

 

(b)          The Collection Account.

 

(i)           Nature of Account. Each Lock-Box Account constitutes a “deposit
account” within the meaning of the applicable UCC.

 

 III-5 

 

  

(ii)          Ownership. The Seller owns and has good and marketable title to
the Lock-Box Accounts and Collection Account free and clear of any Adverse
Claim.

 

(iii)         Perfection. The Seller has delivered to the Administrator a fully
executed Lock-Box Agreement relating to each Lock-Box Account, pursuant to which
each applicable Lock-Box Bank, respectively, has agreed, following the
occurrence and continuation of a Termination Event, to comply with all
instructions originated by the Administrator (on behalf of the Purchasers)
directing the disposition of funds in such Lock-Box Account without further
consent by the Seller or the Servicer.

 

(c)          Priority.

 

(i)           Other than the transfer of the Receivables to the Seller and the
Administrator under the Sale Agreement and this Agreement, respectively, and/or
the security interest granted to the Seller and the Administrator pursuant to
the Sale Agreement and this Agreement, respectively, neither the Seller nor any
Originator has pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Receivables transferred or purported to be
transferred under the Transaction Documents, the Lock-Box Accounts or any
subaccount thereof, except for any such pledge, grant or other conveyance which
has been released or terminated. Neither the Seller nor any Originator has
authorized the filing of, or is aware of any financing statements against either
the Seller or such Originator that include a description of Receivables
transferred or purported to be transferred under the Transaction Documents, the
Lock-Box Accounts or any subaccount thereof, other than any financing statement
(i) relating to the sale thereof by such Originator to the Seller under the Sale
Agreement, (ii) relating to the security interest granted to the Administrator
under this Agreement, or (iii) that has been released or terminated.

 

(ii)          The Seller is not aware of any judgment, ERISA or tax lien filings
against either the Seller, the Servicer or any Originator.

 

(iii)         The Lock-Box Accounts are not in the name of any person other than
the Seller or the Administrator. Neither the Seller nor the Servicer has
consented to any bank maintaining such account to comply with instructions of
any person other than the Administrator.

 

(d)          Survival of Supplemental Representations. Notwithstanding any other
provision of this Agreement or any other Transaction Document, the
representations contained in this Section shall be continuing, and remain in
full force and effect until such time as the Purchased Interest and all other
obligations under this Agreement have been finally and fully paid and performed.

 

(e)          No Waiver. To the extent required pursuant to the securitization
program of any Conduit Purchaser, the parties to this Agreement: (i) shall not,
without obtaining a confirmation of the then-current rating of the Notes, waive
any of the representations set forth in this Section; (ii) shall provide the
Ratings Agencies with prompt written notice of any breach of any representations
set forth in this Section, and shall not, without obtaining a confirmation of
the then-current rating of the Notes (as determined after any adjustment or
withdrawal of the ratings following notice of such breach) waive a breach of any
of the representations set forth in this Section.

 

 III-6 

 

  

(f)           Servicer to Maintain Perfection and Priority. In order to evidence
the interests of the Administrator under this Agreement, the Servicer shall,
from time to time take such action, or execute and deliver such instruments as
may be necessary (including, without limitation, such actions as are reasonably
requested by the Administrator or any Purchaser Agent) to maintain and perfect,
as a first-priority interest, the Administrator’s security interest in the
Receivables, Related Security and Collections. The Servicer shall, from time to
time and within the time limits established by law, prepare and present to the
Administrator for the Administrator’s authorization and approval, all financing
statements, amendments, continuations or initial financing statements in lieu of
a continuation statement, or other filings necessary to continue, maintain and
perfect the Administrator’s security interest as a first-priority interest. The
Administrator’s approval of such filings shall authorize the Servicer to file
such financing statements under the UCC without the signature of the Seller, any
Originator or the Administrator where allowed by applicable law. Notwithstanding
anything else in the Transaction Documents to the contrary, the Servicer shall
not have any authority to file a termination, partial termination, release,
partial release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements, without the prior written consent
of the Administrator and each Purchaser Agent.

 

4.           Reaffirmation of Representations and Warranties. On the date of
each Purchase and/or reinvestment hereunder, and on the date each Information
Package or other report is delivered to the Administrator, any Purchaser Agent
or any Purchaser hereunder, the Seller and the Servicer, by accepting the
proceeds of such Purchase or reinvestment and/or the provision of such
information or report, shall each be deemed to have certified that (i) all
representations and warranties of the Seller and the Servicer, as applicable,
described in this Exhibit III, as from time to time amended in accordance with
the terms hereof, are correct on and as of such day as though made on and as of
such day, except for representations and warranties which apply as to an earlier
date (in which case such representations and warranties shall be true and
correct as of such date), and (ii) no event has occurred or is continuing, or
would result from any such Purchase, which constitutes a Termination Event or an
Unmatured Termination Event.

 

 III-7 

 

 

EXHIBIT IV

COVENANTS

 

1.           Covenants of the Seller. At all times from the date hereof until
the Final Payout Date:

 

(a)          Financial Reporting. The Seller will maintain a system of
accounting established and administered in accordance with generally accepted
accounting principles as in effect in the appropriate jurisdiction, and the
Seller (or the Servicer on its behalf) shall furnish to the Administrator and
each Purchaser Agent:

 

(i)           Annual Reporting. Promptly upon completion and in no event later
than 120 days after the close of each fiscal year of the Seller, annual
unaudited financial statements of the Seller certified by a designated financial
or other officer of the Seller.

 

(ii)          Information Packages. As soon as available and in any event not
later than two Business Days prior to the Settlement Date, an Information
Package as of the most recently completed calendar month.

 

(iii)         Other Information. Such other information (including non-financial
information) as the Administrator or any Purchaser Agent may from time to time
reasonably request.

 

(b)          Notices. The Seller will notify the Administrator and each
Purchaser Agent in writing of any of the following events promptly upon (but in
no event later than three Business Days after) a financial or other officer
learning of the occurrence thereof, with such notice describing the same, and if
applicable, the steps being taken by the Person(s) affected with respect
thereto:

 

(i)           Notice of Termination Events or Unmatured Termination Events. A
statement of the chief financial officer or chief accounting officer of the
Seller setting forth details of any Termination Event or Unmatured Termination
Event and the action which the Seller proposes to take with respect thereto.

 

(ii)          Representations and Warranties. The failure of any representation
or warranty to be true (when made or at any time thereafter) with respect to the
Receivables included in the Receivables Pool.

 

(iii)         Litigation. The institution of any litigation, arbitration
proceeding or governmental proceeding which may have a Material Adverse Effect.

 

(iv)         Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon
the Pool Receivables or Collections with respect thereto, (B) any Person other
than the Seller, the Servicer or the Administrator shall obtain any rights or
direct any action with respect to any Lock-Box Account (or related lock-box or
post office box) or (C) any Obligor shall receive any change in payment
instructions with respect to Pool Receivable(s) from a Person other than the
Servicer or the Administrator.

 

 IV-1 

 

  

(v)          ERISA and Other Claims. Promptly after the filing or receiving
thereof, copies of all reports and notices that the Seller or any ERISA
Affiliate files under ERISA with the Internal Revenue Service, the Pension
Benefit Guaranty Corporation or the U.S. Department of Labor or that the Seller
or any Affiliate receives from any of the foregoing or from any multiemployer
plan (within the meaning of Section 4001(a)(3) of ERISA) to which the Seller or
any of its Affiliates is or was, within the preceding five years, a contributing
employer, in each case in respect of any Reportable Event (as defined in ERISA)
that could, in the aggregate, result in the imposition of liability on the
Seller and/or any such Affiliate.

 

(c)          Conduct of Business. The Seller will carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted and will do all things necessary to
remain duly organized, validly existing and in good standing as a domestic
organization in its jurisdiction of organization and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted if the failure to have such authority could reasonably be expected to
have a Material Adverse Effect.

 

(d)          Compliance with Laws. The Seller will comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject if the failure to comply could reasonably be expected to have
a Material Adverse Effect.

 

(e)          Furnishing of Information and Inspection of Receivables. The Seller
will furnish to the Administrator and each Purchaser Agent from time to time
such information with respect to the Pool Receivables as the Administrator or
such Purchaser Agent may reasonably request. The Seller will, at the Seller’s
expense, at any time and from time to time during regular business hours with
prior written notice (i) permit the Administrator or any Purchaser Agent, or
their respective agents or representatives, (A) to examine and make copies of
and abstracts from all books and records relating to the Pool Receivables or
other Pool Assets and (B) to visit the offices and properties of the Seller for
the purpose of examining such books and records, and to discuss matters relating
to the Pool Receivables, other Pool Assets or the Seller’s performance hereunder
or under the other Transaction Documents to which it is a party with any of the
officers, directors, employees or independent public accountants of the Seller
(provided that representatives of the Seller are present during such
discussions) having knowledge of such matters and (ii) without limiting the
provisions of clause (i) above, from time to time during regular business hours,
at the Seller’s expense, upon reasonable prior written notice from the
Administrator and the Purchaser Agents, permit certified public accountants or
other auditors acceptable to the Administrator to conduct a review of its books
and records with respect to the Pool Receivables.

 

 IV-2 

 

  

(f)           Payments on Receivables, Accounts. The Seller will, and will cause
each Originator to, at all times instruct all Obligors to deliver payments on
the Pool Receivables to a Lock-Box Account. If any such payments or other
Collections are received by the Seller or an Originator, it shall hold such
payments in trust for the benefit of the Administrator and the Purchasers and
promptly (but in any event within two Business Days after receipt) remit such
funds into a Lock-Box Account. The Seller will cause each Lock-Box Bank to
comply with the terms of each applicable Lock-Box Agreement. The Seller will not
permit the funds other than Collections on Pool Receivables and other Pool
Assets to be deposited into any Lock-Box Account. If such funds are nevertheless
deposited into any Lock-Box Account, the Seller will promptly identify such
funds for segregation. The Seller will not, and will not permit the Servicer,
any Originator or other Person to, commingle Collections or other funds to which
the Administrator, any Purchaser Agent or any Purchaser is entitled with any
other funds. The Seller shall only add, and shall only permit an Originator to
add, a Lock-Box Bank (or the related lock-box or post office box), or Lock-Box
Account to those listed on Schedule II to this Agreement, if the Administrator
has received notice of such addition, a copy of any new Lock-Box Agreement and
an executed and acknowledged copy of a Lock-Box Agreement in form and substance
acceptable to the Administrator from any such new Lock-Box Bank. The Seller
shall only terminate a Lock-Box Bank or close a Lock-Box Account (or the related
lock-box or post office box), upon 30 days’ advance notice to the Administrator.

 

(g)          Sales, Liens, etc. Except as otherwise provided herein, the Seller
will not sell, assign (by operation of law or otherwise) or otherwise dispose
of, or create or suffer to exist any Adverse Claim upon (including, without
limitation, the filing of any financing statement) or with respect to, any Pool
Receivable or other Pool Asset, or assign any right to receive income in respect
thereof.

 

(h)          Extension or Amendment of Pool Receivables. Except as otherwise
permitted in Section 4.2 of this Agreement, the Seller will not extend, amend or
otherwise modify the terms of any Pool Receivable, or amend, modify or waive any
term or condition of any Contract related thereto, without the prior written
consent of the Administrator and the Majority Purchaser Agents. The Seller shall
at its expense, timely and fully perform and comply with all material
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Pool Receivables, and timely and fully comply in all
material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract.

 

(i)           Change in Business. The Seller will not (i) make any change in the
character of its business, which change would impair the collectibility of any
Pool Receivable or (ii) make any change in any Credit and Collection Policy that
could reasonably be expected to materially adversely affect the collectibility
of the Pool Receivables, the enforceability of any related Contract or its
ability to perform its obligations under the related Contract or the Transaction
Documents, in the case of either (i) or (ii) above, without the prior written
consent of the Administrator and each Purchaser Agent. The Seller shall not make
any change in any Credit and Collection Policy without giving prior written
notice thereof to the Administrator and each Purchaser Agent.

 

 IV-3 

 

  

(j)           Fundamental Changes. The Seller shall not, without the prior
written consent of the Administrator and the Majority Purchaser Agents, permit
itself (i) to merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to, any Person or (ii) to be owned by any Person other than Cooper Tire and
thereby cause Cooper Tire’s percentage of ownership or control of the Seller to
be reduced. The Seller shall provide the Administrator and each Purchaser Agent
with at least 30 days’ prior written notice before making any change in the
Seller’s name, location or making any other change in the Seller’s identity or
corporate structure that could impair or otherwise render any UCC financing
statement filed in connection with this Agreement “seriously misleading” as such
term (or similar term) is used in the applicable UCC; each notice to the
Administrator and the Purchaser Agents pursuant to this sentence shall set forth
the applicable change and the proposed effective date thereof. The Seller will
also maintain and implement (or cause the Servicer to maintain and implement)
administrative and operating procedures (including an ability to recreate
records evidencing Pool Receivables and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain (or cause the
Servicer to keep and maintain) all documents, books, records, computer tapes and
disks and other information reasonably necessary or advisable for the collection
of all Pool Receivables (including records adequate to permit the daily
identification of each Pool Receivable and all Collections of and adjustments to
each existing Pool Receivable).

 

(k)          Change in Payment Instructions to Obligors. The Seller shall not
(and shall cause the Originators not to) add to, replace or terminate any of the
Lock-Box Accounts (or any related lock-box or post office box) listed in
Schedule II hereto or make any change in its (or their) instructions to the
Obligors regarding payments to be made to the Lock-Box Accounts (or any related
lock-box or post office box), unless the Administrator and each Purchaser Agent
shall have received (x) prior written notice of such addition, termination or
change and (y) signed and acknowledged Lock-Box Agreements with respect to such
new Lock-Box Accounts (or any related lock-box or post office box).

 

(l)           Ownership Interest, Etc. The Seller shall (and shall cause the
Servicer to), at its expense, take all action necessary or desirable to
establish and maintain a valid and enforceable undivided percentage ownership or
security interest, to the extent of the Purchased Interest, in the Pool
Receivables, the Related Security and Collections with respect thereto, and a
first priority perfected security interest in the Pool Assets, in each case free
and clear of any Adverse Claim, in favor of the Administrator (on behalf of the
Purchasers), including taking such action to perfect, protect or more fully
evidence the interest of the Administrator (on behalf of the Purchasers) as the
Administrator or any Purchaser Agent, may reasonably request.

 

(m)         Certain Agreements. Without the prior written consent of the
Administrator and the Majority Purchaser Agents, the Seller will not amend,
modify, waive, revoke or terminate any Transaction Document to which it is a
party or any provision of the Seller’s organizational documents which requires
the consent of the “Independent Member” (as defined in the Seller’s operating
agreement).

 

(n)          Restricted Payments. (i) Except pursuant to clause (ii) below, the
Seller will not: (A) purchase or redeem any shares of its capital stock,
(B) declare or pay any dividend or set aside any funds for any such purpose,
(C) prepay, purchase or redeem any Debt, (D) lend or advance any funds or
(E) repay any loans or advances to, for or from any of its Affiliates (the
amounts described in clauses (A) through (E) being referred to as “Restricted
Payments”).

 

(i)           Subject to the limitations set forth in clause (iii) below, the
Seller may make Restricted Payments so long as such Restricted Payments are made
only in one or more of the following ways: (A) the Seller may make cash payments
(including prepayments) on the Company Notes in accordance with their respective
terms, and (B) if no amounts are then outstanding under any Company Note, the
Seller may declare and pay dividends.

 

 IV-4 

 

  

(ii)          The Seller may make Restricted Payments only out of the funds, if
any, it receives pursuant to Sections 1.4(b)(ii) and (iv) and 1.4(c) of this
Agreement. Furthermore, the Seller shall not pay, make or declare: (A) any
dividend if, after giving effect thereto, the Tangible Net Worth of the Seller
would be less than $10,000,000, or (B) any Restricted Payment (including any
dividend) if, after giving effect thereto, any Termination Event or Unmatured
Termination Event shall have occurred and be continuing.

 

(o)          Other Business. The Seller will not: (i) engage in any business
other than the transactions contemplated by the Transaction Documents, (ii)
create, incur or permit to exist any Debt of any kind (or cause or permit to be
issued for its account any letters of credit or bankers’ acceptances) other than
pursuant to this Agreement or the Company Notes, or (iii) form any Subsidiary or
make any investments in any other Person; provided, however, that the Seller
shall be permitted to incur minimal obligations to the extent necessary for the
day-to-day operations of the Seller (such as expenses for stationery, audits,
maintenance of legal status, etc.).

 

(p)          Use of Seller’s Share of Collections. The Seller shall apply the
Seller’s Share of Collections to make payments in the following order of
priority: (i) the payment of its expenses (including all obligations payable to
the Purchasers, the Purchaser Agents and the Administrator under this Agreement
and under the Purchaser Group Fee Letters), (ii) the payment of accrued and
unpaid interest on the Company Note and (iii) other legal and valid corporate
purposes.

 

(q)          Tangible Net Worth. The Seller will not permit its Tangible Net
Worth, at any time, to be less than $10,000,000.

 

(r)          Anti-Money Laundering/International Trade Law Compliance. The
Seller will not become a Sanctioned Person. No Covered Entity, either in its own
right or through any third party, will (i) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (ii) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(iii) engage in any dealings or transactions prohibited by any Anti-Terrorism
Law or (iv) use the proceeds of any Purchase to fund any operations in, finance
any investments or activities in, or, make any payments to, a Sanctioned Country
or Sanctioned Person in violation of any Anti-Terrorism Law. The funds used to
repay each Purchase will not be derived from any unlawful activity. The Seller
shall comply with all Anti-Terrorism Laws. The Seller shall promptly notify the
Administrator in writing upon the occurrence of a Reportable Compliance Event.
The Seller has not used and will not use the proceeds of any Purchase to fund
any operations in, finance any investments or activities in or make any payments
to, a Sanctioned Person or a Sanctioned Country.

 

(s)          Linked Accounts. The Seller shall not permit any “Linked Account”
(as defined in the Lock-Box Agreement with Bank of America, National
Association) to exist with respect to any Lock-Box Account maintained at Bank of
America, National Association.

 

 IV-5 

 

  

(t)          Seller’s Tax Status. The Seller will remain a “disregarded entity”
within the meaning of U.S. Treasury Regulation § 301.7701-3 for U.S. federal
income tax purposes that is wholly owned by a “United States person” (within the
meaning of Section 7701(a)(30) of the Code). No action will be taken that would
cause the Seller to (i) be treated other than as a “disregarded entity” within
the meaning of U.S. Treasury Regulation § 301.7701-3 for U.S. federal income tax
purposes that is wholly owned by a “United States person” (within the meaning of
Section 7701(a)(30) of the Code) or (ii) become an association taxable as a
corporation or a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes.

 

2.           Covenants of the Servicer. At all times from the date hereof until
the Final Payout Date:

 

(a)          Financial Reporting. The Servicer will maintain a system of
accounting established and administered in accordance with generally accepted
accounting principles as in effect in the appropriate jurisdiction, and the
Servicer shall furnish to the Administrator and each Purchaser Agent:

 

(i)           Annual Reporting. Promptly upon completion and in no event later
than 120 days after the close of each fiscal year of Cooper Tire, annual audited
financial statements of Cooper Tire and its consolidated subsidiaries certified
by an accounting firm of nationally recognized standing or otherwise reasonably
acceptable to the Administrator and each such Purchaser Agent, prepared in
accordance with generally accepted accounting principles, including consolidated
balance sheets as of the end of such period, consolidated statements of income,
related profit and loss and reconciliation of surplus statements, and a
statement of changes in financial position.

 

(ii)          Quarterly Reporting. Promptly upon completion and in no event
later than 60 days after the close of each financial quarter of Cooper Tire,
unaudited financial statements of Cooper Tire certified by a designated
financial officer of Cooper Tire prepared in accordance with generally accepted
accounting principles, including consolidated balance sheets of Cooper Tire as
of the end of such period and related profit and loss and reconciliation of
surplus statements.

 

(iii)         Compliance Certificates. Together with the annual report required
above, a compliance certificate in form and substance acceptable to the
Administrator and each Purchaser Agent signed by its chief accounting officer or
treasurer solely in their capacities as officers of the Servicer stating that no
Termination Event or Unmatured Termination Event exists, or if any Termination
Event or Unmatured Termination Event exists, stating the nature and status
thereof.

 

(iv)         Information Packages. As soon as available and in any event not
later than two Business Days prior to the Settlement Date, an Information
Package as of the most recently completed calendar month.

 

(v)          “Compliance Certificate” under Credit Agreement. As and when each
“Compliance Certificate” is delivered under the revolving credit agreement
described in clause (m) of Exhibit V to this Agreement, an executed copy of such
certificate.

 

 IV-6 

 

  

(vi)         Other Information. Such other information (including non-financial
information) as the Administrator or any Purchaser Agent may from time to time
reasonably request.

 

(b)          Notices. The Servicer will notify the Administrator and each
Purchaser Agent in writing of any of the following events promptly upon (but in
no event later than three Business Days after) a financial or other officer
learning of the occurrence thereof, with such notice describing the same, and if
applicable, the steps being taken by the Person(s) affected with respect
thereto:

 

(i)           Notice of Termination Events or Unmatured Termination Events. A
statement of the chief financial officer or chief accounting officer of the
Servicer setting forth details of any Termination Event or Unmatured Termination
Event and the action which the Servicer proposes to take with respect thereto.

 

(ii)          Representations and Warranties. The failure of any representation
or warranty to be true (when made or at any time thereafter) with respect to the
Pool Receivables.

 

(iii)         Litigation. The institution of any litigation, arbitration
proceeding or governmental proceeding which could reasonably be expected to have
a Material Adverse Effect.

 

(iv)         Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon
the Pool Receivables or Collections with respect thereto, (B) any Person other
than the Seller, the Servicer or the Administrator shall obtain any rights or
direct any action with respect to any Lock Box Account (or related lock-box or
post office box) or (C) any Obligor shall receive any change in payment
instructions with respect to Pool Receivable(s) from a Person other than the
Servicer or the Administrator.

 

(c)          Conduct of Business. The Servicer will carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted and will do all things necessary to
remain duly incorporated, validly existing and in good standing as a domestic
corporation in its jurisdiction of incorporation and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted if the failure to have such authority could reasonably be expected to
have a Material Adverse Effect.

 

(d)          Compliance with Laws. The Servicer will comply with all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject if the failure to comply could reasonably be expected to
have a Material Adverse Effect.

 

 IV-7 

 

  

(e)          Furnishing of Information and Inspection of Receivables. The
Servicer will furnish to the Administrator and each Purchaser Agent from time to
time such information with respect to the Pool Receivables as the Administrator
or such Purchaser Agent may reasonably request. The Servicer will, at the
Servicer’s expense, at any time and from time to time during regular business
hours with prior written notice (i) permit the Administrator or any Purchaser
Agent, or their respective agents or representatives, (A) to examine and make
copies of and abstracts from all books and records relating to the Pool
Receivables or other Pool Assets and (B) to visit the offices and properties of
the Servicer for the purpose of examining such books and records, and to discuss
matters relating to the Pool Receivables, other Pool Assets or the Servicer’s
performance hereunder or under the other Transaction Documents to which it is a
party with any of the officers, directors, employees or independent public
accountants of the Servicer (provided that representatives of the Servicer are
present during such discussions) having knowledge of such matters and
(ii) without limiting the provisions of clause (i) above, during regular
business hours, at the Servicer’s expense, upon reasonable prior written notice
from the Administrator, permit certified public accountants or other auditors
acceptable to the Administrator and the Purchaser Agents to conduct, a review of
its books and records with respect to the Pool Receivables.

 

(f)           Payments on Receivables, Accounts. The Servicer will at all times
instruct all Obligors to deliver payments on the Pool Receivables to a Lock-Box
Account. If any such payments or other Collections are received by the Servicer,
it shall hold such payments in trust for the benefit of the Administrator and
the Purchasers and promptly (but in any event within two Business Days after
receipt) remit such funds into a Lock-Box Account. The Servicer will cause each
Lock-Box Bank to comply with the terms of each applicable Lock-Box Agreement.
The Servicer will not permit the funds other than Collections on Pool
Receivables and other Pool Assets to be deposited into any Lock-Box Account. If
such funds are nevertheless deposited into any Lock-Box Account, the Servicer
will promptly identify such funds for segregation. The Servicer will not
commingle Collections or other funds to which the Administrator, any Purchaser
Agent or any Purchaser is entitled with any other funds. The Servicer shall only
add, a Lock-Box Bank (or the related lock-box or post office box), or Lock-Box
Account to those listed on Schedule II to this Agreement, if the Administrator
has received notice of such addition, a copy of any new Lock-Box Agreement and
an executed and acknowledged copy of a Lock-Box Agreement in form and substance
acceptable to the Administrator from any such new Lock-Box Bank. The Servicer
shall only terminate a Lock-Box Bank or close a Lock-Box Account (or the related
lock-box or post office box), upon 30 days’ advance notice to the Administrator.

 

(g)          Extension or Amendment of Pool Receivables. Except as otherwise
permitted in Section 4.2 of this Agreement, the Servicer will not extend, amend
or otherwise modify the terms of any Pool Receivable, or amend, modify or waive
any term or condition of any Contract related thereto, without the prior written
consent of the Administrator and the Majority Purchaser Agents. The Servicer
shall at its expense, timely and fully perform and comply with all material
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Pool Receivables, and timely and fully comply in all
material respects with the Credit and Collection Policy with regard to each Pool
Receivable and the related Contract.

 

(h)          Change in Business. The Servicer will not (i) make any change in
the character of its business, which change would impair the collectibility of
any Pool Receivable or (ii) make any change in any Credit and Collection Policy
that could reasonably be expected to adversely affect the collectibility of the
Pool Receivables, the enforceability of any related Contract or its ability to
perform its obligations under the related Contract or the Transaction Documents,
in the case of either (i) or (ii) above, without the prior written consent of
the Administrator and each Purchaser Agent. The Servicer shall not make any
change in any Credit and Collection Policy without giving prior written notice
thereof to the Administrator and each Purchaser Agent.

 

 IV-8 

 

  

(i)           Records. The Servicer will maintain and implement administrative
and operating procedures (including an ability to recreate records evidencing
Pool Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).

 

(j)           Change in Payment Instructions to Obligors. The Servicer shall not
add to, replace or terminate any of the Lock-Box Accounts (or any related
lock-box or post office box) listed in Schedule II hereto or make any change in
its instructions to the Obligors regarding payments to be made to the Lock-Box
Accounts (or any related lock-box or post office box), unless the Administrator
and each Purchaser Agent shall have received (x) prior written notice of such
addition, termination or change and (y) signed and acknowledged Lock-Box
Agreements with respect to such new Lock-Box Accounts (or any related lock-box
or post office box).

 

(k)          Ownership Interest, Etc. The Servicer shall, at its expense, take
all action necessary or desirable to establish and maintain a valid and
enforceable undivided percentage ownership or security interest, to the extent
of the Purchased Interest, in the Pool Receivables, the Related Security and
Collections with respect thereto, and a first priority perfected security
interest in the Pool Assets, in each case free and clear of any Adverse Claim in
favor of the Administrator (on behalf of the Purchasers), including taking such
action to perfect, protect or more fully evidence the interest of the
Administrator (on behalf of the Purchasers) as the Administrator or any
Purchaser Agent, may reasonably request.

 

(l)           Anti-Money Laundering/International Trade Law Compliance. The
Servicer will not become a Sanctioned Person. No Covered Entity, either in its
own right or through any third party, will (i) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (ii) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(iii) engage in any dealings or transactions prohibited by any Anti-Terrorism
Law or (iv) use the proceeds of any Purchase to fund any operations in, finance
any investments or activities in, or, make any payments to, a Sanctioned Country
or Sanctioned Person in violation of any Anti-Terrorism Law. The funds used to
repay each Purchase will not be derived from any unlawful activity. The Servicer
shall comply with all Anti-Terrorism Laws. The Servicer shall promptly notify
the Administrator in writing upon the occurrence of a Reportable Compliance
Event.

 

(m)         Linked Accounts. The Servicer shall not permit any “Linked Account”
(as defined in the Lock-Box Agreement with Bank of America, National
Association) to exist with respect to any Lock-Box Account maintained at Bank of
America, National Association.

 

(n)          Seller’s Tax Status. The Servicer shall not take or cause any
action to be taken that could result in the Seller (i) being treated other than
as a “disregarded entity” within the meaning of U.S. Treasury Regulation §
301.7701-3 for U.S. federal income tax purposes or (ii) becoming an association
taxable as a corporation or a publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes.

 

 IV-9 

 

  

3.           Separate Existence. Each of the Seller and the Servicer hereby
acknowledges that the Purchasers and the Administrator are entering into the
transactions contemplated by this Agreement and the other Transaction Documents
in reliance upon the Seller’s identity as a legal entity separate from Cooper
Tire, the Originators and their respective Affiliates. Therefore, from and after
the date hereof, each of the Seller and the Servicer shall take all steps
specifically required by this Agreement or reasonably required by the
Administrator or any Purchaser Agent to continue the Seller’s identity as a
separate legal entity and to make it apparent to third Persons that the Seller
is an entity with assets and liabilities distinct from those of Cooper Tire, any
Originator and any other Person, and is not a division of Cooper Tire, any
Originator or any other Person. Without limiting the generality of the foregoing
and in addition to and consistent with the other covenants set forth herein,
each of the Seller and the Servicer shall take such actions as shall be required
in order that:

 

(a)          The Seller will be a limited liability company whose primary
activities are restricted in its operating agreement to: (i) purchasing or
otherwise acquiring from the Originators, owning, holding, granting security
interests or selling interests in Pool Assets, (ii) entering into agreements for
the selling and servicing of the Receivables Pool, and (iii) conducting such
other activities as it deems necessary or appropriate to carry out its primary
activities;

 

(b)          The Seller shall not engage in any business or activity, or incur
any indebtedness or liability (including, without limitation, any assumption or
guaranty of any obligation of Cooper Tire, any Originator or any Affiliate
thereof), other than as expressly permitted by the Transaction Documents;

 

(c)          (i) Not less than one member of the Seller’s Board of Directors
(the “Independent Director”) shall be a natural person (A) who is not at the
time of initial appointment and has not been at any time during the five (5)
years preceding such appointment: (1) an equityholder, director (other than the
Independent Director), officer, employee, member, manager, attorney or partner
of Cooper Tire, Seller or any of their Affiliates; (2) a customer of, supplier
to or other person who derives more than 1% of its purchases or revenues from
its activities with Cooper Tire, Seller or any of their Affiliates; (3) a person
or other entity controlling, controlled by or under common control with any such
equity holder, partner, member, manager customer, supplier or other person; or
(4) a member of the immediate family of any such equity holder, director,
officer, employee, member, manager, partner, customer, supplier or other person
and (B) who has (1) prior experience as an independent director for a
corporation or an independent manager of a limited liability company whose
charter documents required the unanimous consent of all independent director or
independent managers thereof before such corporation could consent to the
institution of bankruptcy or insolvency proceedings against it or could file a
petition seeking relief under any applicable federal or state law relating to
bankruptcy and (2) at least three years of employment experience with one or
more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities.
Under this clause (c), the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of management,
policies or activities of a Person, whether through ownership of voting
securities, by contract or otherwise. (ii) The operating agreement of the Seller
shall provide that: (A) the Seller’s Board of Directors shall not approve, or
take any other action to cause the filing of, a voluntary bankruptcy petition
with respect to the Seller unless the Independent Director shall approve the
taking of such action in writing before the taking of such action, and (B) such
provision cannot be amended without the prior written consent of the Independent
Director;

 

 IV-10 

 

  

(d)          The Independent Director shall not at any time serve as a trustee
in bankruptcy for the Seller, Cooper Tire, any Originator or any of their
respective Affiliates;

 

(e)          The Seller shall conduct its affairs strictly in accordance with
its organizational documents and observe all necessary, appropriate and
customary company formalities, including, but not limited to, holding all
regular and special members’ and board of managers’ meetings appropriate to
authorize all limited liability company action, keeping separate and accurate
minutes of its meetings, passing all resolutions or consents necessary to
authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts;

 

(f)           Any employee, consultant or agent of the Seller will be
compensated from the Seller’s funds for services provided to the Seller, and to
the extent that Seller shares the same officers or other employees as Cooper
Tire or any Originator (or any other Affiliate thereof), the salaries and
expenses relating to providing benefits to such officers and other employees
shall be fairly allocated among such entities, and each such entity shall bear
its fair share of the salary and benefit costs associated with such common
officers and employees. The Seller will not engage any agents other than its
attorneys, auditors and other professionals, and a servicer and any other agent
contemplated by the Transaction Documents for the Receivables Pool, which
servicer will be fully compensated for its services by payment of the Servicing
Fee, and a manager, which manager will be fully compensated from the Seller’s
funds;

 

(g)          The Seller will contract with the Servicer to perform for the
Seller all operations required on a daily basis to service the Receivables Pool.
The Seller will pay the Servicer the Servicing Fee pursuant hereto. Except as
otherwise permitted by this Agreement, the Seller will not incur any material
indirect or overhead expenses for items shared with Cooper Tire or any
Originator (or any other Affiliate thereof) that are not reflected in the
Servicing Fee. To the extent, if any, that the Seller (or any Affiliate thereof)
shares items of expenses not reflected in the Servicing Fee or the manager’s
fee, such as legal, auditing and other professional services, such expenses will
be allocated to the extent practical on the basis of actual use or the value of
services rendered, and otherwise on a basis reasonably related to the actual use
or the value of services rendered; it being understood that Cooper Tire, in its
capacity as Servicer, shall pay all expenses relating to the preparation,
negotiation, execution and delivery of the Transaction Documents, including
legal, agency and other fees;

 

(h)          The Seller’s operating expenses will not be paid by Cooper Tire or
any Originator or any Affiliate thereof;

 

(i)           The Seller will have its own separate stationery;

 

(j)           The Seller’s books and records will be maintained separately from
those of Cooper Tire, each Originator and any other Affiliate thereof and in a
manner such that it will not be difficult or costly to segregate, ascertain or
otherwise identify the assets and liabilities of Seller;

 

 IV-11 

 

  

(k)          All financial statements of Cooper Tire or any Originator or any
Affiliate thereof that are consolidated to include Seller will disclose that (i)
the Seller’s sole business consists of the purchase or acceptance through
capital contributions of the Receivables and Related Rights from the Originators
and the subsequent retransfer of or granting of a security interest in such
Receivables and Related Rights to certain purchasers party to this Agreement,
(ii) the Seller is a separate legal entity with its own separate creditors who
will be entitled, upon its liquidation, to be satisfied out of the Seller’s
assets prior to any assets or value in the Seller becoming available to the
Seller’s equity holders and (iii) the assets of the Seller are not available to
pay creditors of Cooper Tire or the Originators or any other Affiliates of
Cooper Tire or the Originators;

 

(l)           The Seller’s assets will be maintained in a manner that
facilitates their identification and segregation from those of Cooper Tire, the
Originators or any Affiliates thereof;

 

(m)         The Seller will strictly observe corporate formalities in its
dealings with Cooper Tire, the Originators or any Affiliates thereof, and funds
or other assets of the Seller will not be commingled with those of Cooper Tire,
the Originators or any Affiliates thereof except as permitted by this Agreement
in connection with servicing the Pool Receivables. The Seller shall not maintain
joint bank accounts or other depository accounts to which Cooper Tire or any
Affiliate thereof (other than Cooper Tire in its capacity as the Servicer) has
independent access. The Seller is not named, and has not entered into any
agreement to be named, directly or indirectly, as a direct or contingent
beneficiary or loss payee on any insurance policy with respect to any loss
relating to the property of Cooper Tire, the Originators or any Subsidiaries or
other Affiliates thereof. The Seller will pay to the appropriate Affiliate the
marginal increase or, in the absence of such increase, the market amount of its
portion of the premium payable with respect to any insurance policy that covers
the Seller and such Affiliate;

 

(n)          The Seller will maintain arm’s-length relationships with Cooper
Tire, the Originators (and any Affiliates thereof). Any Person that renders or
otherwise furnishes services to the Seller will be compensated by the Seller at
market rates for such services it renders or otherwise furnishes to the Seller.
Neither the Seller on the one hand, nor Cooper Tire or any Originator, on the
other hand, will be or will hold itself out to be responsible for the debts of
the other or the decisions or actions respecting the daily business and affairs
of the other. The Seller, Cooper Tire and the Originators will immediately
correct any known misrepresentation with respect to the foregoing, and they will
not operate or purport to operate as an integrated single economic unit with
respect to each other or in their dealing with any other entity;

 

(o)          The Seller shall have a separate area from Cooper Tire and each
Originator for its business (which may be located at the same address as such
entities) and to the extent that any other such entity has offices in the same
location, there shall be a fair and appropriate allocation of overhead costs
between them, and each shall bear its fair share of such expenses; and

 

(p)          To the extent not already covered in paragraphs (a) through (o)
above, Seller shall comply and/or act in accordance with the provisions of
Section 6.4 of the Sale Agreement.

 

 IV-12 

 

 

EXHIBIT V 

TERMINATION EVENTS

 

Each of the following shall be a “Termination Event”:

 

(a)          (i)          the Seller, Cooper Tire, any Originator or the
Servicer shall fail to perform or observe any term, covenant or agreement under
this Agreement or any other Transaction Document and, except as otherwise
provided herein, such failure, solely to the extent capable of cure, shall
continue for 30 days after the earlier of any such Person’s knowledge or notice
thereof or (ii) the Seller or the Servicer shall fail to make when due any
payment or deposit to be made by it under this Agreement or any other
Transaction Document and such failure shall remain unremedied for two Business
Days after the earlier of the Seller, Cooper Tire, any Originator or the
Servicer having knowledge or notice of such failure;

 

(b)          Cooper Tire (or any Affiliate thereof) shall fail to transfer to
any successor Servicer, when required, any rights pursuant to this Agreement
that Cooper Tire (or such Affiliate) then has as Servicer;

 

(c)          any representation or warranty made or deemed made by the Seller,
the Servicer or any Originator (or any of their respective officers) under or in
connection with this Agreement or any other Transaction Document, or any
information or report delivered by the Seller, the Servicer or any Originator
pursuant to this Agreement or any other Transaction Document, shall prove to
have been incorrect or untrue in any material respect when made or deemed made
or delivered;

 

(d)          the Seller or the Servicer shall fail to deliver any Information
Package when due pursuant to this Agreement, and such failure shall remain
unremedied for two Business Days after the earlier of such Person’s knowledge or
notice thereof;

 

(e)          this Agreement or any purchase or reinvestment pursuant to this
Agreement shall for any reason: (i) cease to create, or the Purchased Interest
shall for any reason cease to be, a valid and enforceable first priority
perfected undivided percentage ownership or security interest to the extent of
the Purchased Interest in each Pool Receivable, the Related Security and
Collections with respect thereto, free and clear of any Adverse Claim, or (ii)
cease to create with respect to the Pool Assets, or the interest of the
Administrator (for the benefit of the Purchasers) with respect to such Pool
Assets shall cease to be, a valid and enforceable first priority perfected
security interest, free and clear of any Adverse Claim;

 

(f)           the Seller, Cooper Tire, the Servicer or any Originator shall
generally not pay its debts as such debts become due, shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against the
Seller, Cooper Tire, the Servicer or any Originator seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 60 days, or any of the actions
sought in such proceeding (including the entry of an order for relief against,
or the appointment of a receiver, trustee, custodian or other similar official
for, it or for any substantial part of its property) shall occur; or the Seller,
Cooper Tire, the Servicer or any Originator shall take any corporate action to
authorize any of the actions set forth above in this paragraph;

 

 V-1 

 

  

(g)          (i) the (A) Default Ratio shall exceed 2.0%, (B) Delinquency Ratio
shall exceed 4.5%, (ii) the average for three consecutive calendar months of:
(A) the Default Ratio shall exceed 1.5%, (B) the Delinquency Ratio shall exceed
3.5%, or (C) the Dilution Ratio shall exceed 10.0% or (iii) Days’ Sales
Outstanding exceeds 68 days;

 

(h)          a Change in Control shall occur;

 

(i)           the Purchased Interest shall exceed 100% for two (2) Business Days
after the earlier of the Seller’s or Servicer’s knowledge or notice thereof;

 

(j)           (i) the Seller or Cooper Tire shall fail to pay any principal of
or premium or interest on any of its Debt that is outstanding in a principal
amount of at least $50,000,000 in the aggregate when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement, mortgage, indenture or instrument
relating to such Debt (whether or not such failure shall have been waived under
the related agreement); (ii) any other event shall occur or condition shall
exist under any agreement, mortgage, indenture or instrument relating to any
such Debt (as referred to in clause (i) of this subsection (j)) and shall
continue after the applicable grace period, if any, specified in such agreement,
mortgage, indenture or instrument (whether or not such failure shall have been
waived under the related agreement), if the effect of such event or condition is
to give the applicable debtholders the right (whether acted upon or not) to
accelerate the maturity of such Debt (as referred to in clause (i) of this
subsection (j)), or (iii) any such Debt shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case before
the stated maturity thereof;

 

(k)          except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, either the Internal Revenue
Service or the Pension Benefit Guaranty Corporation shall have filed one or more
notices of lien asserting a claim or claims pursuant to the Internal Revenue
Code, or ERISA, as applicable, against the assets of Seller, any Originator,
Cooper Tire or any ERISA Affiliate and such lien shall have been filed and not
released within 10 days; or

 

(l)           Cooper Tire shall fail to perform any of its obligations under the
Performance Guaranty.

 

 V-2 

 

 

SCHEDULE I

CREDIT AND COLLECTION POLICY

 

 Schedule I-1 

 

 

SCHEDULE II

LOCK-BOX BANKS AND LOCK-BOX ACCOUNTS

 

 

Schedule II-1

 

 

SCHEDULE III

 

TRADE NAMES

 

Cooper Tires

 

Schedule III-1

 

 

SCHEDULE IV

 

ACTIONS AND PROCEEDINGS

 

None

 

Schedule IV-1

 

 

SCHEDULE V

 

PURCHASER GROUPS AND MAXIMUM COMMITMENTS

 

Purchaser Group of PNC Bank, National Association

 

Party  Capacity  Maximum
Commitment   Pro Rata Share  PNC Bank, National Association  Related Committed
Purchaser  $150,000,000    N/A  PNC Bank, National Association  LC Participant
and LC Bank  $150,000,000    100% PNC Bank, National Association  Purchaser
Agent   N/A    N/A 

 

Schedule V-1

 

 

ANNEX A

 

FORM OF INFORMATION PACKAGE

 

[tv486456_ex10-2img7.jpg]

 

 Annex A-1 

 

 

[tv486456_ex10-2img8.jpg]

 

 Annex A-2 

 

 

ANNEX B

 

FORM OF PURCHASE NOTICE

 

Dated as of [________ __, 20__]

 

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, PA 15222-2707

 

[Each Purchaser Agent]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Second Amended and Restated Receivables Purchase
Agreement, dated as of February 15, 2018 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “Receivables Purchase
Agreement”), among Cooper Receivables LLC, as Seller, Cooper Tire & Rubber
Company, as Servicer, the various Purchasers and Purchaser Agents from time to
time party thereto, the LC Participants from time to time party thereto, and PNC
Bank, National Association, as Administrator and as LC Bank. Capitalized terms
used in this Purchase Notice and not otherwise defined herein shall have the
meanings assigned thereto in the Receivables Purchase Agreement.

 

[This letter constitutes a Purchase Notice pursuant to Section 1.2(a) of the
Receivables Purchase Agreement. Seller desires to sell an undivided variable
interest in a pool of receivables on ___________, [20__], for a purchase price
of $____________.1 Subsequent to this Purchase, and after giving effect to the
increase in the Aggregate Capital, the Purchased Interest will be $___________.]

 

[This letter constitutes a notice pursuant to Section 1.13(a) of the Receivables
Purchase Agreement. The Seller desires that the LC Bank [issue][transfer]
Letters of Credit [currently issued under the [___________]] on __________,
[20__], with a face amount of $____________ (see attached schedule for Letters
of Credit to be transferred). Subsequent to this transfer, the LC Participation
Amount will be $_______ and the aggregate outstanding Capital will be
$____________.]

 

Seller hereby represents and warrants as of the date hereof, and as of the date
of Purchase, as follows:

 

 



1 Such amount shall not be less than $300,000 (or such lesser amount as agreed
to by the Administrator and the Majority Purchaser Agents) and shall be in
integral multiples of $100,000 with respect to each Purchaser Group.

 

Annex B-1

 

 

(i) the representations and warranties contained in Exhibit III of the
Receivables Purchase Agreement are true and correct in all material respects on
and as of the date of such purchase as though made on and as of such date
(except for representations and warranties which apply as to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date);

 

(ii) no event has occurred and is continuing, or would result from such
purchase, that constitutes a Termination Event or Unmatured Termination Event;

 

(iii) the sum of the Aggregate Capital plus the LC Participation Amount, after
giving effect to any such purchase or reinvestment shall not be greater than the
Purchase Limit, and the Purchased Interest will not exceed 100%; and

 

(iv) the Facility Termination Date has not occurred.

 

Annex B-2

 

 

IN WITNESS WHEREOF, the undersigned has caused this Purchase Notice to be
executed by its duly authorized officer as of the date first above written.

 

  COOPER RECEIVABLES LLC       By:     Name Printed: 
                              Title:  

 

Annex B-3

 

 

ANNEX C

 

FORM OF ASSUMPTION AGREEMENT

 

Dated as of [__________ __, 20__]

 

THIS ASSUMPTION AGREEMENT (this “AGREEMENT”), dated as of [______ __, ____], is
among COOPER RECEIVABLES LLC (the “Seller”), [________], as purchaser (the
“[_____] Conduit Purchaser”), [________], as the related committed purchaser
(the “[______] Related Committed Purchaser”), [________], as related lc
participant (the “[_____] LC Participant” and together with the Conduit
Purchaser and the Related Committed Purchaser, the “[_____] Purchasers”), and
[________], as agent for the [_____] Purchasers (the “[______] Purchaser Agent”
and together with the [_____] Purchasers, the “[_______] Purchaser Group”).

 

BACKGROUND

 

The Seller and various others are parties to that certain Second Amended and
Restated Receivables Purchase Agreement dated as of February 15, 2018 (as
amended, restated, supplemented or otherwise modified through the date hereof,
the “Receivables Purchase Agreement”). Capitalized terms used and not otherwise
defined herein have the respective meaning assigned to such terms in the
Receivables Purchase Agreement.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1. This letter constitutes an Assumption Agreement pursuant to Section
1.2(f) of the Receivables Purchase Agreement. The Seller desires [the [_____]
Purchasers] [the [______] Related Committed Purchaser][______] related LC
Participant] to [become Purchasers under] [increase its existing Commitment
under] the Receivables Purchase Agreement and upon the terms and subject to the
conditions set forth in the Receivables Purchase Agreement, the [________]
Purchasers agree to [become Purchasers thereunder] [increase its Commitment in
an amount equal to the amount set forth as the “Commitment” under the signature
of such [______] Related Committed Purchaser hereto] [increase its Commitment in
an amount equal to the amount set forth as the “Commitment” under the signature
of such [______] related LC Participant hereto].

 

Seller hereby represents and warrants to the [________] Purchasers as of the
date hereof, as follows:

 

(i) the representations and warranties of the Seller contained in Exhibit III of
the Receivables Purchase Agreement are true and correct in all material respects
on and as the date of such purchase or reinvestment as though made on and as of
such date (except for representations and warranties which apply as to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date);

 



Annex C-1

 

 

(ii) no event has occurred and is continuing, or would result from such purchase
or reinvestment, that constitutes a Termination Event or an Unmatured
Termination Event; and

 

(iii) the Facility Termination Date has not occurred.

 

SECTION 2. Upon execution and delivery of this Agreement by the Seller and each
member of the [______] Purchaser Group, satisfaction of the other conditions to
assignment specified in Section 1.2(f) of the Receivables Purchase Agreement
(including the written consent of the Administrator and each Purchaser Agent)
and receipt by the Administrator and Seller of counterparts of this Agreement
(whether by facsimile or otherwise) executed by each of the parties hereto, [the
[_____] Purchasers shall become a party to, and have the rights and obligations
of Purchasers under, the Receivables Purchase Agreement][the [______] Related
Committed Purchaser shall increase its Commitment in the amount set forth as the
“Commitment” under the signature of the [______] Related Committed Purchaser
hereto][the [______] related LC Participant shall increase its Commitment in the
amount set forth as the “Commitment” under the signature of the [______] related
LC Participant hereto].

 

SECTION 3. Each party hereto hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, any Conduit
Purchaser, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or other proceeding under any federal or state
bankruptcy or similar law, for one year and one day after the latest maturing
Note issued by such Conduit Purchaser is paid in full. The covenant contained in
this paragraph shall survive any termination of the Receivables Purchase
Agreement.

 

SECTION 4. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK) EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF A SECURITY
INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK. This
Agreement may not be amended, supplemented or waived except pursuant to a
writing signed by the party to be charged. This Agreement may be executed in
counterparts, and by the different parties on different counterparts, each of
which shall constitute an original, but all together shall constitute one and
the same agreement.

 

(continued on following page)

 

Annex C-2

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

  [___________], as a Conduit Purchaser

 

  By:     Name Printed:      Title:  

 

  [Address]   [___________], as a Related Committed Purchaser

 

  By:     Name Printed:     Title:  

 

  [Address]   [Commitment]       [___________], as a related LC Participant

 

  By:     Name Printed:     Title:  

 

  [Address]   [Commitment]   [_____________], as Purchaser Agent for [_________]

 

  By:     Name Printed:     Title:  

 

  [Address]

 

Annex C-3

 

 

COOPER RECEIVABLES LLC, as Seller

 

By:     Name Printed:     Title:    

 

Consented and Agreed:

 

PNC BANK, NATIONAL ASSOCIATION, as Administrator

 

By:     Name Printed:     Title:    

 

Address: PNC Bank, National Association   Three PNC Plaza   255 Fifth Avenue  
Pittsburgh, Pennsylvania 15222-2707

 

PNC BANK, NATIONAL ASSOCIATION, as LC Bank

 

By:     Name Printed:     Title:    

 

Address: PNC Bank, National Association   Three PNC Plaza   255 Fifth Avenue  
Pittsburgh, Pennsylvania 15222-2707

 

[THE PURCHASER AGENTS]

 

By:     Name Printed:     Title:    

 

[Address]

 

Annex C-4

 

 

ANNEX D

 

FORM OF TRANSFER SUPPLEMENT

 

Dated as of [_______ __, 20__]

 

Section 1.

 

Commitment assigned: $_________ Assignor’s remaining Commitment: $_________
Capital allocable to Commitment assigned: $_________ Assignor’s remaining
Capital: $_________ Discount (if any) allocable to   Capital assigned:
$_________ Discount(if any) allocable to Assignor’s remaining Capital:
$_________

 

Section 2.

 

Effective Date of this Transfer Supplement:   [__________]

 

Upon execution and delivery of this Transfer Supplement by transferee and
transferor and the satisfaction of the other conditions to assignment specified
in Section 6.3(c) of the Receivables Purchase Agreement (as defined below), from
and after the effective date specified above, the transferee shall become a
party to, and have the rights and obligations of a Committed Purchaser under,
the Second Amended and Restated Receivables Purchase Agreement, dated as of
February 15, 2018 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Purchase Agreement”), among Cooper
Receivables LLC, as Seller, Cooper Tire & Rubber Company, LLC, as initial
Servicer, the various Purchasers and Purchaser Groups from time to time party
thereto, the various LC Participants from time to time party thereto, and PNC
Bank, National Association, as Administrator and as LC Bank.

 

Annex D-1

 

 

ASSIGNOR: [_________], as a Related Committed Purchaser

 

  By:     Name:     Title:  

 

ASSIGNEE: [_________], as a Purchasing Related Committed Purchaser

 

  By:     Name:     Title:  

 

[Address]

 

Accepted as of date first above

written:

 

[___________], as Purchaser Agent for

the [______] Purchaser Group

 

By:       Name:       Title:    

 

[Accepted as of the date first above written]:2

 

COOPER RECEIVABLES LLC

 

By:     Name:     Title:    

 

[Address]

 

 



2 Consent only required prior to the occurrence of a Termination Event (such
consent not to be unreasonably withheld).

 

Annex D-2

 

 

ANNEX E

 

FORM OF PAYDOWN NOTICE

 

Dated as of [_____________ __, 20__]

 

Cooper Tire & Rubber Company

701 Lima Avenue

Findlay, OH 45840

Attention: Philip G. Weaver

 

PNC Bank, National Association

Three PNC Plaza

255 Fifth Avenue

Pittsburgh, Pennsylvania 15222-2707

Attention: Robyn Reeher

 

[Each other Purchaser Agent]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Second Amended and Restated Receivables Purchase
Agreement, dated as of February 15, 2018 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “Receivables Purchase
Agreement”), among Cooper Receivables LLC, as Seller, Cooper Tire & Rubber
Company, as Servicer, the various Purchasers and Purchaser Agents from time to
time party thereto, the LC Participants from time to time party thereto and PNC
Bank, National Association, as Administrator and as LC Bank. Capitalized terms
used in this paydown notice and not otherwise defined herein shall have the
meanings assigned thereto in the Receivables Purchase Agreement.

 

This letter constitutes a paydown notice pursuant to Section 1.4(f)(i) of the
Receivables Purchase Agreement. The Seller desires to reduce the Aggregate
Capital on ____________, _____3 by the application of $___________ in cash to
pay Aggregate Capital and Discount to accrue (until such cash can be used to pay
commercial paper notes) with respect to such Aggregate Capital, together with
all costs related to such reduction of Aggregate Capital. Subsequent to this
paydown, the aggregate outstanding Capital will be $___________.

 

 



3       Notice must be given not later than 2:00 p.m. New York City time on the
date that is one Business Day prior to the date of such reduction for any amount
of reduction of the Aggregate Capital (or any amount as agreed to by the
Administrator and the Majority Purchaser Agents).

 

Annex E-1

 

 

IN WITNESS WHEREOF, the undersigned has caused this paydown notice to be
executed by its duly authorized officer as of the date first above written.

 

  COOPER RECEIVABLES LLC         By:                                Name:    
Title:  

 

Annex E-2

 

 

ANNEX F

 

FORM OF LETTER OF CREDIT APPLICATION

 

[tv486456_ex10-2img9.jpg]

 

 Annex F-1 

 

 

[tv486456_ex10-2img10.jpg]

 

 Annex F-2 

 

 

[tv486456_ex10-2img11.jpg]

 

 Annex F-3 

 

 

ANNEX G

 

CLOSING MEMORANDUM

 

 Annex G-1 

 

 

EXECUTION VERSION

 

CLOSING MEMORANDUM

 

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

among

 

COOPER RECEIVABLES LLC,

as Seller

 

COOPER TIRE & RUBBER COMPANY,

as initial Servicer

 

THE VARIOUS CONDUIT PURCHASERS, RELATED COMMITTED PURCHASERS AND LC
PARTICIPANTS,

as Purchasers

 

THE VARIOUS PURCHASER AGENTS,

as Purchaser Agents

 

and

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrator and LC Bank

 

For February 15, 2018 Closing

 

 Annex G-2 

 

 

Abbreviations:

 

Administrator PNC Cooper Cooper Tire & Rubber Company Cooper Parties Cooper and
Seller JD Jones Day, special counsel to the Cooper Parties LC Bank PNC MB Mayer
Brown LLP, special counsel to Administrator Originator Cooper PNC PNC Bank,
National Association Purchaser PNC Seller Cooper Receivables LLC Servicer Cooper

 



 Annex G-3 

 

 

Document   Responsible Party   Signatures Needed           A.   BASIC DOCUMENTS
        1. Second Amended and Restated Receivables Purchase Agreement   MB  

¨ Seller

¨ Servicer

¨ Administrator

¨ Purchasers

¨ LC Bank

              Exhibit I Definitions   Incorporated       Exhibit II Conditions
of Purchases   Incorporated     Exhibit III Representations and Warranties  
Incorporated     Exhibit IV Covenants   Incorporated     Exhibit V Terminations
Events   Incorporated                 Schedule I Credit and Collection Policy  
Cooper     Schedule II Lock-Box Banks and Lock-Box Accounts   PNC/Cooper    
Schedule III Trade Names   Cooper     Schedule IV Actions and Proceedings  
Cooper                 Annex A Form of Information Package   PNC/Cooper    
Annex B-1 Form of Purchase Notice   Incorporated     Annex B-2 Form of Issuance
Notice   Incorporated     Annex C Form of Assumption Agreement   Incorporated  
  Annex D Form of Transfer Supplement   Incorporated     Annex E Form of Paydown
Notice   Incorporated     Annex F Form of Letter of Credit Application   PNC    
Annex G Closing Memorandum   MB               2. Amended and Restated Fee Letter
  MB  

¨ Seller

¨ Servicer

¨ Administrator

¨ Purchasers

¨ LC Bank

            B. UNIFORM COMMERCIAL CODE FILING DOCUMENTATION        

 

 Annex G-4 

 

 

Document   Responsible Party   Signatures Needed             3. UCC lien
searches against the Borrower in the State of Delaware   JD   N/A             4.
UCC lien searches against the Originator in the State in the State of Delaware  
JD   N/A           C. DOCUMENTATION AS TO AUTHORITY, INCUMBENCY AND OTHER
MATTERS WITH RESPECT TO THE ORIGINATOR, THE SELLER AND THE SERVICER         1.

Secretary’s Certificate of the Originator and the Servicer as to:

 

a.     Resolutions of Board of Directors

b.     Certificate of Incorporation (or other applicable organizational
document)

c.     By-laws

d.     Incumbency and signature

  JD   Cooper 2.

Secretary’s Certificate of the Seller as to:

 

a.     Resolutions of Board of Directors

b.     Limited Liability Company Agreement

c.     Certificate of Formation

d.     Incumbency and signature

  JD   Seller             3. Good Standing Certificate for Cooper from the State
of Delaware   JD   N/A             4. Good Standing Certificate for Seller from
the State of Delaware   JD   N/A             E.   LEGAL OPINIONS         1.
Opinion of counsel to the Cooper Parties re: general corporate matters,
enforceability, no-conflicts with organizational documents, material agreements
and New York and Federal law and, with respect to Seller, ’40 Act matters   JD  
JD 2. Opinion of counsel to the Cooper Parties re: UCC security interest and
perfection matters   JD   JD

 

 Annex G-5 

